EXHIBIT 10.15

Amendment to Purchasing Agreement

Agreement Number: NTD-7740

Effective as of May 1, 2018, North Texas Division, Inc., d/b/a Medical City
Healthcare having its principal place of business at 6565 North MacArthur Blvd.,
Suite 350, Irving, TX 75039 (hereinafter referred to as “Division/Facility”),
and CPM Medical Consultants, LLC, (hereinafter referred to as “Seller” or
“Vendor”), having its principal place of business at 1565 N. Central Expressway,
Suite 200, Richardson, TX 75080, hereby agree to amend their Purchasing
Agreement dated April 1, 2016 for Spinal Implants (the “Agreement”), as follows:

 

1.

Definitions. The capitalized terms in this Amendment shall have the meaning
designated in the Agreement unless otherwise expressly provided herein.

 

2.

Term. The term of the Agreement shall be extended to December 31, 2018

 

3.

Products and Pricing. The current Exhibit A to the Agreement shall be amended to
include Products shown in Exhibit AA attached hereto and dated May 1, 2018.

 

4.

Except as expressly amended by this Amendment, the terms and conditions of the
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereby indicate their agreement to the terms of
this Amendment by the signatures of their authorized representatives.

Division/Facility

By:

Name:

Title:

Date:

Vendor

By:

Name:

Title:

Date:

 

Vendor Federal Tax ID Number:




 

--------------------------------------------------------------------------------

 

Exhibit AA

Division: North Texas Division, Inc. d/bia Medical City Healthcare

Vendor: CPM Medical Consultants, LLC

Date: May 1, 2018

Products/Services with Pricing

Manufacturer

Part Number

Description

North Texas Price

Expanding Orthopedics, Inc

AT0908

FLXfit Titanium Expandable Cage 8mm

$     3,610.00

Expanding Orthopedics, Inc

AT0909

FLXfit Titanium Expandable Cage 9mm

$     3,610.00

Expanding Orthopedics, Inc

AT910

FLXfit Titanium Expandable Cage 10mm

$     3,610.00

Expanding Orthopedics, Inc

AT0911

FLXfit Titanium Expandable Cage 11mm

$     3,610.00

Expanding Orthopedics, Inc

AT0912

FLXfit Titanium Expandable Cage 12mm

$     3,610.00

Expanding Orthopedics, Inc

AT0913

FLXfit Titanium Expandable Cage 13mm

$     3,610.00

Expanding Orthopedics, Inc

AT0914

FLXfit Titanium Expandable Cage 14mm

$     3,610.00

 

Manufacturer

Item #

Product Description

North Texas Price

Amendia

12450-0112

1-Level Midline Plate, 12mm

$     902.00

Amendia

12-150.0114

1-Level Midline Plate, 14mm

$     902.00

Amendia

12-150.0116

1-Level Midline Plate, 16mm

$     902.00

Amendia

12-150-0118

1-Level Midline Plate, 18mm

$     902.00

Amendia

12-150.0120

1-Level Midline Plate, 20mm

$     902.00

Amendia

12-150-0122

1-Level Midline Plate, 22mm

$     902.00

Amendia

12450-0124

1-Level Midline Plate, 24mm

$     902.00

Amendla

12450-0126

1-Level Midline Plate, 26mm

$     902.00

Amendia

12.150-0224

2-Level Midline Nate. 24mm

$     902.00

Amendia

12-150-0226

2-Level Mldrne Plate, 26mm

$     902 00

Amendia

12450-0228

2 Level Midline Plate, 28mm

$     902.00

Amendia

12-150-0230

2 Level Micitne Plate, 30mm

$     902.00

Amendia

12-150-0232

2-Level Midline Plate, 32mm

$     902.00

Amendia

12-150-0234

2-Level Micillne Plate, 34mm

$     902.00

Amendia

12-150-0237

2-Level Mid ine Plate, 37mm

$     902.00

Amendla

12-150-0240

2-Level Mid Ine Plate, 40mm

$     902.00

Amendla

12-150.0243

2-Level MIcrine Plate, 43mm

$     902.00

Amendla

12-150-0246

2-Level Midline Plate, 46mm

$     902.00

Amendia

12-30.0112

1-Level, 12mm Cervical Plate

$     902.00

Amendia

12-30-0114

1-Level, 14mm Cervical Plate

$     902,00

Amendia

12.30-0116

1-Level, 16mm Cervical Plate

$     902 00

Amendia

12-30-13118

1-Level, 18rnm Cervical Plate

$     902 00

Amendia

12-30-0120

1-Level, 20mm Cervical Plate

$     902 00

Amendla

12-30-0122

1-Level, 22mm Cervical Plate

$     902.00

Amendia

12-30-0124

1-Level, 24mm Cervical Plate

$     902.00

Amendia

12-30-0126

1-Level, 26mm Cervical Plate

$     902.00

Amendia

12-30-0224

2 Level, 24mm Cervical Plate

$     902.00

Amendia

12.30-0226

2-Level, 26mm Cervical Plate

$     902.00

Amendia

12-30-0228

2-Level, 28mm Cervical Plate

$     902.00

- 2 -

 

--------------------------------------------------------------------------------

 

Amendia

12-30-0230

2-Level, 30mm Cervical Plate

$     902.00

Amendia

12-30-0232

2 Level, 32mm Cervical Plate

$     902.00

Amendia

12-30-0234

2-Level, 34mm Cervical Plate

$     902.00

Amendla

12-30-0237

2-Level, 37mm Cervical Plate

$     902.00

Amendia

12-30-0240

2-Level. 40mm Cervical Plate

$     902.00

Amendia

12-30-0243

2-Level, 43mm Cervical Plate

$     902.00

Amendia

12-30-0246

2-Level, 46mm Cervical Plate

$     902.00

Amendla

12-30-0339

3-Level, 39mm Cervical Plate

$     902.00

Amendla

12-30-0342

3-Level, 42mm Cervical Plate

$     902.00

Amendla

12-30.0345

3-Level, 45mm Cervical Plate

$     902.00

Amendla

12-30-0348

3-Level, 48mm Cervical Plate

$     902.00

Amendia

12-30-0351

3-Level, 51mm Cervical Plate

$     902.00

Amendla

12-30-0354

3-Level, 54mm Cervical Plate

$     902.00

Amendia

12-30-0357

3-Level, 57mm Cervical Plate

$     902.00

Amendia

12-30-0360

3-Level, 60mm Cervical Plate

$     902.00

Amendla

12,30-0363

3-Level, 63mm Cervical Plate

$     902.00

Amendia

12-30-0366

3-Level, 66mm Cervical Plate

$     902.00

Amendia

12.30-0369

3-Level, 69mm Cervical Plate

$     902.00

Amendia

12-30-0460

4-Level, 60mm Cervical Plate

$     902.00

Amendia

12 30-0464

4-Level, 64mm Cervical Plate

$     902.00

Amendla

12-30.0468

4-Level, 68mm Cervical Plate

$     902.00

Amendla

12.30-0472

4-Level, 72mm Cervical Plate

$     902.00

Amendia

12.30-0476

4-Level, 76mm Cervical Plate

$     902.00

Amendla

1230-0480

4. Level, 80mm Cervical Plate

$     902 00

Amendia

12-30-0484

4-Level, 84mm Cervical Plate

$     902.00

Amendia

/2.31-4012

Self Drilling Variable Screw, 4.0mm x 12mm

$     95.00

Amendia

12.31-4014

Self Drilling Variable Screw, 4,0mm x 14mm

$     95.00

Amendia

12-31.4016

Self Drilling Variable Screw, 4,0mm x 16mm

$     95.00

Amendia

12.33-4012

Self Tapping Variable Screw, 4.0mm x 12mm

$     95.00

Amendia

12-33-4014

Self Tapping Variable Screw, 4.0mm x 14mm

$     95.00

Amendia

12-33-4016

Self Tapping Variable Screw, 4,0mm x 16mm

$     95.00

Amendia

12-34-401.2

Self Tapping Fixed Screw, 4.0mm x 12mm

$     95.00

Amendia

12-34.4014

Self Tapping Fixed Screw, 4.0mm x 14mm

$     95.00

Amendia

12-34-4016

Self Tapping Fixed Screw, 4 0mm x 16mm

$     95.00

Amendia

12-35-4512

Rescue Variable Screw, 4.5mm x 12mm

$     95.00

Amendla

12-35-4514

Rescue Variable Screw, 4.5mm x 14mm

$     95.00

Amendia

12-35-4516

Rescue Variable Screw, 4.5mm x 16mm

$     95.00

Amendia

12-36.4512

Rescue Fixed Screw, 4.5mm x 12mm

$     95.00

Amendla

1236-4514

Rescue Fixed Screw, 4.5mm x 14mm

$     95.00

Amendia

12-36-4516

Rescue Fixed Screw, 4.5mm x 16mm

$     95.00

Amendla

12-30-1008

Cervical Plate Temporary Screw

$     47.00

Amendia

12-151-4512

Self Drilling Variable Screw, 4.5mm x 12mm

$     95.00

Amendla

12-151-4514

Self Drilling Variable Screw, 4.5mm x 14mm

$     95.00

Amendia

12-1514516

Self Drilling Variable Screw, 4.5mm it 16mm

$     95.00

Amendia

12453-5012

Self Tapping Variable Screw, 5.0mm x 12mm

$     95.00

Amendia

12-1.53.5014

Self Tapping Variable Screw, 5.0mm x 14mm

595.00

Amendia

12.153-5016

Self Tapping Variable Screw, 5.0mm x 16mm

$     95.00

Amendia

12-155-5012

Self Drilling Variable Screw, 5.0mm x 12mm

$     95.00

Amendia

12-155.5014

Self Drilling Variable Screw, 5.0mm x 14mm

$     95,00

Amendia

12-155-5016

Self Drilling Variable Screw, 5.0mm a 16mm

$     95.00

 

 

 

 

 

 

 

 

 




- 3 -

 

--------------------------------------------------------------------------------

 

 

Manufacturer

Part Number

Product Description

North Texas Price

DioMedical

ALP.20250009

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 9

$     2,137.00

DioMedical

ALP.20250010

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 10

$     2,137.00

DioMedical

ALP.20250011

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 11

$     2,137.00

DioMedical

ALP.20250012

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 12

$     2,137.00

DioMedical

ALP 20250013

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 13

$     2,137.00

DioMedical

ALP 20250014

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 14

$     2,137.00

DioMedical

ALP.20250015

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 15

$     2,137.00

DioMedical

ALP.20250016

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 16

$     2,137.00

DioMedical

ALP.20250017

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 17

$     2,137.00

DioMedical

ALP.20250018

Anter!or Lumbar Interbody Fusion Cage 20 X 25 X 18

$     2,137.00

DioMedical

ALP.20250019

Anter.or Lumbar Interbody Fusion Cage 20 X 25 X 19

$     2,137.00

DioMedical

ALP.20250020

Anter or Lumbar interbody Fusion Cage 20 X 25 X 20

$     2,137.00

DioMedical

ALP.20250021

Anter.or Lumbar Interbody Fusion Cage 20 X 25 X 21

$     2,137.00

DioMedical

ALP.20250809

Anter or Lumbar Interbody Fusion Cage 20 X 25 X 9 , 8’

$     2,137.00

DioMedical

ALP.20250810

Anter.or Lumbar Interbody Fusion Cage 20 X 25 X 10 , 8’

$     2,137.00

DioMedical

ALP.20250811

Anteror Lumbar Interbody Fusion Cage 20 X 25 X 11, 8’

$     2,137.00

DioMedical

ALP.20250812

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 12 , 8’

$     2,137.00

DioMedical

ALP.20250813

Anteror Lumbar interbody Fusion Cage 20 X 25 X 13 , 8’

$     2,137.00

DioMedical

ALP.20250814

Anteror Lumbar interbody Fusion Cage 20 X 25 X 14 , 8’

$     2,137,00

DioMedical

ALP.20250815

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 15 , 8 ‘

$     2,137.00

DioMedical

ALP.20250816

Anterior Lumbar Interbody Fusion Cage 20X 25 X 16 , 8 •

$     2,137.00

DioMedical

ALP.20250817

Anterior Lumbar Interbody Fusion Cage 20X 25 X 17 , 8’

$     2,137.00

DioMedical

AtP.20250818

Anterior Lumbar Interbody Fusion Cage 20X 25 X 18 , 8 •

$     2,137.00

DioMedical

ALP.20250819

Anterior Lumbar Interbody Fus on Cage 20 X 25 X 19 , 8’

$     2,137.00

DioMedical

ALP.20250820

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 20 , 8’

$     2,137.00

DioMedical

ALP 20250821

Anterior Lumbar Interbody Fus on Cage 20 X 25 X 21 . 8 ‘

$     2,13700

DioMedical

ALP.20251509

Anterior Lumbar interbody Fus.on Cage 20 X 25 X 9 , 15 ‘

$     2,13700

DioMedical

ALP 20251510

Anterior Lumbar interbody Fusion Cage 20 X 25 X 10 , 15’

$     2,137.00

DioMedical

ALP.20251511

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 11, 15’

$     2,137 00

DioMedical

ALP 20251512

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 12 , 15’

$     2,13700

DioMedical

ALP.20251513

Anterior Lumbar Interbody Fusion Cage 20 x 25 X 13 , 15’

$     2,137.00

DioMedical

ALP.20251514

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 14 , 15 ‘

$     2,137.00

DioMedical

ALP 20251515

Anterior Lumbar interbody Fusion Cage 20 X 25 X 15 . 15 •

$     2,137.00

DioMedical

ALP.20251516

Anterior Lumbar interbody Fusion Cage 20 X 25 X 16 , 15 ‘

$     2,137.00

DioMedical

ALP.20251517

Anterior Lumbar interbody Fusion Cage 20 X 25 X 17 , 15 ‘

$     2,137.00

DioMedical

ALP.20251518

Anterior Lumbar interbody Fusion Cage 20 X 25 X 18 , 15 ‘

$     2,137.00

DioMedical

ALP.20251519

Anterior Lumbar interbody Fusion Cage 20 X 25 X 19 , 15 ‘

$     2,137.00

DioMedical

ALP.20251520

Anterior Lumbar Interbody Fusion Cage 20 X 25 X 20 , 15’

$     2,137.00

DioMedical

ALP.20251521

Anterior Lumbar interbody Fusion Cage 20 X 25 X 21 , 15’

$     2,137.00

DioMedical

ALP.22290009

Anterior Lumbar interbody Fusion Cage 22 X 29 X 9

$     2,137.00

DioMedical

ALP.22290010

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 10

$     2,137.00

DioMedical

ALP.22290011

Anterior Lumbar Inter body Fusion Cage 22 X 29 X 11

$     2,137.00

DioMedical

ALP.22290012

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 12

$     2,137.00

DioMedical

ALP.22290013

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 13

$     2,137.00

DioMedical

ALP.22290014

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 14

$     2,137.00

DioMedical

ALP.22290015

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 15

$     2,137.00

DioMedical

ALP.22290015

Anterior Lumbar Interbody Fusion Cage 22 X 29 x 16

$     2,137.00

DioMedical

ALP.22290017

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 17

$     2,137.00

DioMedical

ALP.22290018

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 18

$     2,137.00

DioMedical

ALP.22290019

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 19

$     2,137.00

DioMedical

ALP.22290020

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 20

$     2,137.00

DioMedical

ALP.22290021

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 21

$     2,137.00

DioMedical

ALP.22290809

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 9 , 8’

$     2,137.00

DioMedical

ALP.22290810

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 10 , 8’

$     2,137.00

DioMedical

ALP.22290811

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 11 , 8 •

$     2,137 00

DioMedical

ALP.22290812

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 12 . 8’

$     2,137.00

- 4 -

 

--------------------------------------------------------------------------------

 

DioMedical

A1P.22290813

Anterior Lumbar interbody Fusion Cage 22 X 29 X 13 , 8’

$     2,137 00

DioMedical

ALP.22290814

Anterior Lumbar interbody Fusion Cage 22 X 29 X 14 , 8’

$     2,137.00

DioMedical

ALP.22290815

Anterior Lumbar interbody Fusion Cage 22 X 29 X 15 , 8’

$     2,137.00

DioMedical

ALP,22290816

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 16 , 8’

$     2,137.00

DioMedical

ALP.22290817

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 17 , 8’

$     2,137.00

DioMedical

ALP.22290818

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 18 , 8’

$     2,137.00

DioMedical

ALP.22290819

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 19 , 8’

$     2,137.00

DioMedical

ALP.22290820

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 20 , 8 •

$     2,137.00

DioMedical

ALP.22290821

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 21, 8’

$     2,137.00

DioMedical

ALP.22291509

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 9 , 15 ‘

$     2,137.00

DioMedical

ALP 22291510

Anterior Lumbar Interbody Fusion Cage 22 X 29 X /.0 , 15 ‘

$     2,137.00

DioMedical

ALP.22291511

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 11 , 15 ‘

$     2,137.00

DioMedical

ALP.22291512

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 12 ,15 ‘

$     2,137.00

DioMedical

ALP.22291513

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 13 ,15 ‘

$     2,137.00

DioMedical

ALP.22291514

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 14 ,15 ‘

$     2,137.00

DioMedical

ALP.22291515

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 15 , 15 ‘

$     2,137.00

DioMedical

ALP.22291516

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 16 , 15 ‘

$     2,137.00

DioMedical

ALP.22291517

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 17 „ 15 ‘

$     2,137.00

DioMedical

ALP.22291518

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 18 , 15 •

$     2,137.00

DioMedical

ALP.22291519

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 19 , 15 •

$     2,137.00

DioMedical

ALP.22291520

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 20 , 15’

$     2,137.00

DioMedical

ALP.22291521

Anterior Lumbar Interbody Fusion Cage 22 X 29 X 21, 15 ‘

$     2,137.00

DioMedical

ALP.24350009

Anterior Lumbar Interbody Fusion Cage 24 X 35 )( 9

$     2,137.00

DioMedical

ALP.24350010

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 10

$     2,137.00

DioMedical

ALP.24350011

Anterior Lumbar interbody Fusion Cage 24 X 35 X 11.

$     2,137.00

DioMedical

ALP.24350012

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 12

$     2,137.00

DioMedical

ALP.24350013

Anterior Lumbar Interbody Fusion Cage 24 X 35 )( 13

$     2,137.00

DioMedical

ALP.24350014

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 14

$     2,13700

DioMedical

ALP.24350015

Anterior Lumbar interbody Fusion Cage 24 X 35 X 15

$     2,13700

DioMedical

ALP.24350016

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 16

$     2,137.00

DioMedical

ALP.24350017

Anterior Lumbar interbody Fusion Cage 24 X 35 X 17

$     2,137.00

DioMedical

ALP.24350018

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 18

$     2,137.00

DioMedical

ALP.24350019

Anterior Lumbar interbody Fusion Cage 24 X 35 X 19

$     2,137.00

DioMedical

ALP.24350020

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 20

$     2,137.00

DioMedical

ALP.24350021

Anterior Lumbar interbody Fusion Cage 24 X 35 X 21

$     2,137.00

DioMedical

ALP.24350809

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 9 , 8’

$     2,137.00

DioMedical

ALP.24350810

Anterior Lumbar interbody Fusion Cage 24 X 35 X 10 , 8’

$     2,137.00

DioMedical

ALP.24350811

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 11, 8’

$     2,137.00

DioMedical

ALP.24350812

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 12, 8’

$     2,137.00

DioMedical

ALP.24350813

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 13 , 8’

$     2,137.00

DioMedical

ALP.24350814

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 14 , 8’

$     2,137.00

DioMedical

ALP,24350815

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 15 , 8’

$     2,137.00

DioMedical

ALP.24350816

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 16 , 8 •

$     2,137.00

DioMedical

ALP.24350817

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 17 , 8’

$     2,137.00

DioMedical

ALP.24350818

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 18 , 8’

$     2,137.00_.

DioMedical

ALP.24350819

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 19 , 8’

$     2,13700

DioMedical

ALP 24350820

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 20 , 8’

$     2,137.00

DioMedical

ALP.24350821

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 21, 8’

$     2,137.00

DioMedical

ALP.24351509

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 9 , 1.5 •

$     2,137.00_

DioMedical

ALP.24351510

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 10 ,15 ‘

$     2,137.00

DioMedical

ALP.24351511

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 11, 15 ‘

$     2,137.00

DioMedical

ALP.24351512

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 12 ,15 ‘

$     2,137,00

DioMedical

ALP.24351513

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 13 , 15 ‘

$     2,137.00

DioMedical

ALP.24351514

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 14 , 15 ‘

$     2,137.00

DioMedical

ALP,24351515

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 15 , 15’

$     2,137.00

DioMedical

ALP.24351.516

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 16 , 15’

$     2,137.00

DioMedical

ALP.24351517

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 17 , 15 ‘

$     2,137.00

DioMedical

ALP.24351518

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 18 , 15 ‘

$     2,137.00

DioMedical

ALP.24351519

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 19 ,15 ‘

$     2,1.37.00 _

- 5 -

 

--------------------------------------------------------------------------------

 

DioMedical

ALP.24351520

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 20 ,15 ‘

$     2,13700

DioMedical

ALP.24351521

Anterior Lumbar Interbody Fusion Cage 24 X 35 X 21 , 1.5 ‘

$     2,137.00

DioMedical

A LP.28390009

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 9

$     2,137.00

DioMedical

ALP.28394010

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 10

$     2,137.00

DioMedical

ALP.28390011

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 11

$     2,137.00

DioMedical

ALP.28390012

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 12

$     2,137.00

DioMedical

ALP.28390013

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 13

$     2,137.00

DioMedical

ALP.28390014

Anterior Lumbar interbody Fusion Cage 28 X 39 X 14

$     2,137.00

DioMedical

ALP.28390015

Anterior lumbar Interbody Fusion Cage 28 X 39 X 15

$     2,137.00

DioMedical

ALP.28390016

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 16

$     2 137 00

DioMedical

ALP.28390017

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 17

$     2,137.00

DioMedical

ALP.28390018

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 18

$     2,137.00

DioMedical

ALP.28390019

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 19

$     2,137.00

DioMedical

ALP.28390020

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 20

$     2,137.00

DioMedical

ALP.28390021

Anterior Lumbar interbody Fusion Cage 28 X 39 X 21

$     2,137.00

DioMedical

ALP.28390809

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 9 , 8’

$     2,137.00

DioMedical

ALP.28390810

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 10 , 8’

$     2,137.00

DioMedical

ALP.28390811

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 11 , 8’

$     2,137.00

DioMedical

ALP.28390812

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 12 , 8’

$     2,137.00

DioMedical

ALP.28390813

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 13 , 8 •

$     2,137.00

DioMedical

ALP.28390814

Anterior Lumbar interbody Fusion Cage 28 X 39 X 14 , 8’

$     2,137.00

DioMedical

ALP.28390815

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 15 , 8 ‘

$     2,137.00

DioMedical

ALP.28390816

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 16 . 8 ‘

$     2,137.00

DioMedical

ALP.28390817

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 17 , 8’

$     2,137.00

DioMedical

ALP.28390818

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 18 , 8’

$     2,137.00

DioMedical

ALP.28390819

Anterior Lumbar interbody Fusion Cage 28 X 39 X 19 , 8’

$     2,137.00

DioMedical

ALP.28390820 _

Anterior Lumbar interbody Fusion Cage 28 X 39 X 20 , 8’

$     2,137.00

DioMedical

ALP.28390821

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 21. 8’

$     2,137.00

DioMedical

ALP.28391509

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 9 ,15 ‘

$     2,137.00

DioMedical

ALP.28391510

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 10 , 15 ‘

$     2,137.00

DioMedical

ALP.28391511

Anterior Lumbar Interbody Fusion Cage 28 X 39 )( 11 , 15 ‘

$     2,137.00

DioMedical

ALP-28391512

Anterior Lumbar interbody Fusion Cage 28 X 39 X 12 , 15 ‘

$     2,137.00

DioMedical

ALP.28391513

Anterior Lumbar interbody Fusion Cage 28 X 39 X 13 ,15 ‘

$     2,137.00

DioMedical

ALP.28391514

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 14 , 15 ‘

$     2,137.00

DioMedical

ALP.28391515

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 15 ,15 ‘

$     2,137.00

DioMedical

ALP.28391516

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 16 , 15 •

$     2,137.00

DioMedical

ALP.28391517

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 17 , 15 4

$     2,137.00

DioMedical

ALP.28391518

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 18 , 15*

$     2,137.00

DioMedical

ALP.28391519

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 19 ,15’

$     2,137.00

DioMedical

ALP.28391520

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 20 , 15 ‘

$     2,137.00

DioMedical

ALP.28391521

Anterior Lumbar Interbody Fusion Cage 28 X 39 X 21, 15 ‘

$     2,137,00

DioMedical

FX.MS,4525

Mono Axial Screw A type 4,5x25

$     650.00

DioMedical

FX.M5.4530

Mono Axial Screw A type 4.5x30

$     650.00

DioMedical

FX.MS.4535

Mono Axial Screw A type 4.5x35

$     650.00

DioMedical

FX.M5.4540

Mono Axial Screw A type 4.5x40

$     650.00

DioMedical

FX.M.5.4545

Mono Axial Screw A type 4.5x45

$     650.00

DioMedical

FX.M5 5025

Mono Axial Screw A type 5.0x25

$     650.00

DioMedical

FX.M5.5030

Mono Axial Screw A type 5.0x30

$     650.00

DioMedical

FX.MS 5035

Mono Axial Screw A type 5.0x35

$     650.00

DioMedical

FX.MS.5040

Mono Axial Screw A type 5.0x40

$     650.00

DioMedical

FX.MS.5045

Mono Axial Screw A type 5.0x45

$     650.00

DioMedical

FX.M5-5050

Mono Axial Screw A type 5.0x50

$     650.00

DioMedical

FX.MS.5055

Mono Axial Screw A type 5.0x55

$     650.00

DioMedical

FX.M5.5525

Mono Axial Screw A type 5.5x25

$     650.00

DioMedical

FX.MS.5530

Mono Axial Screw A type 5.5x30

$     650.00

DioMedical

FX.M5.5535

Mono Axial Screw A type 5.5x35

$     650.00

DioMedical

FX.MS 5540

Mono Axial Screw A type 5.5x40

$     650.00

DioMedical

FX.M5.5545

Mono Axial Screw A type 5.5x45

$     650.00

DioMedical

FX.M5.5550

Mono Axial Screw A type 5.5x50

$     650.00

- 6 -

 

--------------------------------------------------------------------------------

 

DioMedical

FX.M5.5555

Mono Axial Screw A type 5.5x55

$     650.00

DioMedical

FX.M5.6025

Mono Axial Screw A type 6.0x25

$     650.00

DioMedical

FX-M5.6030

Mono Axial Screw A type 6.0x30

$     650.00

DioMedical

FX.M5.6035

Mono Axial Screw A type 6.0x35

$     650.00

DioMedical

FX.M5.6040

Mono Axial Screw A type 6.0x40

$     650.00

DioMedical

FX.M5,6045

Mono Mal Screw A type 6.0x45

$     650.00

DioMedical

FX.MS.6050

Mono Aii al Screw A type 6.0x50

$     650 00

DioMedical

FX M5.6055

Mono Ali a! Screw A type 6,0x55

$     650.00

DioMedical

FX.MS.6060

Mono Axial Screw A type 6.0x60

$     650 00

DioMedical

FX.MS.6525

Mono Axial Screw A type 6,5x25

$     65000

DioMedical

FX MS.6530

Mono Axial Screw A type 6.5x30

$     65000

DioMedical

FX.M5.6535

Mono Axial Screw A type 6.5x30

$     650.00

DioMedical

FX.M5.6540

Mono Axial Screw A type 6 5x40

$     650.00

DioMedical

FX.MS.6545

Mono Axial Screw A type 6.5x45

$     650.00

DioMedical

FX.M5-6550

Mono Axial Screw A type 6.5x50

$     650.00

DioMedical

FX. MS.6555

Mono Axial Screw A type 6.5x55

$     650.00

DioMedical

FX. MS 6560

Mono Axial Screw A type 6.5x60

$     650.00

DioMedical

FX.MS 6565

Mono Axial Screw A type 6.5x65

$     650.00

DioMedical

FX.MS-7025

Mono Axial Screw A type 7.0x25

$     650.00

DioMedical

FX.MS-7030

Mono Axial Screw A type 7.0x30

$     650.00

DioMedical

FX.MS.7035

Mono Axial Screw A type 7.0x35

$     650.00

DioMedical

FX.MS.7040

mono Axial Screw A type 7.0x40

$     650.00

DioMedical

FX.MS.7045

Mono Axial Screw A type 7.0x45

$     650.00

DioMedical

FX.MS.7050

Mono Axial Screw A type 7.0x50

$     650.00

DioMedical

FX.M5.7055

Mono Axial Screw A type 7.0x55

$     650.00

DioMedical

FX.MS.7060

Mono Axial Screw A type 7.0x60

$     650.00

DioMedical

FX.MS.7065

Mono Axial Screw A type 7.0x65

$     650.00

DioMedical

FX.M5.7070

Mono Axial Screw A type 7.0x70

$     650.00

DioMedical

FX.M5.7075

Mono Axial Screw A type 7.0x75

$     650.00

DioMedical

FX MS 7525

Mono Axial Screw A type 7.5x25

$     650.00

DioMedical

FX.MS.7530

Mono Axial Screw A type 7.5x30

$     650.00

DioMedical

FX MS.7535

Mono Axial Screw A type 7.5x35

$     650.00

DioMedical

FX.MS.7540

Mono Axial Screw A type 7.5x40

$     650.00

DioMedical

FX MS.7545

Mono Axial Screw A type 7.5x45

$     650.00

DioMedical

FX.MS,7550

Mono Axial Screw A type 7.5x50

$     650.00

DioMedical

FX MS.7555

Mono Axial Screw A type 7.5x55

$     650.00

DioMedical

FX M5.7560

Mono Axial Screw A type 7.5x60

$     650.00

DioMedical

FX.MS.7565

Mono Axial Screw A type 7.5x65

$     650.00

DioMedical

FX.MS.7570

Mono Axial Screw A type 7.5x70

$     650.00

DioMedical

FX M5.7575

Mono Axial Screw A type 7.5x75

$     650.00

DioMedical

FX.M5.7580

Mono Axial Screw A type 7.5x80

$     650.00

DioMedical

FX.M5.7585

Mono Axial Screw A type 7.5x85

$     650.00

DioMedical

FX M5.7590

Mono Axial Screw A type 7.5x90

$     650.00

DioMedical

FX.M5.8025

Mono Axial Screw A type 8.0 X 25

$     650.00

DioMedical

FX.M5.8030

Mono Axial Screw A type 8.0 X 30

$     650.00

DioMedical

FX.M5.8035

Mono Axial Screw A type 8.0 X 35

$     650.00

DioMedical

FX.M5,8040

Mono Axial Screw A type 8.0 X 40

$     650.00

DioMedical

FX.M5.8045

Mono Axial Screw A type 8.0 X 45

$     650.00

DioMedical

FX M5.8050

Mono Axial Screw A type 8.0 X 50

$     650.00

DioMedical

FX MS.8055

Mono Axial Screw A type 8.0 X 55

$     650.00

DioMedical

FX.M5.8060

Mono Axial Screw A type 8.0 X 60

$     650 00

DioMedical

FX.M5.8065

Mono Axial Screw A type 8.0 X 65

$     650 00

DioMedical

FX.M5.8070

Mono Axial Screw A type 8.0 X 70

$     650 00

DioMedical

FX.MS.8075

Mono Axial Screw A type 8,0 X 75

$     650.00

DioMedical

FX.M5.8080

Mono Axial Screw A type 8.0 X 80

$     650.00

DioMedical

FX.MS f3085

Mono kcal Screw A type 8.0 X SS

$     650.00

DioMedical

FX.M5.8090

Mono Axial Screw A type 8.0 X 90

$     650 00

DioMedical

FX.M.5.8525

Mono Aral Screw A type 85 X 2.5

$     650 00

DioMedical

FX.MS.8530

Mono Axial Screw A type 8.5 X 30

$     650 00

- 7 -

 

--------------------------------------------------------------------------------

 

DioMedical

FX.M5.8535

Mono Axial Screw A type 8.5 X 35

$     650 00

DioMedical

FX.M5.8540

Mono Axial Screw A type 8.5 X 40

$     650.00

DioMedical

FX, M5.8545

Mono Axial Screw A type 8.5 X 45

$     650 00

DioMedical

FX.MS.8550

Mono Axial Screw A type 8.5 X 50

$     650 00

DioMedical

FX.M5.8555

Mono Axial Screw A type 8.5 X 55

$     650.00

DioMedical

FX.M5.8560

Mono Axial Screw A type 8 5 X 60

$     650 00

DioMedical

FX.MS.8565

Mono Axial Screw A type 8.5 X 65

$     650,00

DioMedical

FX.MS.8570

Mono Axial Screw A type 8.5 X 70

$     650.00

DioMedical

FX.MS.8575

Mono Axial Screw A type 8.5 X 75

$     650.00

DioMedical

FX.MS.8580

Mono Axial Screw A type 8.5 X 80

$     650.00

DioMedical

FX, M5.8585

Mono Axial Screw A type 8.5 X 85

$     650.00

DioMedical

FX.MS 8590

Mono Axial Screw A type 8.5 X 90

$     650.00

DioMedical

FX.MD.4525

Mono Axial Screw B type 4,5 X 25

$     650.00

DioMedical

FX MD.4530

Mono Axial Screw B type 4.5 X 30

$     650.00

DioMedical

FX.M0.4535

Mono Axial Screw B type 4.5 X 35

$     650.00

DioMedical

FX.MD.4540

Mono Axial Screw B type 4.5 X 40

$     650.00

DioMedical

FX.MD.4545

Mono Axial Screw B type 4.5 X 45

$     650.00

DioMedical

FX.MD.5025

Mono Axial Screw B type 5.0 X 25

$     650.00

DioMedical

FX.MD.5030

Mono Axial Screw B type 5.0 X 30

$     650.00

DioMedical

FX MD.5035

Mono Axial Screw B type 5.0 X 35

$     650.00

DioMedical

FX. MD,5040

Mono Axial Screw 8 type 5.0 X 40

$     650.00

DioMedical

FX.MD.5045

Mono Axial Screw B type 5.0 X 45

$     650.00

DioMedical

FX.M0.5050

Mono Axial Screw B type 5.0 X 50

$     650.00

DioMedical

FX,MD.5055

Mono Axial Screw B type 5.0 X 55

$     650.00

DioMedical

FX.MD.5525

Mono Axial Screw B type 5.5 X 25

$     650.00

DioMedical

FX.MD.5530

Mono Axial Screw B type 5.5 X 30

$     650.00

DioMedical

FX.MD.5535

Mono Axial Screw B type 5.5 X 35

$     650.00

DioMedical

FX.MD.5540

Mono Axial Screw B type 5.5 X 40

$     650.00

DioMedical

FX.MD.5545

Mono Axial Screw B type 5.5 X 45

$     650.00

DioMedical

FX.MD.5550

Mono Axial Screw B type 5.5 X 50

$     650.00

DioMedical

FX.MD.5555

Mono Axial Screw B type 5.5 X 55

$     650.00

DioMedical

FX.MD.6025

Mono Axial Screw B type 6.0 X 25

$     650.00

DioMedical

FX.MD.6030

Mono Axial Screw B type 6.0 X 30

$     650.00

DioMedical

FX.M116035

Mono Axial Screw B type 6.0 X 35

$     650.00

DioMedical

FX.MD.6040

Mono Axial Screw B type 6.0 X 40

$     650.00

DioMedical

FX.MD.6045

Mono Axial Screw B type 6.0 X 45

$     650.00

DioMedical

FX.MD.6050

Mono Axial Screw B type 6.0 X 50

$     650.00

DioMedical

FX.MD.6055

Mono Axial Screw B type 6.0 X 55

$     650.00

DioMedical

FX.MD.6060

Mono Axial Screw B type 6.0 X 60

$     650.00

DioMedical

FX,MD.6525

Mono Axial Screw B type 6.5 X 25

$     650.00

DioMedical

FX,MD.6530

Mono Axial Screw B type 6,5 X 30

$     650.00

DioMedical

FX.MD.6535

Mono Axial Screw B type 6.5 X 35

$     650.00

DioMedical

FX.MD.6540

Mono Axial Screw B type 6,5 X 40

$     650.00

DioMedical

FX.MD.6545

Mono Axial Screw B type 6.5 X 45

$     650.00

DioMedical

FX.MD.6550

Mono Axial Screw B type 6.5 X 50

$     650.00

DioMedical

FX.MD.6555

Mono Axial Screw B type 6.5 X 55

$     650.00

DioMedical

FX.MD.6560

Mono Axial Screw B type 6,5 X60

$     650.00

DioMedical

FX.MD.6565

Mono Axial Screw B type 5.5 X 65

$     650 00

DioMedical

FX.M0.7025

Mono Axial Screw B type 7.0 X 25

$     650 00

DioMedical

FX.MD.7030

Mono Axial Screw B type 7.0 X 30

$     650.00

DioMedical

FX.MD.7035

Mono Axial Screw B type 7.0 X 35

$     650.00

DioMedical

FX.MD.7040

Mono Axial Screw B type 7.0 X 40

$     650.00

DioMedical

FX.MD.7045

Mono Axial Screw B type 7.0 )( 45

$     650.00

DioMedical

FX.MD.7050

Mono Axial Screw B type 7.0 X 50

$     650.00

DioMedical

FX.MD.7055

Mono Axial Screw B type 7.0 X 55

$     650.00

DioMedical

FX.MD.7060

Mono Axial Screw B type 7.0 X 60

$     650.00

DioMedical

FX.MD.7065

Mono Axial Screw B type 7.0 X 65

$     650.00

DioMedical

FX.MD.7070

Mono Axial Screw 8 type 7.0 X 70

$     650.00

DioMedical

FX.MD.7075

Mono Axial Screw B type 7.0 X 75

$     650.00

- 8 -

 

--------------------------------------------------------------------------------

 

DioMedical

FX.MD.7525

Mono Axial Screw B type 7.5 X 25

$     650.00

DioMedical

FX.MD.7530

Mono Axial Screw B type 7.5 X 30

$     650.00

DioMedical

FX,MD.7535

Mono Axial Screw B type 7.5 X 35

$     650.00

DioMedical

FX.MD.7540

Mono Axial Screw B type 7.5 X 40

$     650.00

DioMedical

FX.MD.7545

Mono Axial Screw 8 type 7.5 X 45

$     650.00

DioMedical

FX.MD.7550

Mono Axial Screw B type 7.5 X 50

$     650.00

DioMedical

FX.MD.7555

Mono Axial Screw B type 7.5 X 55

$     650.00

DioMedical

FX,MD.7560

Mono Axial Screw B type 7.5 X 60

$     650.00

DioMedical

FX.MD.7565

Mono Axial Screw 13 type 7.5 X 65

$     650.00

DioMedical

FX.MD.7570

Mono Axial Screw B type 7.5 X 70

$     650.00

DioMedical

FX.MD.7575

Mono Axial Screw B type 7.5 X 75

$     650.00

DioMedical

FX.MD.7580

Mono Axial Screw B type 7.5 X 80

$     650.00

DioMedical

FX.MD.7585

Mono Axial Screw B type 7.5 X 85

$     650.00

DioMedical

FX.MD.7590

Mono Axial Screw 8 type 7.5 X 90

$     650.00

DioMedical

FX.MD.8025

Mono Axial Screw B type 8.0 X 25

$     650.00

DioMedical

FX.MD.8030

Mono Axial Screw B type 8.0 X 30

$     650.00

DioMedical

FX.MD.8035

Mono Axial Screw B type 8.0 X 35

$     650.00

DioMedical

FX.MD.8040

Mono Axial Screw B type 8.0 x 40

$     650.00

DioMedical

FX.M0.8045

Mono Axial Screw B type 8.0 X 45

$     650.00

DioMedical

FX.M0.8050

Mono Axial Screw B type 8,0 X 50

$     650,00

DioMedical

FX.MD.8055

Mono Axial Screw 8 type 8.0 X 55

$     650.00

DioMedical

FX.MD.8060

Mono Axial Screw B type 8.0 X 60

$     650.00

DioMedical

FX.MD.8065

Mono Axial Screw 8 type 8.0 X 65

$     650.00

DioMedical

FX.MD.8070

Mono Axial Screw B type 8.0 X 70

$     650.00

DioMedical

FX.MD.8075

Mona Axial Screw B type 8.0 X 75

$     650.00

DioMedical

FX.MD.8080

Mono Axial Screw B type 8.0 X 80

$     650.00

DioMedical

FX.MD.8085

Mono Axial Screw B type 8.0 X 85

$     650.00

DioMedical

FX.MD.8090

Mono Axial Screw B type 8.0 X 90

$     650.00

DioMedical

FX.MD.8525

Mono Axial Screw B type 8.5 X 25

$     650.00

DioMedical

FX.MD.8530

Mono Axial Screw B type 8.5 X 30

$     650.00

DioMedical

FX.M0.8535

Mono Axial Screw B type 8.5 X 35

$     650.00

DioMedical

FX.MD.8540

Mono Axial Screw B type 8.5 X 40

$     650.00

DioMedical

FX,MD.8545

Mono Axial Screw B type 8.5 X 45

$     650.00

DioMedical

FX.MD.8550

Mono Axial Screw B type 8.5 X 50

$     650.00

DioMedical

FX.MD.8555

Mono Axial Screw B type 8.5 X 55

$     650.00

DioMedical

FX.MD.8560

Mono Axial Screw 11 type 8.5 X 60

$     650.00

DioMedical

FX.MD.8565

Mono Axial Screw B type 8.5 X 65

$     650.00

DioMedical

FX.MD.8570

Mono Axial Screw B type 8.5 X 70

$     650.00

DioMedical

FX.MD.8575

Mono Axial Screw B type 8.5 X 75

$     650.00

DioMedical

FX.MD.8580

Mono Axial Screw B type 8.5 X 80

$     550.00

DioMedical

FX.MD.8585

Mono Axial Screw B type 8.5 X 85

$     650.00

DioMedical

FX.MD.13590

Mono Axial Screw 8 type 8.5 X 90

$     650.00

DioMedical

FX.PS.4525

Poly Axial Screw A type 4.5 X 25

$     650.00

DioMedical

FX.PS.4530

Poly Axial Screw A type 4.5 X 30

$     650.00

DioMedical

FX.P5.4535

Poly Axial Screw A type 4.5 X 35

$     650.00

DioMedical

FX.PS.4540

Poly Axial Screw A type 4.5 X 40

$     650.00

DioMedical

FX.P5.4545

Poly Axial Screw A type 4.5 X 45

$     650.00

DioMedical

FX P5.5025

Poly Axial Screw A type 5.0 X 25

$     650.00

DioMedical

FX. P5.5030

Poly Axial Screw A type 5.0 X 30

$     650.00

DioMedical

FX.PS.5035

Poly Axial Screw A type 5.0 X 35

$     650.00

DioMedical

FX,PS.5040

Poly Axial Screw A type 5.0 X 40

$     650.00

DioMedical

FX.P5.5045

Poly Axial Screw A type 5.0 X 45

$     650.00

DioMedical

FX.PS.5050

Poly Axial Screw A type 5.0 X 50

$     650.00

DioMedical

FX.P5.5055

Poly Axial Screw A type 5.0 X 55

$     650.00

DioMedical

FX.PS.5525

Poly Axial Screw A type 5.5 X 25

$     650.00

DioMedical

FX.PS.5530

Poly Axial Screw A type 5.5 X 30

$     650.00

DioMedical

FX.PS.5535

Poly Axial Screw A type 5.5 X 35

$     650.00

DioMedical

FX.PS.5540

Poly Axial Screw A type 5.5 X 40

$     650.00

DioMedical

FX.P5.5545

Poly Axial Screw A type 5.5 X 45

$     650.00

- 9 -

 

--------------------------------------------------------------------------------

 

DioMedical

FX.P5.5550

Poly Axial Screw A type 5.5 X 50

$     650.00

DioMedical

FX.PS.5555

Poly Axial Screw A type 5.5 X 55

$     650.00

DioMedical

FX.P5,6025

Poly Axial Screw A type 6.0 X 25

$     650.00

DioMedical

FXPS.6030

Poly Axial Screw A type 6.0 X 30

$     650.00

DioMedical

FX.PS.6035

Poly Axial Screw A type 6.0 X 35

$     650.00

DioMedical

FX.PS.6040

Poly Axial Screw A type 6.0 X 40

$     650.00

DioMedical

FX.P5.6045

Poly Axial Screw A type 6.0 X 45

$     650.00

DioMedical

FX.P5.6050

Poly Axial Screw A type 6.0 X 50

$     650.00

DioMedical

FX.PS.6055

Poly Axial Screw A type 6.6 X 55

$     650.00

DioMedical

FX.PS.6060

Poly Axial Screw A type 6.0 X 6.00

$     650.00

DioMedical

FX.P5.6525

Poly Axial Screw A type 6.5 X 25

$     650.00

DioMedical

FX.PS.6530

Poly Axial Screw A type 6.5 X 30

$     650.0D

DioMedical

FX.P5.6535

Poly Axial Screw A type 6.5 X 35

$     650.00

DioMedical

FX.P5.6540

Poly Axial Screw A type 6.5 X 40

$     650.00

DioMedical

FX.P5.6545

Poly Axial Screw A type 6.5 X 45

$     650.00

DioMedical

FX.P5.6550

Poly Axial Screw A type 6.5 X 50

$     650.0D

DioMedical

FX.P5.6555

Poly Axial Screw A type 6.5 X 55

$     650 00

DioMedical

FX.P5.6560

Poly Axial Screw A type 6.5 X60

$     650.00

DioMedical

FX.P5.6565

Poly Axial Screw A type 6.5 X 65

$     650.00

DioMedical

FX.P5.7025

Poly Axial Screw A type 7.0 X 25

$     650.00

DioMedical

FX.PS.7030

Poly Axial Screw A type 7.0 X 30

$     650.00

DioMedical

FX.P5.7035

Poly Axial Screw A type 7.0 X 35

$     650.00

DioMedical

FX.PS.7040

Poly Axial Screw A type 7.0 X 40

$     650.00

DioMedical

FX.P5.7045

Poly Axial Screw A type 7.0 X 45

$     650.00

DioMedical

FX.P5.7050

Poly Axial Screw A type 7.0 X 50

$     650.00

DioMedical

FX.PS,7055

Poly Axial Screw A type 7.0 X S

$     650.00

DioMedical

FX.P5.7060

Poly Axial Screw A type 7.0 X 60

$     650.00

DioMedical

FX.PS.7065

Poly Axial Screw A type 7.0 X 65

$     650.0D

DioMedical

FX.PS,71370

Poly Axial Screw A type 7,0 X 70

$     650.00

DioMedical

FX.PS.7075

Poly Axial Screw A type 7.0 X 75

$     650.00

DioMedical

FX.PS.7525

Poly Axial Screw A type 7.5 X 25

$     650.00

DioMedical

FX.PS.7530

Poly Axial Screw A type 7.5 X 30

$     650.00

DioMedical

FX.PS.7535

Poly Axial Screw A type 7.5 X 35

$     650.00

DioMedical

FX.PS.7540

Poly Axial Screw A type 7.5 X 40

$     650.00

DioMedical

FX.P5.7545

Poly Axial Screw A type 7.5 X 45

$     650.00

DioMedical

FX.P5.7550

Poly Axial Screw A type 7.5 X 50

$     650.00

DioMedical

FX.PS.7555

Poly Axial Screw A type 7.5 X 55

$     650.00

DioMedical

FX.P5,7560

Poly Axial Screw A type 7.5 X 60

$     650.00

DioMedical

FX.P5.7565

Poly Axial Screw A type 7.5 X 65

$     650.00

DioMedical

FX.PS.7570

Poly Axial Screw A type 7.5 X 70

$     650.00

DioMedical

FX.PS.7575

Poly Axial Screw A type 7.5 X 75

$     650.00

DioMedical

FX.P5.7580

Poly Axial Screw A type 7.5 X 80

$     650 00

DioMedical

FX.P5.75135

Poly Axial Screw A type 7.5 X 85

$     650.00

DioMedical

FX.PS.7590

Poly Axial Screw A type 7.5 X 90

$     650.00

DioMedical

FX. P5.8025

Poly Axial Screw A type 8.0 X 25

$     650.00

DioMedical

FX. P5.8030

Poly Axial Screw A type 8.0 X 30

$     650.00

DioMedical

FX.P5.8035

Poly Axial Screw A type 8.0 X 35

$     650.00

DioMedical

FX. P5.8040

Poly Axial Screw A type 8.0 X 40

$     650.00

DioMedical

FX.PS.8045

Poly Axial Screw A type 8.0 X 45

$     650.00

DioMedical

FX.PS.8050

Poly Axial Screw A type 8.0 X 50

$     650.00

DioMedical

FX.PS.8055

Poly Axial Screw A type 8.0 X 55

$     650.00

DioMedical

FX P5.8060

Poly Axial Screw A type 8.0 X 60

$     650.00

DioMedical

FX. P5,8065

Poly Axial Screw A type 8.0 X 65

$     650.00

DioMedical

FX P5.8070

Poly Axial Screw A type 8.0 X 70

$     650.00

DioMedical

FX.PS.8075

Poly Axial Screw A type 8.0 X 75

$     650.00

DioMedical

FX.P5.8080

Poly Axial Screw A type 8.0 X 80

$     650.00

DioMedical

FX.PS.8085

Poly Axial Screw A type 8.0 X 85

$     650.00

DioMedical

FX P5.8090

Poly Axial Screw A type 8.0 X 90

$     650.00

DioMedical

FX.P5.8525

Poly Axial Screw A type 8.5 X 25

$     650.00

- 10 -

 

--------------------------------------------------------------------------------

 

DioMedical

FX.P5.8530

Poly Axial Screw A type 8 5 X 30

$     650.00

DioMedical

FX.PS.8535

Poly Axial Screw A type 8.5 X 35

$     650.00

DioMedical

FX.135.85.40

Poly Axial Screw A type 8 5 X 40

$     650.00

DioMedical

FX.PS.8545

Poly Axial Screw A type 8.5 X 45

$     650.00

DioMedical

FX.PS.8550

Poly Axial Screw A type 8.5 X 50

$     650.00

DioMedical

FX.P5.8555

Poly Axial Screw A type 8.5 X 55

$     650.00

DioMedical

FX.P5.8560

Poly Axial Screw A type 8 5 X 60

$     650.00

DioMedical

FX.P5.8565

Poly Axial Screw A type 8 5 X 65

$     650.00

DioMedical

FX.PS.8570

Poly Axial Screw A type 8.5 X 70

$     650.00

DioMedical

FX.P5.13575

Poly Axial Strew A type 8.5 X 75

$     650.00

DioMedical

FX.PS.8580

Poly Axial Screw A type 8.5 X 80

$     650.00

DioMedical

FX.P5.8585

Poly Axial Screw A type 8.5 X 85

$     650.00

DioMedical

FX.PS.8590

Poly Axial Screw A type 8.5 X 90

$     650.00

DioMedical

FX.P0.4525

Poly Axial Screw B type 4.5 X 25

$     650.00

DioMedical

FX.PD.4530

Poly Axial Screw B type 4.5 X 30

$     650.00

DioMedical

FX.P0.4535

Poly Axial Screw B type 4.5 X 35

$     650.00

DioMedical

FX.P0,4540

Poly Axial Screw B type 4.5 X 40

$     650.00

DioMedical

FX P0.4545

Poly Axial Screw B type 4.5 X 45

$     650.00

DioMedical

FX.P0.5025

Poly Axial Screw B type 5.0 X 25

$     650.00

DioMedical

FX.P0.5030

Poly Axial Screw B type 5.0 X 30

$     650.00

DioMedical

FX.P0.5035

Poly Axial Screw B type 5.0 X 35

$     650.00

DioMedical

FX.PD.5040

Poly Axial Screw 0 type 5.0 X 40

$     650.00

DioMedical

FX P0.5045

Poly Axial Screw B type 5.0 X 45

$     650.00

DioMedical

FX P0.5050

Poly Axial Screw B type 5.0 X 50

$     650.00

DioMedical

FX.P0.5055

Poly Axial Screw B type 5.0 X 55

$     650.00

DioMedical

FX PD.5525

Poly Axial Screw B type 5.5 X 25

$     650.00

DioMedical

FX PD.5530

Poly Axial Screw B type 5.5 X 30

$     650.00

DioMedical

FX.PD.5535

Poly Axle’. Screw 8 type 5.5 X 35

$     650.00

DioMedical

FX.130,5540

Poly Axial Screw B type 5.5 X 40

$     650.00

DioMedical

FX,P0,5545

Poly Axial Screw B type 5.5 X 45

$     650.00

DioMedical

FX.PD.5550

Poly Axial Screw B type 5.5 X 50

$     650.00

DioMedical

FX.PD.5555

Poly Axial Screw B type 5.5 X 55

$     650.00

DioMedical

FX.PD.6025

Poly Axial Screw B type 6.0 X 25

$     650.00

DioMedical

FX. P0.6030

Poly Axial Screw B type 6.0 X 30

$     650.00

DioMedical

FX.PD.6035

Poiy Axial Screw B type 6.0 X 35

$     650.00

DioMedical

FX.P0.6040

Poly Axial Screw B type 6.0 X 40

$     650.00

DioMedical

1X.PD.6045

Poly Axial Screw B type 6.0 X 45

$     650 00

DioMedical

FX.P0.6050

Poly Axial Screw 8 type 6.0 X 50

$     650.00

DioMedical

FX,PD,6055

Poly Axial Screw B type 6 0 X 55

$     650.00

DioMedical

FX.PD.6060

Poly Axial Screw B type 6.0 X 60

$     650.00

DioMedical

FX.P0.6065

Poly Axial Screw B type 6 0 X 65

$     650.00

DioMedical

FX.PD.6525

Poly Axial Screw B type 6 5 X 25

$     650.00

DioMedical

FX.PD.6530

Poly Axial Screw B type 6.5 X 30

$     650.00

DioMedical

FX.P0.5535

Poly Axial Screw B type 6.5 X 35

$     650.00

DioMedical

FX.PD.6540

Poly Axial Screw B type 6.5 X 40

$     650.00

DioMedical

FX.PD.6545

Poly Axial Screw B type 6.5 X 45

$     650.00

DioMedical

FX.PD.6550

Poly Axial Screw l3 type 6.5 X 50

$     650.00

DioMedical

FX.PD.6555

Poly Axial Screw B type 6.5 X 55

$     650.00

DioMedical

FX.PD.6560

Poly Axial Screw B type 6.5 X 60

$     650.00

DioMedical

FX.P0.6565

Poly Axial Screw B type 6.5 X 65

$     650.00

DioMedical

FX.PD.7025

Poly Axial Screw B type 7.0 X 25

$     650.00

DioMedical

FX.PD 7030

Poly Axial Screw B type 7.0 X 30

$     650.00

DioMedical

FX.PD 7035

Poly Axial Screw B type 7,0 X 35

$     650.00

DioMedical

FX.PD 7040

Poly Axial Screw B type 7.0 X 40

$     650.0D

DioMedical

FX.PD 7045

Poly Axial Screw B type 7.0 X 45

$     650.00

DioMedical

FX.P0.7050

Poly Axial Screw B type 7.0 X 50

$     650.00

DioMedical

FX.P0,7055

Poly Axial Screw B type 7.0 X 55

$     650.00

DioMedical

FX.PD.7060

Poly Axial Screw B type 7.0 X 60

$     650.00

DioMedical

FX.P0.7065

Poly Axial Screw B type 7.0 X 65

$     650.00

- 11 -

 

--------------------------------------------------------------------------------

 

DioMedical

FX.PD.7070

Poly Axial Screw B type 7.0 X 70

$     650.00

DioMedical

FX.PD.7075

Poly Axial Screw B type 7.0 X 75

$     650.00

DioMedical

FX.P0.7525

Poly Axial Screw B type 7.5 X 25

$     650.00

DioMedical

FX.PD.7530

Poly Axial Screw B type 7.5 X 30

$     650.00

DioMedical

FX PD.7535

Poly Axial Screw B type 7.5 X 35

$     650.00

DioMedical

FX.PD.7540

Poly Axial Screw B type 7.5 X 40

$     650.00

DioMedical

FX.PD.7545

Poly Axial Screw B type 7.5 X 45

$     650.00

DioMedical

FX.PD.7550

Poly Axial Screw B type 7.5 X 50

$     650.00

DioMedical

FX.PD.7555

Poly Axial Screw B type 7.5 X 55

$     650.00

DioMedical

EX.P0.7560

Poly Axial Screw 8 type 7.5 X 60

$     650.00

DioMedical

FX.PD.7565

Poly Axial Screw B type 7.5 X 65

$     650.00

DioMedical

FX.PD.7570

Poly Axial Screw B type 7.5 X 70

$     650.00

DioMedical

FX.PD.7575

Poly Axial Screw B type 7.5 X 75

$     650.00

DioMedical

FX.P0.7580

Poly Axial Screw B type 7.5 x 80

$     650.00

DioMedical

FX.P0.7585

Poly Axial Screw B type 7.5 X 85

$     650.00

DioMedical

FX.PD.7590

Poly Axial Screw B type ‘7.5 X 90

$     650.00

DioMedical

FX.PD.8025

Poly Axial Screw B type 8.0 X 25

$     650.00

DioMedical

FX.PD.8030

Poly Axial Screw B type 8.0 X 30

$     650.00

DioMedical

FX.PD.8035

Poly Axial Screw B type 8.0 X 35

$     650.00

DioMedical

FX.PD.8040

Poly Axial Screw B type 8.0 X 40

$     650.00

DioMedical

FX.P0.8045

Poly Axial Screw B type 8.0 X 45

$     650.00

DioMedical

FX.PD.8050

Poly Axial Screw B type 8.0 X 50

$     650.00

DioMedical

PX.PD.8055

Poly Axial Screw B type 8.0 X 55

$     650.00

DioMedical

FX.PD.8060

Poly Axial Screw B type 8.0 X 60

$     650.00

DioMedical

FX.PD.8065

Poly Axial Screw B type 8.0 X 65

$     650.00

DioMedical

FX.PD.8070

Poly Axial Screw B type 8,0 X 70

$     650.00

DioMedical

FX,PD.8075

Poly Axial Screw B type 8.0 X 75

$     650.00

DioMedical

rX.PD.8080

Poly Axial Screw B type 8.0 X 80

$     650.00

DioMedical

FX.PD.8085

Poly Axial Screw B type 8.0 X 85

$     650.00

DioMedical

FX,PD.8090

Poly Axial Screw B type 8.0 X 90

$     650 00

DioMedical

FX.P0.8525

Poly Axial Screw 13 type 8.5 X 25

$     650 00

DioMedical

FX.P1311530

Poly Axial Screw B type 8.5 X 30

$     650.00

DioMedical

FX.PD.8535

Poly Axial Screw B type 8.5 X 35

$     650.00

DioMedical

FX.PD.8540

Poly Axial Screw B type 8.5 X 40

$     650.00

DioMedical

FX.PD.13545

Poly Axial Screw B type 8.5 X 45

$     650.00

DioMedical

FX.P13.8550

Poly Axial Screw B type 83 X 50

$     650.00

DioMedical

FX.PD.8555

Poly Axial Screw B type 8.5 X 55

$     650.00

DioMedical

FX.P0.11560

Poly Axial Screw B type 8.5 X 60

$     650.00

DioMedical

FX.PD,8565

Poly Axial Screw 8 type 8.5 X 65

$     650.00

DioMedical

FX.PD.8570

Poly Axial Screw 8 type 8.5 X 70

$     650.00

DioMedical

FX.PD.8575

Poly Axial Screw B type 8.5 X 75

$     650.00

DioMedical

FX.PD.8580

Poly Axial Screw 13 type 8.5 X 80

$     650.00

DioMedical

FX.PD.8.585

Poly Axial Screw B type 8.5 X 85

$     650.00

DioMedical

FX.PD.8590

Poly Axial Screw B type 8.5 X 90

$     650.00

DioMedical

FX.C5.5525

Poly Axial Screw C type 5.5 X 25

$     650.00

DioMedical

FX.CS.5530

Poly Axial Screw C type 5.5 X 30

$     650.00

DioMedical

FX.CS.5535

Poly Axial Screw C type 5.5 X 35

$     650.00

DioMedical

FX.C5.5540

Poly Axial Screw C type 5.5 X 40

$     65000

DioMedical

FX.CS .5545

Poly Axial Screw C type 5 5 X 45

$     650 00

DioMedical

FX CS.5550

Poly Axial Screw C type 5.5 X SO

$     650 00

DioMedical

FX.CS.5555

Poly Axial Screw C type 5.5 X 55

$     650 00

DioMedical

FX.C5.6025

Poly Axial Screw C type 6 0 X 25

$     650 00

DioMedical

FX.C5.6030

Poly Axial Screw C type 6 0 X 30

$     650.00

DioMedical

FX.C5 6035

Poly Axial Screw C type 6.0 X 35

$     650.00

DioMedical

FX.CS 6040

Poly Axial Screw C type 6 0 X 40

$     650.00

DioMedical

FX.C5.6045

Poly Axial Screw C type 6.0 X 45

$     650.00

DioMedical

FX CS.6050

Poly Axial Screw C type 6.0 X 50

$     650.00

DioMedical

FX.C5.6055

Poly Axial Screw C type 6.0 X 55

$     650.00

DioMedical

FX.CS.6060

Poly Axial Screw C type 6.0 X 60

$     650.00

- 12 -

 

--------------------------------------------------------------------------------

 

DioMedical

FX.C5.6525

Poly Axial Screw C type 6.5 X 25

$     650.00

DioMedical

FX.CS.6530

Poly Axial Screw C type 6.5 X 30

$     650.00

DioMedical

FX CS 6535

Poly Axial Screw C type 6.5 X 35

$     650.00

DioMedical

FX.CS.6540

Poly Axial Screw C type 6.5 X 40

$     650.00

DioMedical

FX.CS.6545

Poly Axial Screw C type 6.5 X 45

$     650.00

DioMedical

FX.CS.6550

Poly Axial Screw C type 6.5 X 50

$     650.00

DioMedical

FX.C.5.6555

Poly Axial Screw C type 6.5 X 55

$     650.00

DioMedical

FX.C5.6560

Poly Axial Screw C type 6.5 X 60

$     650.00

DioMedical

FX.C5.7025

Poly Axial Screw C type 7.0 X 25

$     650.00

DioMedical

FX.C5.7030

Poly Axial Screw C type 7.0 X 30

$     650.00

DioMedical

FX.CS.7035

Poly Axial Screw C type 7.0 X 35

$     650.00

DioMedical

FX.C5.7040

Poly Axial Screw C type 7.0 X 40

$     650.00

DioMedical

FX,CS.7045

Poly Axial Screw C type 7.0 X 45

$     650.00

DioMedical

FX.CS.7050

Poly Axial Screw C type 7.0 X 50

$     650.00

DioMedical

FX.C5.7055

Poly Axial Screw C type 7.0 X 55

$     650.00

DioMedical

FX.C5.7060

Poly Axial Screw C type 7.0 X 60

$     650.00

DioMedical

FX.C5.7525

Poly Axial Screw C type 7.5 X 25

$     650.00

DioMedical

FX.C.5.7530

Poly Axial Screw C type 7.5 X 30

$     650.00

DioMedical

FX.CS.7535

Poly Axial Screw C type 7.5 X 35

$     650.00

DioMedical

FX.C5.7540

Poly Axial Screw C type 7.5 X 40

$     650.00

DioMedical

FX.C5.7545

Poly Axial Screw C type 7.5 X 45

$     650.00

DioMedical

FX.CS.7550

Poly Axial Screw C type 7.5 X 50

$     650.00

DioMedical

FX.CS.7555

Poly Axial Screw C type 7.5 X 55

$     650.00

DioMedical

FX.C5.7560

Poly Axial Screw C type 7.5 X 60

$     650.00

DioMedical

FX.CD.5525

Poly Axial Screw D type 5.5 X 25

$     650.00

DioMedical

FX.CD.5530

Poly Axial Screw 0 type 5.5 X 30

$     650.00

DioMedical

FX,C0.5535

Poly Axial Screw D type 5.5 X 35

$     650.00

DioMedical

FX.00.5540

Poly Axial Screw I) type 5.5 X 40

$     650.00

DioMedical

FX.CD.5545

Poly Axial Screw 0 type 5.5 X 45

$     650.00

DioMedical

FX.CD.5550

Poly Axial Screw D type 5.5 X 50

$     650 00

DioMedical

FX.CD 5555

Poly Axial Screw 0 type 5.5 X 55

$     650 00

DioMedical

FX,CD.6025

Poly Axial Screw D type 6.0 X 25

$     650 00

DioMedical

FX,CD 6030

Poly Axial Screw D type 6.0 X 30

$     650.00

DioMedical

FX.CD.6035

Poly Axial Screw D type 6.0 X 35

$     650.00

DioMedical

FX.CD.6040

Poly Axial Screw D type 6.0 X 40

$     650.00

DioMedical

FX.CD.6045

Poly Axial Screw!) type 6 0 X 45

$     650 00

DioMedical

FX.CD.6050

Poly Axial Screw D type 6.0 X 50

$     650.00

DioMedical

FX.CD.6055

Poly Axial Screw D type 6.0 X 55

$     650.00

DioMedical

FX.CD.6060

Poly Axial Screw D type 6.0 X 60

$     650.00

DioMedical

FX.CD.6525

Poly Axial Screw 0 type 6 5 X 25

$     650.00

DioMedical

FX.CD.6530

Poly Axial Screw D type 6.5 X 30

$     650.00

DioMedical

FX.CD.6535

Poly Axial Screw D type 6.5 X 35

$     650.00

DioMedical

FX.CD.6540

Poly Axial Screw D type 6,5 X 40

$     650.00

DioMedical

FX.CD.6545

Poly Axial Screw D type 6.5 X 45

$     650 00

DioMedical

FX.CD.6550

Poly Axial Screw 0 type 6.5 X 50

$     650 00

DioMedical

FX.CD.6555

Poly Axial Screw D type 6,5 X 55

$     650 00

DioMedical

FX.CD.6560

Poly Axial Screw D type 6,5 X 60

$     650 00

DioMedical

FX.C13,7025

Poly Aida, Screw D type 7.0 X 25

$     650 00

DioMedical

FX.CD.7030

Poly Axia Screw D type 7.0 X 30

$     650 00

DioMedical

FX.CD.7035

Poly Aida! Screw D type 7.0 X 35

$     650 00

DioMedical

FX.CD.7040

Poly Axia Screw D type 7.0 X 40

$     650 00

DioMedical

FX.CD.7045

Poly Axial Screw 0 type 7.0 X 45

$     650 00

DioMedical

FX.CD.7050

Poly Axial Screw I) type 7.0 X 50

$     650 00

DioMedical

FX.C13.7055

Poly Axial Screw D type 7.0 X 55

$     650.00

DioMedical

FX,C0.70643

Poly Axial Screw D type 7.0X 60

$     650.00

DioMedical

FX.CD.7525

Poly Axial Screw 0 type 7.5 X 25

$     650.00

DioMedical

FX.CD.7530

Poly Axial Screw D type 7.5 X 30

$     650.00

DioMedical

fX.CD.7535

Poly Axial Screw CI type 7.5 X 35

$     650.00

DioMedical

FX.CD.7540

Poly Axial Screw 0 type 7.5 X 40

$     650.0()

- 13 -

 

--------------------------------------------------------------------------------

 

DioMedical

FX.CD.7545

Poly Axial Screw D type 7.5 X 45

$     650.00

DioMedical

FX,CD.7550

Poly Axial Screw D type 7.5 X 50

$     650.00

DioMedical

FX.CD.7555

Poly Axial Screw D type 7.5 X 55

$     650.00

DioMedical

FX.CD.7560

Poly Axial Screw D type 7.5 X 60

$     650.00

DioMedical

FE. 85,0040

Rod A Type - Straight 5.5 X 40

$     171.00

DioMedical

FE.RS.0045

Rod A Type • Straight 5.5 X 45

$     171.00

DioMedical

FE.RS.0050

Rod A Type - Straight 5.5 X 50

$     171.00

DioMedical

FE 85.0055

Rod A Type     Straight 5.5 X 55

$     171.00

DioMedical

FE.R5,0060

Rod A Type • Straight 5.5 X 60

$     171.00

DioMedical

FE.R5.0065

Rod A Type - Straight 5.5 X 65

$     171.00

DioMedical

FE.R.5.0070

Rod A Type     Straight 5.5 X 70

$     171.00

DioMedical

FE.RS.0075

Rod A Type - Straight 5.5 X 75

$     171.00

DioMedical

FE.RS.00813

Rod A Type Straight 5.5 X 80

$     171.00

DioMedical

FE. R5.0085

Rod A Type - Straight 5.5 X 85

$     171.00

DioMedical

FE.Ft5.0090

Rod A Type - Straight 5.5 X 90

$     171.00

DioMedical

FE.115.0095

Rod A Type - Straight 5.5 X 95

$     171.00

DioMedical

FE.RS.0100

Rod A Type - Straight 5.5 X 100

$     171.00

DioMedical

FE.RS.0105

Rod A Type     Straight 5.5 X 105

$     171.00

DioMedical

FE.RS.0110

Rod A Type - Straight 5.5 X 110

$     171.00

DioMedical

FE.RS.0115

Rod A Type - Straight 5.5 X 115

$     171.00

DioMedical

FE.RS.0120

Rod A Type     Straight 5.5 X 120

$     171.00

DioMedical

FE.R5.0125

Rod A Type • Straight 5.5 X 125

$     171.00

DioMedical

FE.RS,0130

Rod A Type - Straight 5.5 X 130

$     171.00

DioMedical

FE.RS.0135

Rod A Type     Straight 5.5 X 135

$     171.00

DioMedical

FE.R$.0140

Rod A Type - Straight 5.5 X 140

$     171 00

DioMedical

FE.RS.0I45

Rod A Type - Straight 5.5 X 145

$     171,00

DioMedical

FE.R.5.0150

Rod A Type -Straight 5.5 X 150

$     171.00

DioMedical

FE. R5.13155

Rod A Type -Straight 5.5 X 155

$     171,00

DioMedical

FE. R5.0160

Rod A Type - Straight 5.5 X 160

$     171.00

DioMedical

FE.RS.0165

Rod A Type - Straight 5.5 X 165

$     171.00

DioMedical

FE RS.0170

Rod A Type - Straight 5.5 X 170

$     171.00

DioMedical

FE.R5.0175

Rod A Type - Straight 5,5 X 175

$     171.00

DioMedical

FE.R5.0180

Rod A Type • Straight 5.5 X 180

$     171.00

DioMedical

FE.115.0185

Rod A Type - Straight 5.5 X 315

$     171.00

DioMedical

FE.RS.0190

Rod A Type • Straight 5.5 X 190

$     171.00

DioMedical

FE.RS,0195

Rod A Type - Straight 5.5 X 195

$     171.00

DioMedical

FE.R5.0200

Rod A Type - Straight 5.5 X 200

$     171.00

DioMedical

FE.R.S.0210

Rod A Type • Straight 5.5 X 210

$     171.00

DioMedical

FE. RS.0220

Rod A Type - Straight 5.5 X 220

$     171.00

DioMedical

FE.R5.0230

Rod A Type - Straight 53 X 230

$     171.00

DioMedical

FE.RS.0240

Rod A Type - Straight 5.5 X 240

$     171.00

DioMedical

FE.RS.0250

Rod A Type - Straight 53 X 250

$     171.00

DioMedical

FE.R5.0260

Rod A Type - Straight 5.5 X 260

$     171.00

DioMedical

FE.RS 0270

Rod A Type - Straight 5.5 X 270

$     171.00

DioMedical

FE.RS.0280

Rod A Type - Straight 5.5 X 280

$     171.00

DioMedical

FE.RS.0290

Rod A Type - Straight 5.5 X 290

$     171.00

DioMedical

FE.RS,0300

Rod A Type - Straight 5.5 X 300

$     171.00

DioMedical

FE.RS 0310

Rod A Type - Straight 5.5 X 310

$     171.00

DioMedical

FE.RS.0320

Rod A Type - Straight 5.5 X 320

$     171.00

DioMedical

FE.RS.0330

Rod A Type - Straight 5.5 X 330

$     171.00

DioMedical

FE.RS-0340

Rod A Type - Straight 5.5 X 340

$     171.00

DioMedical

FE.RS.0350

Rod A Type - Straight 5.5 X 350

$     171.00

DioMedical

FE.R5.0360

Rod A Type - Straight 5.5 X 360

$     171,00

DioMedical

FE.R5.0370

Rod A Type - Straight 5.5 X 370

$     171.00

DioMedical

F6.135.0380

Rod A Type- Straight 5.5 X 380

$     171.00

DioMedical

FE.R5.0390

Rod A Type - Straight 5-5 X 390

$     171.00

DioMedical

FE.R5.0400

Rod A Type - Straight 5.5 X 400

$     171.00

DioMedical

FE.RS.0420

Rod A Type - Straight 5.5 X 420

$     171.00

DioMedical

FE.RS.0450

Rod A Type - Straight 5.5 X 450

$     171.00

- 14 -

 

--------------------------------------------------------------------------------

 

DioMedical

FE.RS.0500

Rod A Type - Straight 5.5 X 500

$     171.00

DioMedical

FE. R5.1040

Rod A Type - Straight 6.0 X 40

$     171.00

DioMedical

FE.RS.1045

Rod A Type - Straight 6.0 X 45

$     171.00

DioMedical

FE.RS 1050

Rod A Type - Straight 6,0 X 50

$     171.00

DioMedical

FE.RS.1055

Rod A Type - Straight 6.0 x 55

$     171.00

DioMedical

FE.RS.1060

Rod A Type - Straight 6.0 X 60

$     171.00

DioMedical

FE.R5.1065

Rod A Type - Straight 6.0 X 65

$     171.00

DioMedical

FE RS.1070

Rod A Type - Straight 6.0 X 70

$     171.00

DioMedical

FE.RS.1075

Rod A Type     Straight 6.0 X 75

$     171.00

DioMedical

f E.RS.1080

Rod A Type - Straight 6.0 X 80

$     171.00

DioMedical

FE.RS.1085

Rod A Type - Straight 6.0 X B$     $     171.00

 

DioMedical

FE.RS.1090

Rod A Type - Straight 6.0 X 90

$     171.00

DioMedical

FE.RS.1095

Rod A Type - Straight 6.0 X 95

$     171.00

DioMedical

FE.R5.1100

Rod A Type - Straight 6.0 X 100

$     171.00

DioMedical

FE.RS.1105

Rod A Type - Straight 6.0 X 105

$     171.00

DioMedical

FE. 85.1110

Rod A Type - Straight 6.0 X 110

$     171.00

DioMedical

FE.RS.1115

Rod A Type - Straight 6.0 X 115

$     171.00

DioMedical

FER5.1120

Rod A Type - Straight 6.0 X 120

$     171.00

DioMedical

FE.RS.1125

Rod A Type - Straight 6.0 X 125

$     171 00

DioMedical

FE.RS.1130

Rod A Type - Straight 6_0 X 130

$     171 00

DioMedical

FE.RS.1135

Rod A Type     Straight 6.0 X 135

$     171 00

DioMedical

FE.RS.1140

Rod A Type     Straight 6 0 x 140

$     171.00

DioMedical

FE.R5.1145

Rod A Type - Straight 6.0 X 145

$     171.00

DioMedical

FE RS.1150

Rod A Type - Straight 6.0 X 150

$     171.00

DioMedical

FE.RS.1155

Rod A Type - Straight 6.0 X 155

$     171.00

DioMedical

FE.RS.1160

Rod A Type • Straight 6.0 X 150

$     171.00

DioMedical

FE.R5.1165

Rod A Type - Straight 6.0 X 165

$     171.00

DioMedical

FE.R5.1170

Rod A Type - Straight 6.0 X 170

$     171.00

DioMedical

FE.RS.1175

Rod A Type - Straight 6.0 X 175

$     171.00

DioMedical

FE.R.S.1180

Rod A Type - Straight 6.0 X 180

$     171.00

DioMedical

FE.Fl5.1185

Rod A Type - Straight 6.0 X 185

$     171.00

DioMedical

FE.R5.1190

Rod A Type - Straight 6.0 X 190

$     171.00

DioMedical

FE.RS.1195

Rod A Type - Straight 6.0 X 195

$     171.00

DioMedical

FE.R5.1200

Rod A Type - Straight 6.0 X 200

$     171.00

DioMedical

FE.RS 1210

Rod A Type - Straight 6 0 X 210

$     171.00

DioMedical

FE.RS-1220

Rod A Type - Straight 6 0 X 220

$     171.00

DioMedical

FE. R.5.1230

Rod A Type - Straight 6.0 X 230

$     171.00

DioMedical

FE, 13.5.1240

Rod A Type - Straight 6 0 X 240

$     171.00

DioMedical

FE.R5.1250

Rod A Type - Straight 6 0 X 250

$     3.71.00

DioMedical

FE.RS.1260

Rod A Type - Straight 6.0 X 260

$     171.00

DioMedical

FE.RS.1270

Rod A Type - Straight 6.0 X 270

$     171.00

DioMedical

FE.RS.1280

Rod A Type - Straight 6.0 X 280

$     171.00

DioMedical

FE.RS.1290

Rod A Type - Straight 6.0 X 290

$     171.00

DioMedical

FERS.1300

Rod A Type - Straight 6.0 X 300

$     171.0D

DioMedical

FE.RS.1310

Rod A Type     Straight 6.0 X 310

$     171.00

DioMedical

FE,RS.1320

Rod A Type -Straight 6.0 X 3213

$     171.00

DioMedical

FE.R5.1330

Rod A Type - Straight 6.0 X 330

$     171.00

DioMedical

FE.R5.1340

Rod A Type - Straight 6.0 X 340

$     171.00

DioMedical

FE.R5.1350

Rod A Type Straight 6.0 X 350

$     171.00

DioMedical

FE.RS.1360

Rod A Type - Straight 6 0 X 360

$     171.00

DioMedical

FE.RS.1370

Rod A Type - Straight 6.0 X 370

$     171.00

DioMedical

FE.RS 1380

Rod A Type - Straight 6 0 X 380

$     171.00

DioMedical

FE.RS.1390

Rod A Type - Straight 6.0 X 390

$     171.00

DioMedical

FE.RS.1400

Rod A Type     Straight 6.0 X 400

$     171.00

DioMedical

FE.RS.1420

Rod A Type - Straight 6.0 X 420

$     171.00

DioMedical

FE.RS.1450

Rod A Type - Straight 6.0 X 450

$     171.00

DioMedical

FE.RS.1500

Rod A Type - Straight 6.0 X 500

$     171.00

DioMedical

FE.RC.0030

Rod B Type - Curved 5.5 X 30

$     171.00

- 15 -

 

--------------------------------------------------------------------------------

 

DioMedical

FE.RC.003$     Rod B Type - Curved 5.5 X 35

$     171.00

 

DioMedical

FE.RC.0040

Rod B Type - Curved 5.5 X 40

$     171.00

DioMedical

FE.RC.0045

Rod B Type - Curved 5.5 X 45

$     171.00

DioMedical

FE.RC.0050

Rod B Type - Curved 5.5 X 50

$     171.00

DioMedical

FE.FIC.0055

Rod B Type - Curved 5.5 X 55

$     171.00

DioMedical

FE.RC.0060

Rod B Type - Curved 5.5 X 60

$     171.00

DioMedical

FE.RC.0065

Rod B Type - Curved 5.5 X 65

$     171.00

DioMedical

FE.RC.0070

Rod B Type - Curved 5,5 X 70

$     171.00

DioMedical

FE.RC.0075

Rod B Type - Curved 53 X 75

$     171.00

DioMedical

FE.RC.0080

Rod B Type - Curved 53 X 80

$     171.00

DioMedical

FE.RC.0085

Rod B Type - Curved 5.5 X 85

$     171.00

DioMedical

FE.RC.0090

Rod B Type     Curved 5.5 X 90

$     171.00

DioMedical

FE.RC.0095

Rod B Type - Curved 5.5 X 95

$     171.00

DioMedical

FE.RC.0100

Rod B Type - Curved 53 X 100

$     171.00

DioMedical

FE.RC.0105

Rod B Type - Curved 5.5 X 105

$     171.00

DioMedical

FE.11C.0110

Rod B Type - Curved 5.5 X 110

$     171.00

DioMedical

FE.RC.0115

Rod B Type - Curved 5.5 X 115

$     171.00

DioMedical

FE.RC.0120

Rod B Type . Curved 5.5 X 120

$     171.00

DioMedical

FE.RC.0125

Rod 3 Type - Curved 5.5 )t 125

$     171.00

DioMedical

FE.RC.0130

Rod B Type - Curved 5.5 X 130

$     171.00

DioMedical

FE.RC.0135

Rod 13 Type - Curved 5.5 X 135

$     171.00

DioMedical

FE.RC0140

Rod B Type - Curved 5.5 X 140

$     171.00

DioMedical

FE.RC.0145

Rod B Type - Curved 5.5 X 145

$     171.00

DioMedical

FE.RC.0150

Rod B Type - Curved 5.5 X 150

$     171.00

DioMedical

FE.RC.1040

Rod Type - MIS 6.0 X 40

$     171.00

DioMedical

FE.RC.1045

Rod Type - MI5 6.0 X 45

$     171.00

DioMedical

FE.RC.1050

Rod Type - MI5 6.0 X 50

$     171.00

DioMedical

FE.RC.1055

Rod Type - MIS 6.0 X 55

$     171.00

DioMedical

FE.RC.1060

Rod Type - MIS 6.0 X 60

$     171.00

DioMedical

FERC.1065

Rod Type - MIS 6.0 X 65

$     171.00

DioMedical

FE.RC.1070

Rod Type - MIS 6.0 X 70

$     171.00

DioMedical

FE.RC.1075

Rod Type - MIS 6.0 X 75

$     171.00

DioMedical

FE.RC.1080

Rod Type - MIS 6.0 X 80

$     171.00

DioMedical

FE.RC.1085

Rod Type - MIS 6.0 X 85

$     171.00

DioMedical

FE.RC.1090

Rod Type - MIS 6.0 X 90

$     171.00

DioMedical

FE.RC.3095

Rod Type- MIS 6.0 X 95

$     171.00

DioMedical

FE.RC.1100

Rod Type - MI5 6.0 X 100

$     171 00

DioMedical

I-E.RC.1105

Rod Type - MI5 6.0 X 105

$     171.00

DioMedical

FE.RC.1110

Rod Type - MIS 6.0 X 110

$     171.00

DioMedical

FF.RC.1115

Rod Type- MIS 6.0 X 115

$     171 00

DioMedical

FE.RC.1120

Rod Type - MIS 6,0 X 120

$     171.00

DioMedical

FX.TL.1040

Transverse Link - A Type 58.5

$     427.00

DioMedical

FX.TL.1050

Transverse Link - A Type 71.5

$     427.00

DioMedical

FX.TL.1060

Transverse Link • A Type 94.5

$     427.00

DioMedical

05M6201

Transverse Unk - 3 Type 40

$     427.00

DioMedical

OSM6202

Transverse Unk - 13 Type SO

$     427.00

DioMedical

05M6203

Transverse Unk - B Type 60

$$     427.00

DioMedical

05M6204

Transverse Link- B Type 70

$     427.00

DioMedical

OSM6205

Transverse Unk - B Type 80

$     427.00

DioMedical

05M6206

Transverse Link -13 Type 90

$     427.00

DioMedical

05M6207

Transverse Link - B Type 100

$     427.00

DioMedical

05M6208

Transverse Link -13 Type 110

$     427.00

DioMedical

05M6209

Transverse Link - B Type 120

$     427.00

DioMedical

FX,55.0010

Set Screw

$     47.00

DioMedical

FX.SS.0110

Set Screw (Connectors)

$     47.00

DioMedical

FH.AC.0020

Axial Connector 2 Hole

$     427.00

DioMedical

FH.AC.0030

Axial Connector 3 Hole

$     427.00

- 16 -

 

--------------------------------------------------------------------------------

 

DioMedical

FH.AC.0040

Axial Connector 4 Hole

$     427.00

DioMedical

FH.DC.0220

Domino Connector 2 Hole Offset

$     427.00

DioMedical

FH.DC.0240

Domino Connector 4 Hole Offset

$     427.00

DioMedical

FH.DC,0520

Domino Connector 2 Hole Offset

$     427.00

DioMedical

FH.DC,0540

Domino Connector 4 Hole Offset

$     427.00

DioMedical

FH.LC.0010

Lateral Connector - Open

$     427.00

DioMedical

FH.LC.0020

Lateral Connector - Closed

$     427.00

DioMedical

RX.PH.0005

Pedicle Hook 5mm

$     332.00

DioMedical

FtX.PH,0007

Pedicle Hook 7mm

$     332.00

DioMedical

RX.PH.0009

Pedicle Hook 9mm

$     332.00

DioMedical

RX.PH.1005

Long Arm Pedicle Hook 5mm

$     332.00

DioMedical

RX.PH.1007

Long Arm Pedicle Hook 7mm

$     332.00

DioMedical

RX,PH.1009

Long Arm Pedicle Hook 9mm

$     332.00

DioMedical

RX.PH.5005

Pedicle Hook • 5mm

$     332.00

DioMedical

RX.PH.5007

Pedicle Hook • 7mm

$     332.00

DioMedical

RX.PH.5009

Pedicle Hook • 9mm

$     332.00

DioMedical

RX.PH.6005

Long Arm Pedicle Hook 5mm

$     332.00

DioMedical

RX.PH.6007

Lang Arm Pedicle Hook 7mm

$     332.00

DioMedical

RX.PH.6009

Long Arm Pedicle Hook 9mm

$     332.00

DioMedical

RX.LH.0504

Laminar Hook

$     332.00

DioMedical

RX.LH.0505

Laminar Hook

$     332.00

DioMedical

RX.I.H.0507

Laminar Hook

$     332.00

DioMedical

RX.1.1-1.0509

Laminar Hoak

$     332.00

DioMedical

RX.LH.1504

Long Arm Laminar Hook

$     332.00

DioMedical

RX.LH.1505

Long Arm Laminar Hook

$     332.00

DioMedical

RX.LH.1507

Long Arm Laminar Hook

$     332.00

DioMedical

RX.LH.1509

Long Arm Laminar Hook

$     332.00

DioMedical

RX.LH.0705

Laminar Hook

$     332.00

DioMedical

RX,LH.0707

Laminar Hook

$     332.00

DioMedical

RX.LH.0709

Laminar Hook

$     332.00

DioMedical

RX.LH.1705

Long Arm Laminar Hook

$     332.00

DioMedical

RX.LH.1707

Long Arm Laminar Hook

$     332.00

DioMedical

RX.LH.1709

Long Arm Laminar Hook

$     332.00

DioMedical

RX.AL.0005

Left Angled Hook

$     332.00

DioMedical

RX.AL0007

Left Angled Hook

$     332.00

DioMedical

RX.AL.0009

Left Angled Hook

$     332.00

DioMedical

RX.AL1005

Long Arm Left Angled Hook

$     332.00

DioMedical

RX.AL.1007

Long Arm Left Angled Hook

$     332.00

DioMedical

RX.AL1009

Long Arm Leh Angled Hook

$     332.00

DioMedical

RX.AR.0005

Right Angled Hook

$     332.00

DioMedical

RX.AR.0007

Right Angled Hook

$     332.00

DioMedical

RX.AR.0009

Right Angled Hook

$     332.00

DioMedical

RX.AR.1005

Long Arm Right Angled Hook

$     332.00

DioMedical

RX.AR.1007

Long Arm Right Angled Hook

$     332.00

DioMedical

RX.AR.1009

Long Arm Right Angled Hook

$     332.00

DioMedical

RX.OL.0005

Offset Hook - Left

$     332.00

DioMedical

RX.OL.0007

Offset Hook - Left

$     332.00

DioMedical

RX.OL.1005

Long Arm Offset Hook - Left$     332.00

 

DioMedical

RX.0L1007

Long Arm Offset Hook - Left

$     332.00

DioMedical

RX.OR.0005

Offset Hook - Right

$     332.00

DioMedical

RX.OR.0007

Offset Hook- Right

$     332.00

DioMedical

RX.OR.1005

Long Arm Offset Hook - Right

$     332.00

DioMedical

RX.OR.1007

Long Arm Offset Hook - Right

$     332.00

DioMedical

RC.PL1020

Rex ACP -1 level plate 20 mm

$     902.00

DioMedical

RC.PL1022

Rex ACP -1 level plate 22 mm

$     902.00

DioMedical

RC.PL1024

Rex ACP -1 level plate 24 mm

$     902 00

DioMedical

RC.PL1026

Rex ACP - 1 level plate 26 mm

$     902.00

DioMedical

RC.PL1028

Rex ACP -1 level plate 28 mm

$     902.00

DioMedical

RC.PL1030

Rex ACP -1 level plate 30 mm

$     902.00

- 17 -

 

--------------------------------------------------------------------------------

 

DioMedical

RC.PL1032

Rex ACP • 1 level plate 32 mm

$     902 00

DioMedical

RC.PL.1034

Rex ACP -1 level plate 34 mm

$     902.00

DioMedical

RC.PL2034

Rex ACP - 2 level plate 34 mm

$     902.00

DioMedical

RC.PL2036

Rex ACP - 2 level plate 36 mm

$     902.00

DioMedical

RC.PL2038

Rex ACP - 2 level plate 38 mm

$     902.00

DioMedical

RC.PL2040

Rex ACP - 2 level plate 40 mm

$     902.00

DioMedical

RC.PL2042

Rex ACP - 2 level plate 42 mm

$     902.00

DioMedical

RC.PL2044

Rex ACP - 2 level plate 44 mm

$     902.00

DioMedical

RC.PL.2046

Rex ACP - 2 level plate 46 mm

$     902.00

DioMedical

RC.PL.2048

Rex ACP - 2 level plate 48 mm

$     902.00

DioMedical

RC.PL.2050

Rex ACP - 2 level plate 50 mm

$     902.00

DioMedical

RC.PL2052

Rex ACP • 2 level plate 52 mm

$     902.00

DioMedical

RC.PL2054

Rex ACP - 2 level plate 54 mm

$     902.00

DioMedical

RC.PL3048

Rex ACP - 3 level plate 48 mm

$     902.00

DioMedical

RC.PL3051

Rex ACP - 3 level plate 51 mm

$     902.00

DioMedical

RC.PL3054

Rex ACP - 3 level plate 54 mm

$     902.00

DioMedical

RC.PL3057

Rex ACP - 3 level plate 57 mm

$     902.00

DioMedical

RC.PL.3060

Rex ACP - 3 level plate 60 mm

$     902.00

DioMedical

RC.PL3063

Rex ACP - 3 level plate 63 mm

$     902.00

DioMedical

RC.PL.3066

Rex ACP - 3 level plate 66 mm

$     902.00

DioMedical

RC.PL.3069

Rex ACP - 3 level plate 69 mm

$     902.00

DioMedical

RC.PL.3072

Rex ACP -3 level plate 72 mm

$     902.00

DioMedical

RC.PL3075

Rex ACP - 3 level plate 75 mm

$     902.00

DioMedical

fiC.PL.3078

Rex ACP - 3 level plate 78 mm

$     902.00

DioMedical

RC.PL4066

Rex ACP - 4 level plate 66 mm

$     902.00

DioMedical

RC.PL4070

Rex ACP - 4 level plate 70 mm

$     902.00

DioMedical

RC.PL4074

Rex ACP - 4 level plate 74 mm

$     902.00

DioMedical

RC.PL.4078

Rex ACP - 4 level plate 78 mm

$     902.00

DioMedical

RC.PL4082

Rex ACP - 4 level plate 82 mm

$     902.00

DioMedical

RC.PL4086

Rex ACP - 4 level plate 86 mm

$     902.00

DioMedical

RC.PL.4090

Rex ACP - 4 level plate 90 mm

$     902.00

DioMedical

RC.PL.4094

Rex ACP - 4 level plate 94 mm

$     902.00

DioMedical

RC.PL.4098

Rex ACP • 4 level plate 98 mm

$     902.00

DioMedical

RC.PL4102

Rex ACP - 4 level plate 102 mm

$     902.00

DioMedical

RCPL4106

Rex ACP • 4 level plate 106 mm

$     902.00

DioMedical

RC.PL4110

Rex ACP - 4 level plate 110 mm

$     902.00

DioMedical

RC.VD.3510

ACP variable self drilling screw 15 x 10

$     95.00

DioMedical

RC.VD.3512

ACP variable self drilling screw 3.5 x 12

$     95.00

DioMedical

RC.VD.3514

ACP variable self drilling screw 3.5 x 14

$     95.00

DioMedical

RC.VD.3516

ACP variable self drilling screw 3.5 x 16

$     95.00

DioMedical

RC.VD.3518

ACP variable self drilling screw 3.5 x 18

$     95.00

DioMedical

RC.VD.3520

ACP variable self drilling screw 3.5 x 20

$     95.00

DioMedical

RC.VD.4010

ACP variable self drilling screw 4 x 10

$     95.00

DioMedical

RC.VD.4012

ACP variable self drilling screw 4 x 12

$     95.00

DioMedical

RC.VD.4014

ACP variable self drilling screw 4 x 14

$     95.00

DioMedical

RC.VD.4016

ACP variable self drilling screw 4 x 16

$     95.00

DioMedical

RC.VD.4018

ACP variable self drilling screw 4 x 18

$     95.00

DioMedical

RC.VD.4020

ACP variable self drilling screw 4 x 20

$     95.00

DioMedical

RC.VT.3510

ACP variable self Tapping screw 3.5 K 10

$     95.00

DioMedical

RC.VT.3512

ACP variable sell Tapping screw 3.5 x 12

$     95.00

DioMedical

RC.VT.3514

ACP variable self Tapping screw 3.5 a 14

$     95.00

DioMedical

RC.VT.3516

ACP variable self Tapping screw 3.5 x 16

$     95.00

DioMedical

RC.VT.3518

ACP variable self Tapping screw 3.5 a 18

$     95.00

DioMedical

RC.VT.3520

ACP variable self Tapping screw 3.5 x 20

$     95.00

DioMedical

RC.VT.4010

ACP variable self Tapping screw 4 x 10

$     95.00

DioMedical

RC.VT.4012

ACP variable self Tapping screw 4 x 12

$     95.00

DioMedical

RC.VT.4014

ACP variable self Tapping screw 4 a 14

$     95.00

DioMedical

RC.VT.4016

ACP variable self Tapping screw 4 x 16

$     95.00

DioMedical

RC.VT.4018

ACP variable sell Tapping screw 4 x 18

$     95.00

- 18 -

 

--------------------------------------------------------------------------------

 

DioMedical

RC.VT.4020

ACP variable sell Tapping screw 4 x 20

$     95.00

DioMedical

RCFD.3510

ACP Fixed self Drilling screw 3.5 x 10

$     95.00

DioMedical

RC.FD.3512

ACP Fixed self Drilling screw 3.5 x 12

$     95.00

DioMedical

RC.FD.3514

ACP Fixed self Drilling screw 3.5 a 14

$     95.00

DioMedical

RC,FD.3516

ACP Fixed self Drilling screw 3.5 x 16

$     95 00

DioMedical

RC.FD.3518

ACP Fixed self Drilling screw 3.5 x 18

$     95.00

DioMedical

RC.FD.3520

ACP Fixed self Drilling screw 3.5 x 20

$     95 00

DioMedical

RC.FD.4010

ACP Fixed self Drilling screw 4 a 10

$     95.00

DioMedical

RC.FD.4012

ACP Fixed self Drilling screw 4 x 12

$     95.00

DioMedical

RC.FD,4014

ACP Fixed self Drilling screw 4 x 14

$     95.00

DioMedical

RC.FD.4016

ACP Fixed self Drilling screw 4 x 16

$     95.00

DioMedical

RC.FD.4018

ACP Fixed self Drilling screw 4 x 18

$     95.00

DioMedical

RC.FD.4020

ACP Fixed self Drilling screw 4 x 20

$     95.00

DioMedical

RC.FT.3510

ACP Fixed self Tapping screw 3.5 x 10

$     95 00

DioMedical

RC.FT.3512

ACP Fixed self Tapping screw 3.5 x 12

$     95.00

DioMedical

RC.FT.3514

ACP Fixed self Tapping screw 3.5 x 14

$     95.00

DioMedical

RC.FT.3516

ACP Fixed self Tapping screw 3.5 x 16

$     95.00

DioMedical

RC.FT.3518

ACP Fixed self Tapping screw 3.5 x 18

$     95.00

DioMedical

RC.FT.3520

ACP Fixed self Tapping screw 3.5 x 20

$     95.00

DioMedical

RC.FT,4010

ACP Fixed self Tapping screw 4 x 10

$     95.00

DioMedical

RC.FT.4012

ACP Fixed self Tapping screw 4 x 12

$     95.00

DioMedical

RC.FT.4014

ACP Fixed self Tapping screw 4 x 14

$     95.00

DioMedical

RC.FT.4016

ACP Fixed self Tapping screw 4 x 16

$     95.00

DioMedical

RC.FT.401.8

ACP Fixed self Tapping screw 4 x 18

$     95.00

DioMedical

RC.FT.4020

ACP Fixed self Tapping screw 4 x 20

$     95.00

DioMedical

RY.PL.1020

REX1.5 ACP • 1-LVL PLATE 20 mm

$     902,00

DioMedical

RY.PL1022

REX1.5 ACP - 1-LVL PLATE 22 mm

$     902.00

DioMedical

RY.PL.1024

REX1.5 ACP - 1-LVL PLATE 24 mm

$     902.00

DioMedical

ILY.PL.1026

REX1.5 ACP - 1-LVL PLATE 26 mm

$     902.00

DioMedical

RY.PL.1028

REX1.5 ACP - 1-LVL PLATE 28 mm

$     902.00

DioMedical

RY.PL.1030

REX1.5 ACP - 1-LVI PLATE 30 mm

$     90100

DioMedical

RY.PL.1032

REX1 5 ACP - 1-LVL PLATE 32 mm

$     902.00

DioMedical

RY.PL.1034

REX1.5 ACP - 1-LVL PLATE 34 mm

$     902.00

DioMedical

RY.PL2034

REX1.5 ACP - 2-LVL PLATE 34 mm

$     902.00

DioMedical

RY.P1.2036

REX1.5 ACP - 2•LVL PLATE 36 mm

$     902.00

DioMedical

RY.PL.2038

REX1 5 ACP- 2-LVL PLATE 38 mm

$     902.00

DioMedical

RY.PL2040

REX1.5 ACP - 2-LVL PLATE 40 mm

$     902.00

DioMedical

RY.PL.2042

REX1.5 ACP - 2-LVL PLATE 42 mm

$     902.00

DioMedical

RY.PL2044

REX1.5 ACP - 2-LVL PLATE 44 mm

$     902.00

DioMedical

RY.PL.2046

REX1.5 ACP - 2-LVL PLATE 46 mm

$     902.00

DioMedical

RY.PL2048

REX1,5 ACP - 2-LVL PLATE 48 mm

$     902.00

DioMedical

RY.PL.2050

REX1.5 ACP - 2•LVL PLATE 50 mm

$     902.00

DioMedical

RY.PL.2052

REX1.5 ACP - 2-LVL PLATE 52 mm

$     902 DO

DioMedical

RY.PL.2054

REX1.5 ACP- 2-LVL PLATE 54 mm

$     902.00

DioMedical

RY.PL.3048

REX1.5 ACP- 3•LVL PLATE 48 mm

$     902.00

DioMedical

RY.PL3051

REX1.5 ACP - 3-LVI. PLATE 51 mm

$     902.00

DioMedical

RY.PL.3054

REX1.5 ACP 3.LVL PLATE 54 mm

$     902.00

DioMedical

RY.P1.3057

REX1.5 ACP - 3- LV1. PLATE 57 mm

$     902.00

DioMedical

RY.PL3060

REX1.5 ACP- 3-LVL PLATE 60 mm

$     902.00

DioMedical

RY.PL3063

REX1.5 ACP- 3- LVI. PLATE 63 mm

$     902.00

DioMedical

RY.PL3066

REX1.5 ACP- 3- LVL PLATE 66 mm

$     902.00

DioMedical

RY.PL3069

REX1.5 ACP - 3-LVL PLATE 69 mm

$     902.00

DioMedical

RY.PL3072

REX1.5 ACP - 3-LVL PLATE 72 mm

$     902.00

DioMedical

RY.PL3075

REX1.5 ACP - 3.LVL PLATE 75 mm

$     902.00

DioMedical

RY.PL3078

REX1.5 ACP - 3• LVL PLATE 78 mm

$     902.00

DioMedical

RY.PL.3081

REX1.5 ACP - 3-LVL PLATE 66 mm

$     902.00

DioMedical

RY.PL4070

REX1.5 ACP - 4-LVL PLATE 70 mm

$     902.00

DioMedical

RY.PL.4074

REX1.5 ACP - 4-LVL PLATE 74 mm

$     902.00

DioMedical

RY.PL.4078

REX1.5 ACP - 4-LVL PLATE 78 mm

$     902.00

- 19 -

 

--------------------------------------------------------------------------------

 

DioMedical

RY.PL,4082

REX1 5 ACP - 4•LVL PLATE 82 mm

$     902.00

DioMedical

RY.PL4086

REX1 5 ACP - 4-LVL PLATE 86 mm

$     902.00

DioMedical

RY.PL4090

REX1 5 ACP • 4•LVL PLATE 90 mm

$     902.00

DioMedical

RY.PL4094

REX1 5 ACP - 4-LVL PLATE 94 mm

$     902.00

DioMedical

RY.PL.4098

REX1.5 ACP - 4-LVL PLATE 98 mm

$     902.00

DioMedical

RY.PL.4102

REX1.5 ACP 4-LVL PLATE 102 mm

$     902.00

DioMedical

RY.PL4106

REX1.5 ACP - 4-LVL PLATE 106 mm

$     902.00

DioMedical

RY.PL•4110

REX1.5 ACP     4-LVL PLATE 110 mm

$     902.00

DioMedical

RC.VD•3810

ACP Variable Self Drilling Screw 3.8 x 10

$     95.00

DioMedical

RC.VD.3812

ACP Variable Self Drilling Screw 3.8 x /2

$     95.00

DioMedical

RC. VD 3814

ACP Variable Self Drilling Screw 3 8 x 14

$     95.00

DioMedical

RC VD 3816

ACP Variable Self Drilling Screw 3 8 x 16

$     95.00

DioMedical

RC.VD 3818

ACP Variable Self Drilling Screw 3 8 x 18

$     95,00

DioMedical

RC VD.3820

ACP Variable Self Drilling Screw 3 8 x 20

$     95.00

DioMedical

RC.FD•3810

ACP Fixed Self Drilling Screw 3.8 x 10

$     95.00

DioMedical

RC.FD.3812

ACP Fixed Self Drilling Screw 3.8 x 12

$     95.00

DioMedical

RC.FD.3814

ACP Fixed Self Drilling Screw 3.8 x 14

$     95.00

DioMedical

RC.F0.3816

ACP Fixed Self Drilling Screw 3.8 x 16

$     95.00

DioMedical

RC.FD.3818

ACP Fixed Self Drilling Screw 3.8 x 18

$     95.00

DioMedical

RC.FD.3820

ACP Fixed Self Drilling Screw 3.8 x 20

$     95.00

DioMedical

RC.VT.3810

ACP Variable Self Tapping Screw 3.8 x 10

$     95.00

DioMedical

RC.VT.3812

ACP Variable Self Tapping Screw 3.8 x 12

$     95.00

DioMedical

RC.VT.3814

ACP Variable Self Tapping Screw 3.8 x 14

$     95.00

DioMedical

RC.VT.3816

ACP Variable Self Tapping Screw 3.8 x 16

$     95.00

DioMedical

RC VT.3818

ACP Var•able Self Tapping Screw 3.8 x 18

$     95.00

DioMedical

RC.VT.3820

ACP Var able Self Tapping Screw 3.8 x 20

$     95.00

DioMedical

RC.FT.3810

ACP Fixed Self Tapping Screw 3.8 x 10

$     95.00

DioMedical

RC.FT.3812

ACP Fixed Self Tapping Screw 3.8 x 12

$     95.00

DioMedical

RC.FT.3814

ACP Fixed Self Tapping Screw 3.8 x 14

$     95.00

DioMedical

RC.FT•3816

ACP Fixed Self Tapping Screw 3.8 x 16

$     95.00

DioMedical

RC.FT,3818

ACP Fixed Self Tapping Screw 3.8 x 18

$     95.00

DioMedical

RC.FT.3820

ACP Fixed Self Tapping Screw 3.8 x 20

$     95.00

DioMedical

RC.IN.000$     Adjustable Drill bit 3.5 mm

$     23.00

 

DioMedical

RC.IN.0006

Adjustable Drill Bit 4 mm

$     23.00

DioMedical

RC.IN.0007

Drill Bit 3.5 mm

$     23 DO

DioMedical

RC.IN.0008

Drill Bit 4 mm

$     23.00

DioMedical

RC.IN.0011

Adjustable Tap 3.5 mm

$     23 00

DioMedical

RC.IN,0012

Adjustable Tap 4 mm

$     23.00

DioMedical

RC.IN.0013

Tap 3.5 mm

$     23.00

DioMedical

RC.IN.0014

Tap 4 mm

$     23.00

DioMedical

RC.IN.0018

Temporary Fixation Pin

$     23.00

DioMedical

TP.PL.0110

TP.PL0110 Fortis ACP - 1 level plate 10 mm

$     902.00

DioMedical

TP.PL0112

TP.PL0112 Fortis ACP - 1 level plate 12 mm

$     902.00

DioMedical

TP.PL.0114

TP.PLO114 Fortis ACP -1 level plate 14 mm

$     902.00

DioMedical

TP.PL0116

TP.PL.0116 Fortis ACP -1 level plate 16 mm

$     902.00

DioMedical

TP.PL0118

TP.131.0118 Fortis ACP - 1 level plate 18 mm

$     902.00

DioMedical

TP.PL.0120

TP.PL0120 Fortis ACP - 1 level plate 20 mm

$      902.00

DioMedical

TP.PL.0122

TP.PL.0122 Fortis ACP -1 level plate 22 mm

$     902.00

DioMedical

TP.PL0124

TP.PL0124 Fortis ACP - 1 level plate 24 mm

$     902.00

DioMedical

TP.PL0126

TP.PL.0126 Fortis ACP     1 level plate 26 mm

$     902.00

DioMedical

TP.PL0224

TP.PL.0224 Fortis ACP     2 level plate 24 mm

$     902.00

DioMedical

TP.PL0226

TP.PL.0226 Fortis ACP - 2 level plate 26 mm

$     902.00

DioMedical

TP.PL0228

TP.PL.0228 Fortis ACP     2 level plate 28 mm

$     902.00

DioMedical

TP.P1.0230

TP.PL0230 Fortis ACP     2 level plate 30 mm

$     902.00

DioMedical

TP.PL.0232

TP.PL0232 Fortis ACP - 2 level plate 32 mm

$     902.00

DioMedical

TP.PL0234

TP.PL0234 Fortis ACP     2 level plate 34 mm

$     902.00

DioMedical

TP.PL0236

TP.PL0236 Fortis ACP - 2 level plate 36 mm

$     902.00

- 20 -

 

--------------------------------------------------------------------------------

 

DioMedical

TP.PL0238

TP.PL0238 Fortis ACP     2 level plate 38 mm

$     902.00

DioMedical

TP.PL.0240

TP.PL.0240 Fortis ACP - 2 level plate 40 mm

$     902.00

DioMedical

TP.PL.0242

TP.PL.0242 Fortis ACP- 2 level plate 42 mm

$     902.00

DioMedical

TP.PL.0244

TP.PL.0244 Fords ACP- 2 level plate 44 mm

$     902.00

DioMedical

TP .P1.0246

TP.PL.0246 Fortis ACP- 2 level plate 46 mm

$     902.00

DioMedical

TP PL.0340

TP PL0340 Fortis ACP - 3 level plate 40 mm

$     902.00

DioMedical

TP.PL.0343

TP.PL0343 Fortis ACP     3 level plate 43 mm

$     902.00

DioMedical

TP PL.0346

TP.PL0346 Fords ACP - 3 level plate 46 mm

$     902.00

DioMedical

TP.PL.0349

TP.PL.0349 Fortis ACP - 3 level plate 49 mm

$     902.00

DioMedical

TP.PL.0352

TP.PL.0352 Fortis ACP - 3 level plate 52 mm

$     902.00

DioMedical

TP.PL.0355

TP.PL.0355 Fortis ACP - 3 level plate 55 mm

$     902.00

DioMedical

TP.PL.0358

TP.PL.0358 Fortis ACP - 3 level plate 58 mm

$     902.00

DioMedical

TP.PL,0361

TP.PL.0361 Fortis ACP - 3 level plate 61 mm

$     902.00

DioMedical

TP.PL0364

TP.PL0364 Forth ACP - 3 level plate 64 mm

$     902.00

DioMedical

TP.PL.0367

TP.PL0367 Fords ACP - 3 level plate 67 mm

$     902.00

DioMedical

TP.PL0370

TP.PL0370 Forts ACP - 3 level plate 70 mm

$     902.00

DioMedical

TP.PL0374

TP.PL0374 Forth ACP - 3 level plate 74 rem

$     902.00

DioMedical

TP PL0378

TP.PL.0378 Fortis ACP - 3 level plate 78 mm

$     902.00

DioMedical

TP PL 0382

TP. P1.0382 Fords ACP - 3 level plate 82 mm

$     902.00

DioMedical

TP.PL.0456

TP PL0456 Fortis ACP - 4 level plate 56 mm

$     902.00

DioMedical

TP,PL 0460

TP.PL0460 Fortis ACP - 4 level plate 60 mm

$     902.00

DioMedical

TP.PL0464

TP Pl..0464 Forth ACP - 4 level pate 64 mm

$     902.00

DioMedical

TP.PL0468

TP,PL0468 Forth ACP - 4 level pate 68 mm

$     902.00

DioMedical

TP.PL0472

TP.PL0472 Fortis ACP - 4 level plate 72 mm

$     902.00

DioMedical

TP.PL0476

TP.PL.0476 Fords ACP - 4 level plate 76 mm

$     902.00

DioMedical

TP.P1. 0480

TP.PL0480 Fords ACP - 4 level plate 80 mm

$     902.00

DioMedical

TP.PL.0484

TP.PL0484 Fords ACP - 4 level plate 84 mm

$     902.00

DioMedical

TP.PL.0488

TP.PL.0488 Fortis ACP - 4 level plate 88 mm

$     902.00

DioMedical

TP.PL0492

TP.PL0492 Fortis ACP - 4 level plate 92 mm

$     902.00

DioMedical

TP.PL.0496

TP.PL0496 Fords ACP - 4 level plate 96 mm

$     902.00

DioMedical

TP.PL.0400

TP.PL0400 Fords ACP - 4 level plate 100 mm

$     902.00

DioMedical

TP.PL.0404

TP. PL.0404 Fords ACP - 4 level plate 104 mm

$     902.00

DioMedical

TP.PL.0408

TP.PL0408 Fords ACP - 4 level plate 108 aim

$     902,00

DioMedical

TP.PL.0412

TP.PL.D412 Fortis ACP - 4 level plate 112 mm

$     902.00

DioMedical

TP.VD.4010

TP.V13.4010 Variable-angle screws (self-drilling’ 4 X 10

$     95.00

DioMedical

TP.VD.4012

TP.VD.4012 Varlable.angle screws (self drilling) 4 X 12

$     95.00

DioMedical

TP.VD.4014

TP.VD.4014 Variable-angle screws lself-drilling; 4 X 14

$     95.00

DioMedical

TP.VD 4016

TP v0,4016 Variable-angle screws (self-drilling; 4 X 16

$     95.00

DioMedical

TP VD,4018

TP.VD.4018 Variable-angle screws (self-drilling) 4 X 18

$     95.00

DioMedical

TP.VD.4020

TP.VD.4020 Variable-angle screws (self-drilling) 4 X 20

$     95,00

DioMedical

TP.VD.4510

TP.V0.4510 Variable angle screws (self-drilling) 4.5 X 10

$     95.00

DioMedical

TP.VD.4512

TP.V0.4512 Variable-angle screws self. drilling) 4.5 X 1.2

$     95.00

DioMedical

TP.VD.4514

TP.VD.4514 Variable-angle screws (self-drilling) 4.5 X 14

$     95.00

DioMedical

TP.VD.4516

TP.VDA516 Variable angle screws (self-drilling) 4.5 X 16

$     95.00

DioMedical

TP.VD,4518

TP.VD 4518 Variable-angle screws (self-drilling) 4.5 X 18

$     95.00

DioMedical

TP.VD.4520

TP.VD.4520 Variable-angle screws (self-drilling} 4.5 X 20

$     95.00

DioMedical

TP.VT 4010

TP.VT.401.0 Variable-angle screws (self-tapping) 4 X 10

$     95.00

DioMedical

TP.VT.4012

TP.VT.4012 Varlableangle screws (self-tapping) 4 X 12

$     95.00

DioMedical

TP.VT.4014

TP.VT.4014 Variable-angle screws (self-tapping) 4 X 14

$     95.00

DioMedical

TP.VT,4016

TP.VT.4016 Variable anglescrews (self-tapping) 4 X 16

$     95.00

DioMedical

TP.VT.4018

TP VT 4018 Variable-angle screws (self-tapping) 4 X 18

$     95.00

DioMedical

TP.VT 4020

TP.VT 4020 Variable-angle screws (self-tapping) 4 X 20

$     95.00

DioMedical

TP.VT.4022

TP.VT 4022 Variable-angle screws (self-tapping) 4 X 22

$     95.00

DioMedical

TP.VT.4024

TP.VT.4024 Variable-angle screws (self-tapping) 4 X 24

$     95.00

DioMedical

TP.VT.4026

TP VT.4026 Variable-angle screws (seif•tapping) 4 X 26

$     95.00

DioMedical

TP.VT.4510

TP VT.4510 Variable-angle screws (self-tapping) 4.5 X 10

$     95 00

DioMedical

TP.VT.4512

TP VT 4512 Variable-angle screws (self-tapping) 4.5 X 12

$     95.00

DioMedical

TP.VT.4514

TP.VT.4514 Variable-angle screws {self-tapping} 4.5 X 14

$     95.00

DioMedical

TP.VT.4516

TP.VT.4516 Variable-angle screws (self-tapping) 4_5 X 16

$     95.00

- 21 -

 

--------------------------------------------------------------------------------

 

DioMedical

TP.VT.4518

TP.VT.4518 Variable-angle screws (self-tapping) 4 5 X 18

$     95.00

DioMedical

TP.VT.4520

TP.VT.4520 Variable-angle screws {self-tapping) 4.5 X 20

$     95.00

DioMedical

TP.VT.4522

TP.VT.4522 Variable-angle screws (self-tapping) 4 5 X 22

$     95.00

DioMedical

TP.VT.4524

TP.VT.4524 Variable-angle screws (self tapping) 4 5 X 24

$     95.00

DioMedical

TP.VT.4526

TP.VT.4526 Variable-angle screws (self-tapping) 4 5 X 26

$     95.00

DioMedical

TP.FD.4010

TP.FD.4010 Fixed-angle screws (self-drilling) 4 X 10

$     95.00

DioMedical

TP. FD.4012

TP.F0.4012 Fixed angle screws (self-drilling) 4 X 12

$     95.00

DioMedical

TP.FD.4014

TP.FD.4014 Fixed-angle screws (self-drilling) 4 X 14

$     95.00

DioMedical

TP.FD.4016

TP.FD.4016 Fixed angle screws (self-drilling) 4 X 16

$     95.00

DioMedical

TP.FD.4018

TP.FD.4018 Fixed-angle screws (self-drilling) 4 X 18

$     95.00

DioMedical

TP.FD.4020

TP.FD.4020 Fixed-angle screws (self-drilling) 4 X 20

$     95.00

DioMedical

TP.FD.4510

TP.FD.4510 Fixed-angle screws (self-drilling) 4.5 X 10

$     95.00

DioMedical

TP.FD.4512

TP.FD.4512 Fixed-angle screws (self-drilling) 4.5 X 12

$     95 00

DioMedical

TP.FD.4514

TP.FD.4514 Fixed-angle screws (self-drilling) 4 5 X 14

$     95.00

DioMedical

TP.FD.4516

TP FDA516 Fixed-angle screws (self-drilling) 4.5 X 16

$     95 00

DioMedical

TP.FD.4518

TP.FD.4518 Fixed-angle screws (self-drIlling) 4.5 X 18

$     95.00

DioMedical

TP.FD.4520

TP.10.4520 Fixed-angle screws (self-drlling) 4.5 X 20

$     95 00

DioMedical

TP FT.4010

TP.FT.4010 Fixed-angle screws (self-tapping) 4 X 10

$     95.00

DioMedical

TP FT.4012

TP.FT.4012 Fixed-angle screws (self-tapping) 4 X 12

$     95.00

DioMedical

TP.FT.4014

TP FT.4014 Fired-angle screws (self tapping) 4 X 14

$     95.00

DioMedical

TP.FT.4016

TP.FT.4016 Fixed-angle screws (self-tapping) 4 X 16

$     95.00

DioMedical

TP FT.4018

TP.FT.4018 Fixed-angle screws (self-tappIng) 4 X 18

$     95.00

DioMedical

TP.FT.4020

TP.FT.4020 Fixed-angle screws (self-tapping) 4 X 2D

$     95.00

DioMedical

TP.FT.4022

TP.FT.4022 Fixed-angle screws (self tapping) 4 X 22

$     95.00

DioMedical

TP.FT.4024

TP.FT.4024 Fixed-angle screws (self-tapping) 4 X 24

$     95.00

DioMedical

TP.FT.4026

TP.FT.4026 Fixed-angle screws (self-tapping) 4 X 26

$     95.00

DioMedical

TP.FT.4510

TP.FT.4510 Fixed-angle screws (self-tapping) 4.5 X 10

$     95.00

DioMedical

TP.FT.4512

TP.FT.4512 Fixed-angle screws (self tapping) 4.5 X 12

$     95.00

DioMedical

TP.FT.4514

TP.FT.4514 Fixed. angle screws (self-tapping) 4 5 X 14

$     95.00

DioMedical

TP.FT.4516

TP.FT.4516 Fixed-angle screws (selflapping) 4 5 X 16

$     95.00

DioMedical

TP.FT.4518

TP.FT.4518 Fixed-angle screws (self-tapping) 4 5 X 18

$     95.00

DioMedical

TP.FT.4520

TP.FT.4520 Fixed angle screws (self-tapping) 4 5 X 20

$     95.00

DioMedical

TP.FT.4522

TP.FT.4522 Fixed-angle screws (self-tapping) 4 5 X 22

$     95.00

DioMedical

TP.FT.4524

TP.FT.4524 Fixed angle screws (self tapping) 4.5 X 24

$     95.00

DioMedical

TP.FT.4526

TP.FT.4526 Fixed•angle screws (self-tapping) 4.5 X 26

$     95.00

DioMedical

TP.IN.0006

Drill bit - 10 mm

$     23.00

DioMedical

TP.IN.0007

Drill bit - 12 mm

$     23.00

DioMedical

TP.IN.0008

Drill bit - 14 mm

$     23.00 -.4

DioMedical

TP.1110009

Drill bit -16 mm

$     23.00

DioMedical

TP.IN.0010

Drill bit - 18 mm

$     23.00

DioMedical

TP.IN.0014

Temporary Fixation pin

$     23.00

DioMedical

UP.PL0113

HANA ACP Uni-Plate 1-level 13 mm

$     902.00

DioMedical

UP.PL.0115

HANA ACP Unl-Plate 1-level 15 mm

$     902.00

DioMedical

UP.PL0117

HANA ACP Uni-Plate 1-level 17 mm

$     902.00

DioMedical

UP.PL0119

HANA ACP UnI.Plate 1-level 19 mm

$      902.00

DioMedical

UP.PL.0121

HANA ACP Uni-Plate 1-level 21 mm

$     902.00

DioMedical

UP.PL0123

HANA ACP Uni-Plate 1-level 23 mm

$     902.00

DioMedical

UP.PL.0125

HANA ACP Uni Plate 1-level 25 mm

$     902 00

DioMedical

UP.PL.0226

HANA ACP Uni-Plate 2-level 26 mm

$     902.00     .

DioMedical

UP.PL.0228

HANA ACP Uni-Plate 2-level 28 mm

$     902.00

DioMedical

UP.PL0230

HANA ACP Uni. Plate 2-level 30 mm

$     902.00

DioMedical

UP.PL.0232

HANA ACP Unl Plate 2-level 32 mm

$     902.00

DioMedical

UP.PL0234

HANA ACP Uni Plate 2-level 34 mm

$     902.00

DioMedical

UP.PL0236

HANA ACP Urtl-Plate 2-level 36 mm

S.     902.00

DioMedical

UP.PL0238

HANA ACP Uni-Plate 2-level 38 mm

$     902.00

DioMedical

UP.PL0240

HANA ACP Uni-Plate 2-level 40 mm

$     902.00

DioMedical

UP.PL0242

HANA ACP Uni,Plate 2-level 42 mm

$     902.00

DioMedical

UP.PL0244

HANA ACP Uni•Plate 2-level 44 mm

$     902.00

DioMedical

UP.PL 0246

HANA ACP Uni.Plate 2 level 46 mm

$     902 00

- 22 -

 

--------------------------------------------------------------------------------

 

DioMedical

UP.VD,4612

Variable-angle screws (self-drilling) 4 6 X 12

$     95.00

DioMedical

UP.VD.4614

Variable angle screws (self-drilling) 4 6 X 14

$     95.00

DioMedical

UP.V0.4616

Variable angle screws (self drilling) 4 6 X 16

$     95.00

DioMedical

UP VD.4618

Variable-angle screws     self drilling) 4 6 X 18

$     95 00

DioMedical

UP.VD.4620

Variable•angle screws (self drilling)4 6 X 20

$     95.00

DioMedical

UP.VD.5112

Variable angle screws (self-drilling) 51 X 12

$     95.00

DioMedical

UP.VD.5114

Variable angle screws (self-drilling) 5 1 X 14

$     95.00

DioMedical

UP.VD.5116

Variable angle screws (self-drilling) 5 1 X 16

$     95.00

DioMedical

UP.VD.5118

Variable angle screws (self. drilling) 5 1 X 18

$     95.00

DioMedical

UP.VD.5120

Variable angle screws (self-drilling) 5 I. X 20

$     95.00

DioMedical

UP.VT.4612

Variable-angle screws (self-tapping) 4.6 X 12

$     95.0()

DioMedical

UP.VT.4614

Variable angle screws (self. tapping) 4.6 X 14

$     95.00

DioMedical

UP.VT.4616

Variable-angle screws (self-tapping) 4.6 X 16

$     95.00

DioMedical

UP.VT.4618

Variable angle screws (self-tapping) 4.6 X 18

$     95.00

DioMedical

UP.VT.4620

Variable-angle screws (self-tapping) 4.6 X 20

$     95.00

DioMedical

UP.VT.4622

Variable-angle screws (self-tapping) 4.6 X 22

$     95.00

DioMedical

UP.VT.4624

Variable-angle screws (self-tapping) 4.6 X 24

$     95.00

DioMedical

UP.VT.4626

Variable-angle screws (self-tapping) 4.6 )( 26

$     95.00

DioMedical

UP.VT.5112

Variable-angle screws (self-tapping) 5.1 X 12

$     95.00

DioMedical

UP.VT.5114

Variable angle screws (self tapping) 5.1 X 14

$     95.00

DioMedical

UP.VT.5116

Variable-angle screws (self-tapping) 5.1 X 16

$     95.00

DioMedical

UP,VT.5118

Variable-angle screws (self-tapping) 5.1 X 18

$     95.00

DioMedical

UP.VT.5120

Variable-angle screws (self tapping) 5.1 X 20

$     95.00

DioMedical

UP.VT.5122

Variable-angle screws (self-tapping) 5.1 X 22

$     95 00

DioMedical

UP.VT.5124

Variable-angle screws (self-tapping) 5,1 X 24

$     95.00

DioMedical

UP.VT.5126

Variable-angle screws (self-tapping) 5.1 X 26

$     95.00

DioMedical

UP.FD.4612

Fixed anglescrews (self-drilling) 4,6 X 12

$     95 00

DioMedical

UP.FD.4614

Fixed-ang a screws (self-dritlIng) 4.6 X 14

$     95 00

DioMedical

UP FD.4616

Fixed ang-e screws (self-drilling) 4,6 X 16

$     95 00

DioMedical

UP FD,4618

F xed-anwe screws (self-drilling) 4.6 X 18

$     95 00

DioMedical

UPSD.4620

Fixed-ang a screws (self-drillIngl 4 6 X 20

$     95.00

DioMedical

UP.f0.5112

Fixed-ang e screws (sell drilling) 5 1 X 12

$     95.00

DioMedical

UP.FD.5114

Fixed angle screws (self drilling)5.1 X 14

$     95.00

DioMedical

UP.F 0.5116

Fixed-angle screws (self-drilling) 5.1 X 16

$     95.00

DioMedical

UP.FD,5118

Fixed-angle screws (self drilling) 5-1 X 18

$     95.00

DioMedical

UP.FD.5120

Eked• angle screws (self- drilling) 5.1X 20

$     95.00

DioMedical

UP.FT.4612

Eked-angle screws (self tapping)4.6 X 12

$     95.00

DioMedical

UP.FT.4614

Fixed•angle screws (self tapping) 4.6 X 14

$     95.00

DioMedical

UP.FT.4616

Fixed angle screws (self tapping) 4.6 X 16

$     95.00

DioMedical

UP.FT.4618

Fixed angle screws (self-tapping) 4 6 X 18

$     95.00

DioMedical

UP.FT.4620

Fixed-angle screws (self-tapping) 4,6 X 20

$     95.00

DioMedical

UP.FT.4622

Fixed-angle screws (self-tapping) 4.6 X 22

$     95.00

DioMedical

UP.Fr.4624

Fixed-angle screws (self-tapping) 4.6 X 24

$     95.00

DioMedical

UP.FT.4626

fixed-angle screws (self-tapping) 4.6 X 26

$     95.00

DioMedical

UP.FT.5112

Fixed-angle screws (self tapping) 5.1 X 12

$     95.00

DioMedical

UP.FT.5114

Fixed anglescrews (self-tapping) 5.1 X 14

$     95.00

DioMedical

UP.FT.5116

Fixed anglescrews (self-tapping) 5.1 X 16

$     95 00

DioMedical

UP.FT.5118

Fixed-angle screws (self-tapping] 5.1 X 18

$     95.00

DioMedical

UP.FT.5120

Fixed-angle screws (self-tapping) 5.1 X 20

$     95 00

DioMedical

UP.FT.5122

Fixed-angle screws (self-tapping) 5.1 X 22

$     95.00

DioMedical

UP.FT.5124

Fixed-angle screws (self-tapping) 5.1 X 24

$     95.00

DioMedical

UP.FT.5126

Fixed-angle screws (self-tapping) 5.1 X 26

$     95.00

DioMedical

UP.IN.0010

Drill bit, 12mm

$     23.00

DioMedical

UP.IN.0011

Drill bit, 14mm

$     23.00

DioMedical

UFA N.0012

Drill bit, 16mm

$     23.00

DioMedical

UP.IN.0013

Drill bit, 18mm

$     23.00

DioMedical

UP.IN.0014

Drill bit, 20mm

$     23.00

DioMedical

UP.IN.0018

Temporary Fixation pin

$     23.00

DioMedical

RG.LR.5535

Poly Axial screw G type - 12.5x130 housing 5.5 X 35

$     650.00

- 23 -

 

--------------------------------------------------------------------------------

 

DioMedical

RG.LR.5540

Poly Axial screw G type - 12.5x130 housing 5.5 X 40

$     650.00

DioMedical

RG,LR.5545

Poly Axial screw G type - 12.5x130 housing 5.5 X 45

$     650.00

DioMedical

RG.LR.5550

Poly Axial screw G type -12.5x130 housing 5.5 X 50

$     650.00

DioMedical

RG.LR.5555

Poly Axial screw G type - 12.5x130 housing 5.5 X 55

$     650.00

DioMedical

RG.LR.5560

Poly Axial screw G type - 12.5x130 housing 5.5 X 60

$     650.00

DioMedical

RG111.6535

Poly Axial screw G type - 12.5430 housing 6 5 X 35

$     650.00

DioMedical

RG.LR.6540

Poly Axial screw G type - 12.5x130 housing 6.5 X 40

$     550.00

DioMedical

RG.LR.6545

Poly Axial screw G type - 12.5x130 housing 6.5 X 45

$     650.00

DioMedical

RGIR.6550

Poly Axial screw G type - 12.5x130 housing 6.5 X 50

$     650.00

DioMedical

RG.LR.6555

Poly Axial screw G type -12 5x130 housing 6.5 X 55

$     650.00

DioMedical

RG LR.6560

Poly Axial screw G type - 12 5x130 housing 6.5 X 60

$     650.00

DioMedical

RG.I.R.7535

Poly Axial screw G type - 12.5x130 housing 7.5 X 35

$     650.00

DioMedical

RG.LR.7540

Poly Axial screw G type - 12.5x130 housing 7.5 X 40

$     650.00

DioMedical

RG LR.7545

Poly Axial screw G type - 12.5x130 housing 7.5 X 45

$     650.00

DioMedical

RG.LR.7550

Poly Axial screw G type - 12.5x130 housing 7.5 X 50

$     650.00

DioMedical

RG111.7555

Poly Axial screw G type - 12.5x130 housing 7.5 X 55

$     650.00

DioMedical

RG.LR.7560

Poly Axial screw G type - 12.5x130 housing 7.5 X 60

$     650.00

DioMedical

FX.RM.0035

Rod C type MIS 5.5 X 35

$     171.00

DioMedical

FX.RM.0040

Rod C type MIS 5.5 X 40

$     171.00

DioMedical

FX.RM.0045

Rod C type MIS 5.5 X 45

$     171.00

DioMedical

FX.RM.0050

Rod C type MIS 5.5 X 50

$     171.00

DioMedical

FX.RM.0055

Rod C type MIS 5.5 X 55

$     171.00

DioMedical

FX.RM.0060

Rod C type MIS 5.5 X 60

$     171.00

DioMedical

FX.RM.0065

Rod C type MIS 5.5 X 65

$     171.00

DioMedical

FX.RM.0070

Rod C type MIS 5.5 X 70

$     171.00

DioMedical

FX.RM.0080

Rod C type MIS 5.5 X 80

$     171.00

DioMedical

FX.RM.0090

Rod C type MIS 5.5 X 90

$     171.00

DioMedical

FX.RM.0100

Rod C type MIS 5.5 X 100

$     171.00

DioMedical

FX.RM.0110

Rod C type MIS 5.5 X 110

$     171.00

DioMedical

FX.RM,0120

Rod C type MIS 5.5 X 120

$     171.00

DioMedical

FX.RM.0130

Rod C type MI5 5.5 X 130

$     171.00

DioMedical

FX.RM.0140

Rod C type MIS 5.5 X 140

$     171,00

DioMedical

FX,55.0010

Set screw

$     47.00

DioMedical

RG.IN,0012

K-Wire, D1.3mmx L480mm ROUND TIP

$     23.00

DioMedical

RG.IN 0013

K-Wire, D1.3mmx L480mm TROCAR TIP

$     23,00

DioMedical

RG.IN.0014

K-Wire, D1.3mmx L480mm ROUND TIP

$     23.00

DioMedical

RG.IN.0015

K-Wire, D1.3mmx L480mm TROCAR TIP

$     23.00

DioMedical

RG.IN.0016

K-Wire, D1.4mmx L480mm ROUND TIP

$     23.00

DioMedical

RG.IN.0017

K-Wire, D1.4mmx L480mm TROCAR TIP

$     23.00

DioMedical

RG.IN.0020

K-Wire, 01.5mmx L480mm ROUND TIP

$     23.00

DioMedical

RG.1N.0021

K-Wire, D1.5mmx 1480mm TROCAR TIP

$     23.00

DioMedical

RG.IN.0022

K-Wire, D1.5mmx L480mm ROUND TIP

$     23.00

DioMedical

RG.IN.0023

K-Wire, 01.5mmx L480mm TROCAR TIP

$     23.00

DioMedical

RG.IN.0051

Jamshidi Needle

$     23.00

DioMedical

LT.IN.0019

K-Wire, 01.4mmx L480mm ROUND TIP

$     23.00

DioMedical

LTJN.0020

K W.re, D1.4mmx L480mm TROCAR TIP

$     23 00

DioMedical

PIP 22080007

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 7

$     1,068.00

DioMedical

PIP.22080008

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 8

$     1,068.00

DioMedical

PIP.22080009

Posterior Lumbar Interbady Fusion Cage 22 X 8 X 9

$     1,068.00

DioMedical

PIP.22080010

Posterior Lumbar Interbady Fusion Cage 22 X 8 X 10

$     1,068.00

DioMedical

PIP.22080311

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 11

$     1,068.00

DioMedical

PIP.22080012

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 12

$     1,068.00

DioMedical

PIP.22084013

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 13

$     1,068.00

DioMedical

P11,12080014

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 14

$     1,068.00

DioMedical

PIP.22080015

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 15

$     1,068.00

DioMedical

PIP.22080016

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 16

$     1,068.00

DioMedical

PIP,22080017

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 17

$     1,068.00

DioMedical

PIP.22080407

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 7 , 4’

$     1,068.00

DioMedical

PIP.22080408

Posterior Lumbar Interbody Fusion Cage 22 x 8 X 8 . 4’

$     1,068.00

- 24 -

 

--------------------------------------------------------------------------------

 

DioMedical

PIP.22080409

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 9 . 4 ‘

$     1,068.00

DioMedical

P11,120804/0

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 10 . 4 ‘

$     1,068,00

DioMedical

PIP,22080411

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 11, 4 ‘

$     1,068.00

DioMedical

PIP.22080412

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 12 , 4 ‘

$     1,068.00

DioMedical

PIP.22080413

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 13 , 4’

$     1,068.00

DioMedical

PIP.22080414

Posterior Lumbar interbody Fusion Cage 22 X B X 14 , 4 ‘

$     1,06800

DioMedical

PIP.22080415

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 15 , 4 ‘

$     1,068.00

DioMedical

PIP.22080416

Posterior Lumbar interbody Fusion Cage 22 X 8 X 16 , 4 ‘

$     1,068 DO

DioMedical

PIP.22080417

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 17 , 4 ‘

$     1,06800

DioMedical

PIP 22080807

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 7 . S ‘

$     1,068 00

DioMedical

PIP 22080808

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 8 , 8’

$     1,068 00

DioMedical

PIP.22080809

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 9 , 8 ‘

$     1,068 00

DioMedical

PIP 22080810

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 10 , 8’

$     1,068.00

DioMedical

PIP,22080811

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 11, 8’

$     1,068.00

DioMedical

PIP.22080812

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 12 . 8 ‘

$     1,068.00

DioMedical

PIP.22080813

Posterior Lumbar Interbady Fusion Cage 22 X 8 X 13 . 8 ‘

$     1,468.00

DioMedical

PIP.22080814

Posterior Lumbar Interbady Fusion Cage 22 X 8 X 14 , 8’

$     1,068.00

DioMedical

PIP.22080815

Posterior Lumbar Interbody Fusion Cage 22 X 8 X15 , 8’

$     1,068,00

DioMedical

PIP.22080816

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 16 , 8’

$     1,068.00

DioMedical

PIP.22080817

Posterior Lumbar Interbody Fusion Cage 22 X 8 X 17 , 8’

$     1,068.00

DioMedical

PIP.22100007

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 7

$     1,068.00

DioMedical

PIP.22100008

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 8

$     1,068.00

DioMedical

PIP.22100009

Posterior Lumbar interbody Fusion Cage 22 X 10 X 9

$     1,068.00

DioMedical

PIP.22100010

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 10

$     1,068.00

DioMedical

PIP.22100011

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 11

$     1,068.00

DioMedical

PIP.22100012

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 12

$     1,068.00

DioMedical

PIP.22100013

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 13

$     1,068.00

DioMedical

PIP.22100014

Posterior Lumbar interbody Fusion Cage 22 X 10 X 14

$     1,068.00

DioMedical

PIP.22100015

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 15

$     1,068.00

DioMedical

PIP.22100016

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 16

$     1,068.00

DioMedical

PtP.22100017

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 17

$     1,068.00

DioMedical

PIP.22100407

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 7 , 4’

$     1,068.00

DioMedical

PIP.22100408

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 8 , 4’

$     1,068 00

DioMedical

PIP.22100409

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 9 . 4 ‘

$     1,068.00

DioMedical

PIP.22100410

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 10 , 4 •

$     1,068.00

DioMedical

PIP.22100411

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 11, 4 ‘

$     1,068.00

DioMedical

PIP.22100412

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 12 , 4 ‘

$     1,068.00

DioMedical

PIP.22100413

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 13 , 4 •

$     1,068.00

DioMedical

PIP.22100414

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 14 , 4’

$     1,068.00

DioMedical

PIP.22100415

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 15 , 4 ‘

$     1,068.00

DioMedical

PIP.22100416

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 16 , 4 ‘

$     1,068.00

DioMedical

PIP.22100417

Posterior Lumbar interbody Fusion Cage 22 X 10 X 17 , 4’

$     1,068.00

DioMedical

PIP.22100807

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 7 , 8’

$     1,0613.00

DioMedical

PIP.22100808

Posterior Lumbar interbody Fusion Cage 22 X 10 X 8 , 8’

$     1,068 00

DioMedical

PIP.22100809

Posterior Lumbar interbody Fusion Cage 22 X 10 X 9 , 8 *

$     1.068 00

DioMedical

PIP 22100810

Posterior Lumbar lnterbody Fusion Cage 22 X 10 X 10 , 8’

$     1,068 00

DioMedical

PIP.22100811

Posterior Lumbar interbody Fusion Cage 22 X 10 X 11, 8’

$     1,068.00

DioMedical

PIP.22100812

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 12 , 8’

$     1,068 00

DioMedical

P1P.22100813

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 13 , 8’

$     1,068 00

DioMedical

PIP.22100814

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 14 , 8’

$     1,068 00

DioMedical

PIP.22100815

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 15 , 8’

$     1,068,00

DioMedical

PIP.221001316

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 16 , 8’

$     1,068.00

DioMedical

PIP.22100817

Posterior Lumbar Interbody Fusion Cage 22 X 10 X 17 , 8’

$     1,068.00

DioMedical

PIP.26100007

Posterior Lumbar lnterbody Fusion Cage 26 X 10 X 7

$     1,068.00

DioMedical

PIP.26100008

Posterior Lumbar Interbody Fusion Cage 26 X 10 X B

$     1,068.00

DioMedical

PIP.26100009

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 9

$     1,068.00

DioMedical

PIP.26100010

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 10

$     1,068.00

DioMedical

PIP.26100011

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 11

$     1,068.00

DioMedical

PIP.26100012

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 12

$     1,068.00

- 25 -

 

--------------------------------------------------------------------------------

 

DioMedical

PIP,26100013

Posterior Lumbar interbody Fusion Cage 26 X 10 X 13

$     1,068.00

DioMedical

PIP.26100014

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 14

$     1,068.00

DioMedical

PIP.26100015

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 15

$     1,068 00

DioMedical

PIP.26100016

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 16

$     1,068.00

DioMedical

PIP.26100017

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 17

$     1,068 00

DioMedical

PIP.26100407

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 7 , 4’

$     1,068 00

DioMedical

PIP.26100408

Posterior Lumbar lnterbody Fusion Cage 26 X 10 X 8 , 4 ‘

$     1,068.00

DioMedical

PIP.26100409

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 9 , 4 ‘

$     1,068 00

DioMedical

PIP.26100410

Posterior Lumbar interbody Fusion Cage 26 X 10 X 10 , 4’

$     1,068 00

DioMedical

PIP.26100411

Posterior Lumbar interbody Fusion Cage 26 X 10 X 11 , 4’

$     1,068.00

DioMedical

PIP.26100412

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 12 , 4 ‘

$     1,068.00

DioMedical

PIP.26100413

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 13 , 4’

$     1,068.00

DioMedical

PIP.26100414

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 14 , 4’

$     1,068.00

DioMedical

PIP,26100415

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 15 , 4 •

$     1,068,00

DioMedical

P1P.26100416

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 16 , 4’

$     1,068.00

DioMedical

PIP,26100417

Posterior Lumbar interbody Fusion Cage 26 X 10 X 17 , 4’

$     1,068.00

DioMedical

PIP.26100807

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 7 , 8’

$     1,068.00

DioMedical

PIP.26100808

Posterior Lumbar interbody Fusion Cage 26 X SOX 8 , 8’

$     1,068.00

DioMedical

PIP.26100809

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 9 , 8’

$     1,068.00

DioMedical

PIP,26100810

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 10 , 13’

$     1,068.00

DioMedical

PIP.26100811

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 11 , 8 •

$     1,068.00

DioMedical

PIP.26100812

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 12 , 8 •

$     1,068 00

DioMedical

PIP.26100813

Posterior Lumbar interbody Fusion Cage 26 X 10 X 13 , 8’

$     1,068,00

DioMedical

PIP.26100814

Posterior Lumbar interbody Fusion Cage 26 X 10 X 14 , 8’

$     1,068.00

DioMedical

PIP.26100815

Posterior Lumbar interbody Fusion Cage 26 X 10 X 15 , 8’

$     1,068.00

DioMedical

PIP.26100816

Posterior Lumbar Interbody Fusion Cage 26 X 10 X 16 , 8’

$     1,068.00

DioMedical

PtP.26100817

Posterior Lumbar lnterbody Fusion Cage 26 X 10 X 17 , 8 •

$     1,068.00

DioMedical

PIP.26120007

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 7

$     1,068.00

DioMedical

PIP.26120008

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 8

6     1,0613.00

DioMedical

PIP.26120009

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 9

$     ‘1,068.00

DioMedical

PIP.26120010

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 10

$     1,068.00

DioMedical

PIP.26120011

Posterior Lumbar interbody Fusion Cage 26 X 12 X 11

$     1,068.00

DioMedical

PIP.26120012

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 12

$     1,068 00

DioMedical

PIP.26120013

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 13

$     1,068 00

DioMedical

PIP,26120014

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 14

$     1,068 00

DioMedical

PIP.26120015

Posterior Lumbar interbody Fusion Cage 26 X 12 X 15

$     1,068.00

DioMedical

PIP,26120016

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 16

$     1,068 00

DioMedical

P1P.26120017

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 17

$     1,068.00

DioMedical

P1P.26120407

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 7 , 4 ‘

$     1,068.00

DioMedical

PIP.26120408

Posterior Lumbar Interbody Fusion Cage 261( 12 X 8 , 4’

$     1,068,00

DioMedical

PJP.26120409

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 9 , 4 ‘

$     1,068.00

DioMedical

PIP 26120410

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 10 , 4 ‘

$     1,068.00

DioMedical

PIP.26120411

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 11 , 4’

$     1,068.00

DioMedical

PIP.26120412

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 12 , 4’

$     1,068.00

DioMedical

P1P.26120413

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 13 , 4’

$     1,068.00

DioMedical

PIP.26120414

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 14 , 4’

$     1,068.00

DioMedical

PIP 26120415

Posterior Lumbar interbody Fusion Cage 26 X 12 X 15 , 4’

$     1,068.00

DioMedical

PIP.26120416

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 16 , 4’

$     1,068.00

DioMedical

PIP 26120417

Posterior lumbar Interbody Fusion Cage 26 X 12 X 17 , 4’

$     1,068.00

DioMedical

PIP.26120807

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 7 , 8’

$     1,068.00

DioMedical

PIP.26120808

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 8 , 8’

$     1,068.00

DioMedical

PIP.26120809

Posterior lumbar Interbody Fusion Cage 26 X 12 X 9 , 8’

$     1,068.00

DioMedical

PIP 26120810

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 10 , 8’

$     1,068.00

DioMedical

PIP.26120811

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 11, B’

$     1,066.00

DioMedical

PIP 26120812

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 12 , 8’

$     1,068.00

DioMedical

PIP.26120813

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 13 , B’

$     1,068.00

DioMedical

PIP 26120814

Posterior Lumbar interbody Fusion Cage 26 X 12 X 14 , 8’

$     1,068.00

DioMedical

PIP.26120815

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 15 , 8’

$     1,068.00

DioMedical

PIP.26120816

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 16 , 8’

$     1,068.00

- 26 -

 

--------------------------------------------------------------------------------

 

DioMedical

PIP.26120817

Posterior Lumbar Interbody Fusion Cage 26 X 12 X 17 , 8’

$     1,068.00

DioMedical

PIP.30100007

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 7

$     1,068.00

DioMedical

PIP.30100008

Posterior Lumbar Interbody Fusion Cage 30 X 10 x 8

$     1,068.00

DioMedical

PIP.30100009

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 9

$     1,068.00

DioMedical

PIP.30100010

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 10

$     1,068.00

DioMedical

PIP.30100011

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 11

$     1,068.00

DioMedical

PIP.30100012

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 12

$     1,068.00

DioMedical

PIP.30100013

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 13

$     1,068.00

DioMedical

PIP.30100014

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 14

$     1,068.00

DioMedical

PIP.30100015

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 1.5

$     1.068.00

DioMedical

PIP.30100016

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 16

$     1,068.00

DioMedical

PIP.30100017

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 17

$     1,068.00

DioMedical

PIP.30100407

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 7 , 4’

$     1,068.00

DioMedical

PIP.30100408

Posterior Lumbar Interbody Fusion Cage 30 X /0 X 8,4’

$     1,068.00

DioMedical

PIP.30100409

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 9 , 4’

$     1,068.00

DioMedical

PIP.30200410

Posterior Lumbar interbody Fusion Cage 30 X 10 X 10 , 4 ‘

$     1,068.00

DioMedical

PIP,30100411

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 11 , 4’

$     1,068.00

DioMedical

PIP.30100412

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 1.2 , 4’

$     1,068.00

DioMedical

PIP,30100413

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 13 , 4’

$     1,068.00

DioMedical

PIP.30100414

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 14 , 4’

$     1,068 00

DioMedical

PIP.30100415

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 15 , 4’

$     1,068.00

DioMedical

PIP.30100416

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 16 , 4’

$     1,068 00

DioMedical

PIP.30100417

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 17 , 4’

$     1,068.00

DioMedical

PIP.30100807

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 7 , 8 ‘

$     1,068.00

DioMedical

PIP,30100808

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 8 , 8 ‘

$     1,068.00

DioMedical

PIP.30100809

Posterior Lumbar interbody Fusion Cage 30 X 10 X 9 , 8’

$     1,068.00

DioMedical

PIP.30100810

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 10 , 8’

$     1,068.00

DioMedical

P1P.30100811

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 11, 8’

$     1,068.00

DioMedical

P1P.30100812

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 12 , 8’

$     1,068,00

DioMedical

PIP.30100813

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 13 , 8’

$     1,068.00

DioMedical

PIP.30100814

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 14 , 8’

$     1,068.00

DioMedical

PIP.30100815

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 15 , 8’

$     1,068.00

DioMedical

PIP.30100816

Posterior Lumbar interbody Fusion Cage 30 X 10 X 16 , 8’

$     1,068.00

DioMedical

PIP.30100817

Posterior Lumbar Interbody Fusion Cage 30 X 10 X 17 , 8’

$     1,068.00

DioMedical

PIP.30120007

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 7

$     1,068.00

DioMedical

PIP 30120008

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 8

$     1,068.00

DioMedical

PIP 30120009

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 9

$     1,068.00

DioMedical

PIP 30120010

Posterior Lumbar interbody Fusion Cage 30 X 12 X 10

$     1,068.00

DioMedical

PIP.30120011

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 11

$     1,068.00

DioMedical

PIP 30120012

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 12

$     1,068.00

DioMedical

PIP.30120013

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 13

$     1,068.00

DioMedical

P113.30120014

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 14

$     1,068.00

DioMedical

PIP.30120015

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 15

$     1,068.00

DioMedical

PIP.30120016

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 16

$     1,068.00

DioMedical

PIP.30120017

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 17

$     1,068.00

DioMedical

PIP.30120407

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 7 , 4’

$     1,068.00

DioMedical

PIP 30120408

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 8 , 4’

$     1,068.00

DioMedical

PIP.30120409

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 9 , 4’

$     1,068.00

DioMedical

PIP.30120410

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 10 , 4’

$     1,068.00

DioMedical

P1P.30120411

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 11, 4’

$     1,068.00

DioMedical

PIP.30120412

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 12 , 4’

$     1,068.00

DioMedical

PIP.30120413

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 13 , 4 ‘

$     1,068.00

DioMedical

PIP.30120414

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 14 . 4 ‘

$     1,068.00

DioMedical

PIP.30120415

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 15 , 4’

$     1,068.00

DioMedical

PIP.30120416

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 16 , 4 ‘

$     1,068.00

DioMedical

PIP.30120417

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 17 , 4’

$     1,068 00

DioMedical

PIP.30120807

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 7 , 8’

$     1,068.00

DioMedical

PIP.30120808

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 8 , 8”

$     1,068.00

DioMedical

PIP.30120809

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 9 , 8’

$     1,068.00

- 27 -

 

--------------------------------------------------------------------------------

 

DioMedical

PIP.30120810

Posterior Lumbar interbody Fusion Cage 30 X 12 X 10, 8’

$     1,068.00

DioMedical

PIP.30120811

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 11, 8’

$     1,068.00

DioMedical

PIP.30120812

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 12 , 8’

$     1,068.00

DioMedical

PIP.30120813

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 13 , 8 ‘

$     1,068.00

DioMedical

PIP.30120814

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 14 , 8’

$     1,068.00

DioMedical

PIP.30120815

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 15 . 8’

$     1,068.00

DioMedical

PIP.30120816

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 16, 8’

$     1,068.00

DioMedical

PIP.30120817

Posterior Lumbar Interbody Fusion Cage 30 X 12 X 17 , 8’

$     1,068.00

DioMedical

DIP,40180007

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 7

$     3,087.00

DioMedical

DP.40180008

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 8

$     3,087.00

DioMedical

DIP.40180009

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 9

$     3,087.00

DioMedical

DIP.40180010

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 10

$     3,087.00

DioMedical

DIP.40180011

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 11

$     3,087.00

DioMedical

DIP.40180012

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 12

$     3,087.00

DioMedical

019.40180013

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 13

$     3,087.00

DioMedical

DIP.40180014

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 14

$     3,087.00

DioMedical

DIP.40180015

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 15

$     3,087.00

DioMedical

DIP.40180016

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 16

$     3,087.00

DioMedical

DIP.40180017

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 17

$     3,087.00

DioMedical

DtP.40180607

Lateral Lumbar interbody Fusion Cage 40 X 18 X 7 , 6’

$     3,087.00

DioMedical

019.40180608

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 8 , 6 •

$     3,087.00

DioMedical

D19,40180609

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 9 , 6’

$     3,087.00

DioMedical

019.40180610

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 10 , 6 ‘

$     3,087.00     -

DioMedical

DIP.40180611

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 11 , 6’

$     3,087.00

DioMedical

DIP.40180612

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 12 , 6’

$     3,087.00

DioMedical

D113.40180613

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 13 . 6’

$     3,087.00

DioMedical

DIP.40180614

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 14 , 6’

$     3,087.00

DioMedical

DIP.40180615

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 15 , 6’

$     3,087.00

DioMedical

DIP.40180616

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 16 , 6’

$     3,087.00

DioMedical

01P.401813617

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 17 . 6’

$     3,087.00

DioMedical

DIP.40181007

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 7 , 10’

$     3,087.00

DioMedical

DIP.40181008

Lateral Lumbar Interbody Fusion Cage 40 X 1B X 8 , 10’

$     3,087.00

DioMedical

DIP.40181009

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 9 , 10 ‘

$     3,087.00

DioMedical

DIP.40181010

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 10 , 10’

$     3,087.00

DioMedical

DIP.40181011

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 11 , 10’

$     3,087.00

DioMedical

DIP.40181012

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 12 , 10 ‘     .

$     3,087.00

DioMedical

DIP.40181013

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 13 , 10’

$     3,087.00

DioMedical

DIP.40181014

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 14 , 10’

$     3,087.00

DioMedical

DIP.40181015

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 15 , I0’

$     3,087.00

DioMedical

MR40181016

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 16 , 10’

$     3,087.00

DioMedical

DIP.40181017

Lateral Lumbar Interbody Fusion Cage 40 X 18 X 17 , 10’

$     3,087.00

DioMedical

DIP.45180007

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 7

$     3,087.00

DioMedical

DIP.45180008

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 8

$     3,087.00

DioMedical

DIP.45180009

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 9

$     3,087.00

DioMedical

DIP,45180010

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 10

$     3,087.00

DioMedical

DIP.45180011

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 11

$     3,087.00

DioMedical

DIP.45180012

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 12

$     3,087.00

DioMedical

DIP.45180013

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 1.3

$     3,087.00

DioMedical

DIP.45180014

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 14

$     3,087.00

DioMedical

DIP.45180015

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 15

$     3,087.00

DioMedical

D1P.45180016

Lateral Lumbar nterbody Fusion Cage 45 X 18 X 16

$     3,087.00

DioMedical

DIP.45180017

Lateral Lumbar nterbody Fus’on Cage 45 X 18 X 17

$     3,087.00

DioMedical

D1P.45180607

Lateral Lumbar :nterbody Fus’on Cage 45 X 18 X 7 . 6 ‘

$     3,087.00

DioMedical

DIP.45180608

Lateral Lumbar Interbody Fus on Cage 45 X 18 X 8 , 6’

$     3,087.00

DioMedical

DIP.45180609

Lateral Lumbar nterbody Fusion Cage 45 X 18 X 9 , 6’

$     3,087.00

DioMedical

DIP.45180610

Lateral Lumbar nterbody Fusion Cage 45 X 18 X 10, 6’

$     3,087.00

DioMedical

DIP.45180611

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 11, 6’

$     3,087.00

DioMedical

DIP.45180612

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 12, 6’

$     3,087.00

- 28 -

 

--------------------------------------------------------------------------------

 

DioMedical

DIP.45180613

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 13 , 6’

$     3,087.00

DioMedical

DIP.45180614

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 14 , 6’

$     3,087.00

DioMedical

DIP.45180615

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 15 , 6 ‘

$     3,087.00

DioMedical

DIP.45180616

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 16 , 6 ‘

$     3,087.00

DioMedical

DIP.45180617

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 17 , 6’

$     3,087.00

DioMedical

DIP.45181007

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 7 , 10’

$     3,087.00

DioMedical

DIP.45181008

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 8 , 10’

$     3,087.00

DioMedical

DIP.45181009

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 9 , 10’

$     3,087.00

DioMedical

DIP.45181010

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 10 , 10’

$     3,087.00

DioMedical

DIP.45181011

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 11, 10*

$     3,087.00

DioMedical

DIP.45181012

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 12 , 10’

$     3,087.00

DioMedical

D1P.45181013

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 13 , 10’

$     3,1)87.00

DioMedical

DIP.45181014

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 14 , 10’

$     3,087.00

DioMedical

DIP.45181015

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 1.5 , 10’

$     3,087.00

DioMedical

DIP.45181016

Lateral Lumbar Interbody Fusion Cage 45 X 18 X 16 , 10’

$     3,087.00

DioMedical

DIP.45181017

Lateral Lumbar Interbody Fus on Cage 45 X 18 X 17 , 10’

$     3,087.00

DioMedical

DIP.50180007

Lateral Lumbar Interbody Fus on Cage 50 X 18 )( 7

$     3,087.00

DioMedical

DIP.50180008

Lateral Lumbar Interbody Fusion Cage SO X 18 X B

$     3,087.00

DioMedical

DIP.501.80009

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 9

$     3,087.00

DioMedical

DIP.50180010

Lateral Lumbar Interbody Fusion Cage SOX 18 X 10

$     3,087.00

DioMedical

DIP.50180011

Lateral Lumbar Interbody Fusion Cage SO X 18 X 11

$     3,087.00

DioMedical

DIP.50180012

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 12

$     3,087.00

DioMedical

DIP.50180013

Lateral lumbar Interbody Fusion Cage 50 x 18 X 13

$     3,087.00

DioMedical

DIP 50180014

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 14

$     3,087.00

DioMedical

DIP.50180015

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 15

$     3,087.00

DioMedical

DIP.50180016

Lateral Lumbar Interbody Fusion Cage SO X 18 X 16

$     3,087.00

DioMedical

DIP.50180017

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 17

$     3,087.00

DioMedical

DIP.50180607

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 7 , 6’

$     3,087.00

DioMedical

DIP.501B0608

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 8 , 6’

$     3,087.00

DioMedical

DIP.50180609

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 9 , 6’

$     3,087.00

DioMedical

DIP.50180610

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 10 . 6 ‘

$     3,087.00

DioMedical

DIP.50180611

Lateral Lumbar Interbody Fusion Cage 50 X 18 x 11 , 6’

$     3,087.00

DioMedical

DIP.50180612

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 12 , 6’

$     3,087.00

DioMedical

DIP.50180613

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 13 , 6’

$     3,087.00

DioMedical

DIP.50180614

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 14 , 6’

$     3,087.00

DioMedical

DIP.50180615

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 15 , 6’

$     3,087.00

DioMedical

DIP.501130616

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 16 , 6’

$     3,087.00

DioMedical

DIP.50180617

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 17 , 6’

$     3,087.00

DioMedical

DIP.50181007

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 7 , 10 •

$     3,087.00

DioMedical

D113.50181008

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 8, 10 •

$     3,087.00

DioMedical

DIP.50181009

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 9 , 10 ‘

$     3,087.00

DioMedical

DIP.50181010

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 10 , 10’

$     3,087.00

DioMedical

DIP.50181011

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 11, 10’

$     3,087.00

DioMedical

DIP.50181012

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 12 , 10’

$     3,087.00

DioMedical

DIP.50181013

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 13 , 10’

$     3,087.00

DioMedical

DIP.50181014

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 14 , 10’

$     3,087.00

DioMedical

DIP.50181015

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 15 ,10’

$     3,087.00

DioMedical

DIP.50181016

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 16 , 10’

$     3,087.00

DioMedical

DIP.50181017

Lateral Lumbar Interbody Fusion Cage 50 X 18 X 17 , 10’

$     3,087.00

DioMedical

DIP.55180007

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 7

$     3,087.00

DioMedical

DIP.55180008

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 8

$     3,087.00

DioMedical

DIP.55180009

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 9

$     3,087.00

DioMedical

DIP.55180010

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 10

$     3,087.00

DioMedical

DIP.55180011

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 11

$     3,087.00

DioMedical

DIP.55180012

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 12

$     3,087.00

DioMedical

DIP.55180013

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 13

$     3,087.00

DioMedical

DIP.55180014

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 14

$     3,087.00

DioMedical

DIP.55180015

Lateral Lumbar Interbody Fusion Cage 55 K 18 X 15

$     3,087.00

DioMedical

DIP.55180016

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 16

$     3,087.00

- 29 -

 

--------------------------------------------------------------------------------

 

DioMedical

DIP.55180017

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 17

$     3,087.00

DioMedical

DIP.55180607

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 7 , 6’

$     3,087.00

DioMedical

DIP.55180608

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 8 , 6’

$     3,087.00

DioMedical

DIP.55180609

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 9. 6’

$     3,087.00

DioMedical

DIP.55180610

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 10 , 6’

$     3,087.00

DioMedical

DIP.55180611

Lateral Lumbar Interbody Fusion Cage SS X 18 X 11 , 6’

$     3,087.00

DioMedical

DIP.55180612

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 12 , 6’

$     3,087.00

DioMedical

DIP.55180613

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 13     •

$     3,087.00

DioMedical

DIP.55180614

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 14 , 6’

$     3,087.00

DioMedical

DIP.55180615

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 15 , 6’

$     3,087.00

DioMedical

DlP.55180616

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 16 , 6’

$     3,087.00

DioMedical

DIP,55180617

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 17 , 6’

$     3,087.00

DioMedical

DIP,55181007

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 7, 10’

$     3,087.00

DioMedical

DIP,55181008

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 8 . 10’

$     3,087.00

DioMedical

DIP.55181009

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 9 , 10’

$     3,087.00

DioMedical

DIP.55181010

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 10 , 10’

$     3,087.00

DioMedical

DIP.55181011

Lateral Lumbar Interbody Fusion Cage 55 K 18 X 11 , 10 ‘

$     3,087.00

DioMedical

D1P.55181012

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 12 , 10’

$     3,087.00

DioMedical

DIP.55181013

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 13 , 10’

$     3,087.00

DioMedical

DIP 55181014

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 14 , 10’

$     3,087.00

DioMedical

DIP 55181015

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 15 , 10’

$     3,087.00

DioMedical

DIP 55181016

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 16 , 10’

$     3,087.00

DioMedical

002.55181017

Lateral Lumbar Interbody Fusion Cage 55 X 18 X 17 , 10’

6     3,087.00

DioMedical

DIP.60180047

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 7

$     3,087.00

DioMedical

DIP,60180008

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 8

$     3,087.00

DioMedical

DIP.60180009

Lateral lumbar Interbody Fusion Cage 60 X 18 X 9

$     3,087.00

DioMedical

DIP,60180010

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 10

$     3,087.00

DioMedical

DIP.60180011

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 11

$     3,087.00

DioMedical

DIP.60180012

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 12

$     3,087.00

DioMedical

DIP.601813013

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 13

$     3,087.00

DioMedical

DIP.60180014

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 14

$     3,087.00

DioMedical

DIP.60180015

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 15

$     3,087.00

DioMedical

DIP.60180016

Lateral Lumbar interbody Fusion Cage 60 X 18 X 16

$     3,087.00

DioMedical

DIP.50180017

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 17

$     3,087.00

DioMedical

DIP.601/30607

Lateral Lumbar interbody Fusion Cage 60 X 18 X 7 , 6’

$     3,087.00

DioMedical

DIP.60180608

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 8 , 6’

$     3,087.00

DioMedical

DIP.60180609

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 9 , 6’

$     3,087.00

DioMedical

DIP.60180610

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 10 , 6’

$     3,087.00

DioMedical

DIP.60180611

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 11 , 6’

$     3,087.00

DioMedical

DIP.601130612

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 12 , 6’

$     3,087.00

DioMedical

Di P.60180613

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 13 , 6’

$     3,087.00

DioMedical

D IP.60180614

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 14 , 6’

$     3,087.00

DioMedical

D1P.60180615

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 15 , 6 •

$     3,087.00

DioMedical

DIP.60180616

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 16 , 6’

$     3,087.00

DioMedical

DIP.6011313617

Lateral Lumbar Interbody Fusion Cage 60 X 113 X 17 , 6’

$     3,087.00

DioMedical

DIP,60181007

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 7 , 10’

$     3,087.00

DioMedical

D1P.60181008

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 8 , 10’

$     3,087.00

DioMedical

DIP.60181009

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 9 , 10’

$     3,087.00

DioMedical

DIP.60181010

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 10 , 10’

$     3,087.00

DioMedical

DIP.60181011

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 11 , 10’

6     3,087.00

DioMedical

DIP.60181012

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 12 , 10’

$     3,087.00

DioMedical

DIP 60181013

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 13 , 10 ‘

$     3,087.00

DioMedical

DIP.60181014

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 14 , 10’

$     3,087.00

DioMedical

DIP. 60181015

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 15 , 10’

$     3,087.00

DioMedical

DIP 60181016

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 16 , 10’

$     3,087.00

DioMedical

DIP.60181017

Lateral Lumbar Interbody Fusion Cage 60 X 18 X 17 , 10’

$     3,087.00

DioMedical

TIP 28090007

Transforaminal Lumbar interbody Fusion Cage 28 X 9 X 7

$     2,137.00

DioMedical

TIP 28090008

Transforaminal Lumbar Interbody Fusion Cage 28 X 9 X 8

$     2,137.00

DioMedical

TIP 28090009

Transforaminal Lumbar Interbody Fusion Cage 28 X 9 X 9

$     2,137.00

- 30 -

 

--------------------------------------------------------------------------------

 

DioMedical

TIP 28090010

Transforaminal Lumbar Interbody Fusion Cage 28 X 9 X 10

$     2,137.00

DioMedical

TIP.28090011

Transforaminal Lumbar Interbody Fusion Cage 28 X 9 X 11

$     2,137.00

DioMedical

TIP.28090012

Transforaminal Lumbar Interbody Fusion Cage 28 X 9 X 12

$     2,137.00

DioMedical

TIP.28090013

Transloraminal Lumbar interbody Fusion Cage 28 X 9 X 13

$     2,137.00

DioMedical

TIP.28090014

Transforaminal Lumbar Interbody Fusion Cage 28 X 9 X 14

$     2,137.00

DioMedical

TIP.28090015

Transforaminal Lumbar Interbody Fusion Cage 28 X 9 X 15

$     2,137.00

DioMedical

TIP.213090016

Transforaminal Lumbar Interbody Fusion Cage 28 X 9 X 16

$     2,137.00

DioMedical

TIP.28100007

Transforaminal Lumbar Interbody Fusion Cage 28 X 10 X 7

$     2,137.00

DioMedical

TIP.28100008

Transforaminal Lumbar Interbody Fusion Cage 28 X 10 X 8

$     2,137.00

DioMedical

TIP.28100009

Transforaminal Lumbar Interbody Fusion Cage 28 X 10 X 9

$     2,137.00

DioMedical

TIP.28100010

Transforaminal Lumbar Interbody Fusion Cage 28 X 10 X 10

$     2,137.00

DioMedical

TIP.28100011

Transforaminal Lumbar Interbody Fusion Cage 28 X 10 X 11

$     2,137.00

DioMedical

TIP.28100012

Transforaminal Lumbar Interbody Fusion Cage 28 X 10 X 12

$     2,137.00

DioMedical

TIP.28100013

Transforaminal Lumbar Interbody Fusion Cage 28 X 10 X 13

$     2,137.00

DioMedical

TIP.28100014

Transforaminal lumbar Interbody Fusion Cage 28 X 10 X 14

$     2,137.00

DioMedical

TIP.281011015

Transforaminal Lumbar Interbody Fusion Cage 28 X 10 X 15

$     2,137.00

DioMedical

TIP 28100016

Transforaminal Lumbar Interbody Fusion Cage 28 X 10 X 16

$     2,137.00

DioMedical

TIP.28110007

Transforaminal Lumbar Interbody Fusion Cage 28 X 11 X 7

$     2,137.00

DioMedical

TIP.28110008

Transforaminal Lumbar Interbody Fusion Cage 28 X 11 X 8

$     2,137.00

DioMedical

T1P.28110009

Transforaminal Lumbar Interbody Fusion Cage 28 X 11 X 9

$     2,137.00

DioMedical

TIP.28110010

Transforaminal Lumbar Interbody Fusion Cage 28 X 11 x 10

$     2,137.00

DioMedical

TIP.28110011

Transforaminal Lumbar Interbody Fusion Cage 28 X 11 X 11

$     2,137.00

DioMedical

TIP 28110012

Transforaminal Lumbar Interbody Fusion Cage 28 X 11 X 1.2

$     2,137.00

DioMedical

TIP 28110013

Transforaminal Lumbar Interbody Fusion Cage 28 X 11 X 13

$     2,137.00

DioMedical

TIP 28110014

Transforaminal Lumbar Interbody Fusion Cage 28 X 1.1 X 14

$     2,137.00

DioMedical

TIP.28110015

Transforaminal Lumbar Interbody Fusion Cage 28 X 11 X 15

$     2,137.00

DioMedical

11P.28110016

Transforaminal Lumbar raterbody Fusion Cage 28 X 11 X 16

$     2,137.00

DioMedical

TIP.32090007

Transforaminal Lumbar Interbody Fusion Cage 32 X 9 X 7

$     2,137.00

DioMedical

TIP.32090008

Transforaminal Lumbar Interbody Fusion Cage 32 X 9 X 8

$     2,137.00

DioMedical

T1P.32090009

Transforaminal Lumbar Interbody Fusion Cage 32 X 9 X 9

$     2,137.00

DioMedical

TIP.32D90010

Transforaminal Lumbar Interbody Fusion Cage 32 X 9 X 10

$     2,137.00

DioMedical

TIP.32090011

Transforaminal Lumbar Interbody Fusion Cage 32 X 9 X 11

$     2,137.00

DioMedical

TIP.32090012

Transforaminal Lumbar Interbody Fusion Cage 32 X 9 X 12

$     2,137.00

DioMedical

TIP.32090013

Transforaminal Lumbar Interbody Fusion Cage 32 X 9 X 13

$     2,137.00

DioMedical

TIP.32090014

Transforaminal Lumbar Interbody Fusion Cage 32 X 9 X 14

$     2,137.00

DioMedical

TIP.32090015

Transforaminal Lumbar Interbody Fusion Cage 32 X 9 X 15

$     2,137.00

DioMedical

TIP.32090016

Transforaminal Lumbar Interbody Fusion Cage 32 X 9 X 16

$     2,137.00

DioMedical

TIP.32100007

Transforaminal Lumbar Interbody Fusion Cage 32 X 10 X 7

$     2,137.00

DioMedical

TIP.32100008

Transforam nat Lumbar Interbody Fusion Cage 32 X 10 X 8

$     2,137.00

DioMedical

TIP.32100009

Transforaminal Lumbar lnterbody Fusion Cage 32 X 10 X 9

$     2,137.00

DioMedical

TIP32100010

Transforaminal Lumbar Interbody Fusion Cage 32 X 10 X 10

$     2,137.00

DioMedical

TIP.32100011

Transforaminal Lumbar Interbody Fusion Cage 32 X 10 X 11

$     2,137.00

DioMedical

T1P32100012

Transforaminal lumbar Interbody Fusion Cage 321( 10 X 12

$     2,137.00

DioMedical

TIP.32100013

Transforaminal Lumbar Interbody Fusion Cage 32 X 10 X 13

$     2,137.00

DioMedical

TIP.32100014

Transforaminal Lumbar Interbody Fusion Cage 32 X 10 X 14

$     2,137.00

DioMedical

TIP.32100015

Transforaminal Lumbar Interbody Fusion Cage 32 X 10X 15

$     2,137.00

DioMedical

TIP.32100016

Transforaminal Lumbar Interbody Fusion Cage 32 X 10 X 16

$     2,137.00

DioMedical

TIP.32110007

Transforaminal Lumbar Interbody Fusion Cage 32 X 1.1 X 7

$     2,13700

DioMedical

TIP.32110008

Transforaminal Lumbar Interbody Fusion Cage 32 X 11 X 8

$     2,137 00

DioMedical

TIP.32110009

Transforaminal Lumbar Interbody Fusion Cage 32 X 11 X 9

$     2,137.00

DioMedical

TIP.32110010

Transforaminal Lumbar Interbody Fusion Cage 32 X 11 X 10

$     2,137.00

DioMedical

TIP.32110011

Transforaminal Lumbar Interbody Fusion Cage 32 X 11 X 11

$     2,137.00

DioMedical

TIP.32110012

Transforaminal Lumbar Interbody Fusion Cage 32 X 11 X 12

$     2,137.00

DioMedical

TIP.32110013

Transforaminal Lumbar Interbody Fusion Cage 32 X 11 X 13

$     2,137 OD

DioMedical

Iip.32110014

Transforaminal Lumbar interbody Fusion Cage 32 X 11 X 14

$     2,137 00

DioMedical

TIP 32110015

Transforaminal Lumbar Interbody Fusion Cage 32 X 11 X 15

$     2,137.00

DioMedical

TIP 32110016

Transforaminal Lumbar Interbody Fusion Cage 32 X 11 X 16

$     2,137.00

DioMedical

TIP.36090007

Transforaminal Lumbar Interbody Fusion Cage 36 X 9 X 7

$     2,137.00

DioMedical

T1P.36090008

Transforaminal Lumbar Interbody Fusion Cage 36 X 9 X 8

$     2,137.00

- 31 -

 

--------------------------------------------------------------------------------

 

DioMedical

TIP.36090009

Transforaminal Lumbar Interbody Fusion Cage 36 X 9 X 9

$     2,137.00

DioMedical

TIP.36090010

Transforaminal Lumbar Interbody Fusion Cage 36 X 9 X 10

$     2,137.00

DioMedical

TIP.36090011

Transforaminal Lumbar Interbody Fusion Cage 36 X 9 X 11

$     2,137.00

DioMedical

TIP.36090012

Transforaminal Lumbar Interbody Fusion Cage 36 X 9 X 12

$     2,137.00

DioMedical

TIP.36090013

Transforaminal Lumbar Interbody Fusion Cage 36 X 9 X 13

$     2,137.00

DioMedical

TIP.36090014

Transforaminal Lumbar Interbody Fusion Cage 36 X 9 X 14

$     2,137.00

DioMedical

TIP.36090015

Transforaminal Lumbar Interbody Fusion Cage 36 X 9 X 15

$     2,137.00

DioMedical

TIP.36090016

Transforaminal Lumbar Interbady Fusion Cage 36 X 9 X 16

$     2,13700

DioMedical

TIP.36100007

Transforaminal Lumbar Interbody Fusion Cage 36 X 10 X 7

$     2,137.00

DioMedical

TIP.36100008

Transforaminal Lumbar Mterbody Fusion Cage 36 X 10 X 8

$     2,137.00

DioMedical

TIP.36100009

Transforaminal Lumbar Interbody Fusion Cage 36 X 10X 9

$     2,137.00

DioMedical

TIP.36100010

Transforaminal Lumbar Interbody Fusion Cage 36 X 10X 10

$     2,137 00

DioMedical

TIP.36100011

Transforaminal Lumbar Interbody Fusion Cage 36 X 10 X 11

$     2,137 00

DioMedical

TIP 36100012

Transforaminal Lumbar Interbody Fusion Cage 36 X 10 X 12

$     2,137 00

DioMedical

TIP.36100013

Transforaminal Lumbar Interbody Fusion Cage 36 X 10 X 13

$     2,137.00

DioMedical

TIP.36100014

Transforaminal Lumbar Interbody Fusion Cage 36 X 10 X 14

$     2,137.00

DioMedical

TIP.36100015

Transforaminal Lumbar Interbody Fusion Cage 36 X 10 X 15

$     2,137.00

DioMedical

TIP.36100016

Transforaminal Lumbar Interbady Fusion Cage 36 X 10 X 16

$     2,137.00

DioMedical

TIP.36110007

Transforaminal Lumbar Interbody Fusion Cage 36 X 11X 7

$     2,137.00

DioMedical

TIP.36110008

Transforaminal Lumbar Interbody Fusion Cage 36 X 11 X 8

$     2,137.00

DioMedical

TIP.36110009

Transforaminal Lumbar Interbady Fusion Cage 36 X 11 X 9

$     2,137.00

DioMedical

TIP36110010

Transforaminal Lumbar Interbody Fusion Cage 36 X 11 X 10

$     2,137.00

DioMedical

T1P.36110011

Transforaminal Lumbar Interbody Fusion Cage 36 X 11 X 11

$     2,137.00

DioMedical

TIP.36110012

Transforaminal Lumbar Interbody Fusion Cage 36 X 11 X 12

$     2,137.00

DioMedical

T1P.36110013

Transforaminal Lumbar Interbody Fusion Cage 36 X 11 X 13

$     2,137.00

DioMedical

TIP.36110014

Transforaminai Lumbar Interbody Fusion Cage 36 X 11 X 14

$     2,137.00

DioMedical

TIP.36110015

Transforaminal Lumbar Interbody Fusion Cage 36 X 11 X 15

$     2,137.00

DioMedical

TIP.36110016

Transforaminal Lumbar Interbody Fusion Cage 36 X 11 X 16

$     2,137.00

DioMedical

TIP.38090007

Transforaminal Lumbar Interbody Fusion Cage 38 X 9 X 7

$     2,137.00

DioMedical

TIP.38090008

Transforaminal Lumbar Interbody Fusion Cage 38 X 9 X 8

$     2,137.00

DioMedical

TIP.38090009

Transforaminal Lumbar Interbody Fusion Cage 38 X 9 X 9

$     2,137.00

DioMedical

TIP.38090010

Transforaminal Lumbar Interbody Fusion Cage 33 X 9 X 10

$     2,137.00

DioMedical

TIP.38090011

Transforaminal Lumbar Interbody Fusion Cage 38 X 9 X 11

$     2,137.00

DioMedical

TIP.38090012

Transforaminal Lumbar Interbody Fusion Cage 38 X 9 X 12

$     2,137.00

DioMedical

TIP.38090013

Transforaminal Lumbar Interbody Fusion Cage 38 X 9 X 13

$     2,137.00

DioMedical

TIP.38090014

Transforaminal Lumbar Interbody Fusion Cage 38 X 9 X 14

$     2,137.00

DioMedical

TIP.38090015

Transforaminal Lumbar Interbody Fusion Cage 38 X 9 X 15

$     2,137.00

DioMedical

TIP.38090016

Transforaminal Lumbar Interbody Fusion Cage 38 X 9 X 16

$     2,137.00

DioMedical

TIP.38100007

Transforaminal Lumbar Interbody Fusion Cage 38 X 10 X 7

$     2,137.00

DioMedical

TIP.38100008

Transforaminal Lumbar Interbody Fusion Cage 38 X 10 X 8

$     2,137.00

DioMedical

TIP.38100009

Transforaminal Lumbar Interbody Fusion Cage 38 X 10 X 9

$     2,137.00

DioMedical

TIP.38100010

Transforaminal Lumbar Interbody Fusion Cage 38 X 10 X 10

$     2,137 00

DioMedical

TIP.38100011

Transforaminal Lumbar Interbody Fusion Cage 38 X 10 X 11

$     2,137.00

DioMedical

TIP.381013012

Transforaminal Lumbar Interbody Fusion Cage 38 X 10 X 17

$     2,137.00

DioMedical

TIP.38100013

Transforaminal Lumbar Interbady Fusion Cage 38 X 10 X 13

$     2,137.00

DioMedical

TIP.38100014

Transforaminal Lumbar Interbody Fusion Cage 38 X 10 X 14

$     2,137.00

DioMedical

TIP.38100015

Transforaminal Lumbar Interbody Fusion Cage 38 X 10 X 15

$     2,137.00

DioMedical

TIP.38100016

Transforaminal Lumbar Interbody Fusion Cage 38 X 10 X 16

$     2,137.00

DioMedical

TIP.38110007

Transforaminal Lumbar Interbody Fusion Cage 38 X 11 X 7

$     2,137.00

DioMedical

TIP.38110008

Transforaminal Lumbar Interbody Fusion Cage 38 X 11 X 8

$     2,137.00

DioMedical

TIP.38110009

Transforamlnal Lumbar Interbody Fusion Cage 38 X 11 X 9

$     2,137.00

DioMedical

TIP,38110010

Transforaminal Lumbar Interbody Fusion Cage 38 X 11 X 10

$     2,137.00

DioMedical

TIP.38110011

Transforaminal Lumbar Interbody Fusion Cage 38 X 11 X 11

$     2,137.00

DioMedical

TIP.38110012

Transforaminal Lumbar Interbody Fusion Cage 38 X 11 X 12

$     2,137.00

DioMedical

TIP.38110013

Transforaminal Lumbar Interbody Fusion Cage 38 X 11 X 13

$     2,137.00

DioMedical

TIP.38110014

Transforaminal Lumbar Interbody Fusion Cage 38 X 11 X 14

$     2,137.00

DioMedical

TIP.38110015

Transforaminal Lumbar Interbody Fusion Cage 38 X 11 X 15

$     2,137.00

DioMedical

TIP.38110016

Transforaminal Lumbar Interbody Fusion Cage 38 X 11 X 16

$     2,137.00

DioMedical

TIP.40090007

Transforamlnal Lumbar Interbody Fusion Cage 40 X 9 X 7

$     2,137.00

- 32 -

 

--------------------------------------------------------------------------------

 

DioMedical

TIP.40090008

Transforaminal Lumbar Interbody Fusion Cage 40 X 9 X 8

$     2,137.00

DioMedical

TIP.40090009

Transforaminal Lumbar lnterbody Fusion Cage 40 X 9 X 9

$     2,137.00

DioMedical

TIP.40090010

Transforamlnal Lumbar Interbody Fusion Cage 40 X 9 X 10

$     2,137.00

DioMedical

TIP.40090011

Transforamlnal Lumbar Interbody Fusion Cage 40 X 9 X 11

$     2,137.00

DioMedical

TIP.40090012

Transforaminal Lumbar Interbody Fusion Cage 40 X 9 X 12

$     2,1.37.130

DioMedical

TIP.40090013

Transforaminal Lumbar Interbody Fusion Cage 40 X 9 X 13

$     2,137.00

DioMedical

TIP.40090014

Transforaminal Lumbar Interbody Fusion Cage 40 X 9 X 14

$     2,137.00

DioMedical

TIP.40090015

Transforaminal Lumbar Interbody Fusion Cage 40 X 9 X 15

$     2,137,00

DioMedical

TIP.40090016

Transforaminal Lumbar Interbody Fusion Cage 40 X 9 X 16

$     2,137.00

DioMedical

TIP.40100007

Transforaminal Lumbar Interbody Fusion Cage 40 X 10 X 7

$     2,137.00

DioMedical

TIP.40100008

Transforaminal Lumbar Interbody Fusion Cage 40 X 10 X 8

$     2,137.00

DioMedical

TIP.40100009

Transforaminal Lumbar interbody Fusion Cage 40 X 10 X 9

$     2,137.00

DioMedical

TIP.40100010

Transforaminal Lumbar interbody Fusion Cage 40 X 10 X 10

$     2,137.00

DioMedical

TIP.40100011

Transforaminal Lumbar Interbody Fusion Cage 40 X 10 X 11

$     2,137.00

DioMedical

TIPA0100012

Transforaminal Lumbar Interbody Fusion Cage 40 X 10 X 12

$     2,137.00

DioMedical

TIP 40100013

Transforaminal Lumbar Interbody Fusion Cage 40 X 10 X 13

$     2,137.00

DioMedical

TIP 40100014

Transforaminal Lumbar Interbody Fusion Cage 40 X 10 X 14

$     2,137.00

DioMedical

TIP.40100015

Transforaminal Lumbar Interbody Fusion Cage 40 X 10 X 15

$     2,137.00

DioMedical

TIPA0100016

Transforaminal Lumbar Interbody Fusion Cage 40 X 10 X 16

$     2,137.00

DioMedical

TIP40110007

Transforaminal Lumbar Interbody Fusion Cage 40 X 11 X 7

$     2,137.00

DioMedical

TIPA0110008

Transforaminal Lumbar Interbody Fusion Cage 40 X 11 X 8

$     2,137,00

DioMedical

TIP 40110009

,..-Transforaminal Lumbar Interbody Fusion Cage 40 X 11 X 9

$     2,137.00

DioMedical

TIP.40110010

Transforaminal Lumbar Interbody Fusion Cage 40 X 11 X 10

$     2,137.00

DioMedical

TIP.40110011

Transforaminal Lumbar Interbody Fusion Cage 40 X 11 X 11

$     2,137.00

DioMedical

TIP.40110012

Transforaminal Lumbar Interbody Fusion Cage 40 X 11 X 12

$     2,137.00

DioMedical

“(W.401113013

Transforaminal Lumbar Interbody Fusion Cage 40 X 11 X 13

$     2,137.00

DioMedical

TiP.40110014

Transforaminal Lumbar Interbody Fusion Cage 40 X 11 X 14

$     2,137.00

DioMedical

TIP,40110015

Transforaminal Lumbar Interbody Fusion Cage 40 X 11 X 15

$     2,137.00

DioMedical

TiP.40110016

Transforaminal Lumbar Interbody Fusion Cage 40 X 11 X 16

$     2,137.00

DioMedical

TCP.28100007

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 7

$     2,7.37.00

DioMedical

TCP.28100008

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 8

$     2,137.00

DioMedical

TCP.28100009

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 9

$     2,137.00

DioMedical

TCP.28100010

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 10

$     2,137.00

DioMedical

TCP.28100011

Transforaminal lumbar Interbody Fusion Curved Cage 28 X 10 X 11

$     2,137.00

DioMedical

TCP.28100012

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 12

$     2,137.00

DioMedical

TCP.28100013

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 13

$     2,137.00

DioMedical

TCP.28100014

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 14

$     2,137.00

DioMedical

TCP.28100015

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 15

$     2,137.00

DioMedical

TCP.28100016

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 16

$     2,137.00

DioMedical

TCP.28100407

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 7 . 4’

$     2,137.00

DioMedical

TCP.28100408

Transforaminal Lumbar interbody Fusion Curved Cage 28 X 10 X 8 , 4’

$     2,137.00

DioMedical

TCP.28100409

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 1.0 X 9     4’

$     2,137.00

DioMedical

TCP.28100410

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 10 , 4’

$     2,137.00     .

DioMedical

TCP.28100411

Transforaminal Lumbar interbody Fusion Curved Cage 28 X 10 X 11 , 4’

$     2,137.00

DioMedical

TCP.28100412

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 12 , 4*

$     2,137.00

DioMedical

TCP,28100413

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 13 , 4’

$     2,137.00

DioMedical

TCP.28100414

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 14 . 4*

$     2,137.00

DioMedical

TCP.28100415

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 15 , 4’

$     2,1.37.00

DioMedical

TCP.28100416

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 16 , 4’

$     2,137.00

DioMedical

TCP.28100807

Transforaminal Lumbar interbody Fusion Curved Cage 28 X 10 X 7 , 8’

$     2,137.00

DioMedical

TCP.28100808

Transforaminai Lumbar Interbody Fusion Curved Cage 28 X 10 X 8 , 8’

$     2,137.00

DioMedical

TCP.28100809

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 9 , 8’

$     2,137.00

- 33 -

 

--------------------------------------------------------------------------------

 

DioMedical

TCP.28100810

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 10, 8’

$     2,137.00

DioMedical

TCP.28100811

Transforaminal Lumbar interbody Fusion Curved Cage 28 X 10 X 11 , 8’

$     2,137.00

DioMedical

TCP.28100812

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 12 , 8’

$     2,137.00

DioMedical

TCP.28100813

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 13 , 8’

$     2,137.00

DioMedical

TCP.28100814

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 14 , 8’

$     2,137.00

DioMedical

TCP.28100815

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 15 . 8’

$     2,137.00

DioMedical

TCP.28100816

Transforaminal Lumbar Interbody Fusion Curved Cage 28 X 10 X 16 , 8’

$     2,137.00

DioMedical

TCP.32100007

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 7

$     2,137.00

DioMedical

TCP.32100008

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 8

$     2,137.00

DioMedical

TCP.32100009

Transforaminai Lumbar Interbody Fusion Curved Cage 32 X 10 X 9

$     2,137.00

DioMedical

TCP.32100010

Transforamina; Lumbar Interbody Fusion Curved Cage 32 X 10 X 10

$     2,137 00

DioMedical

TCP,32100011

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 11

$     2,137.00

DioMedical

TCP.32100012

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 12

$     2,137.00

DioMedical

TCP.32100013

Transforamlnal Lumbar Interbody Fusion Curved Cage 32 X 10 X 13

$     2,137.00

DioMedical

TCP.32100014

Transforamlnal Lumbar Interbody Fusion Curved Cage 32 X 10 X 14

$     2,137.00

DioMedical

TCP.32100015

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 15

$     2,137.00

DioMedical

TCP.32100016

Transforamlnal Lumbar Interbody Fusion Curved Cage 32 X 10 X 16

$     2,137.00

DioMedical

TCP 32100407

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 7 , 4’

$     2,137.00

DioMedical

TCP.32100408

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 8 , 4 •

$     2,137.00

DioMedical

TCP.32100409

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 9 , 4’

$     2,137.00

DioMedical

TCP.32100410

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 10 , 4’

$     2,137.00

DioMedical

TCP.32100411

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 11 , 4’

$     2,137.00

DioMedical

TCP.32100412

Transforaminal Lumbar interbody Fusion Curved Cage 32 X 10 x 12 , 4 •

$     2,137.00

DioMedical

TCP.32100413

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 13 . 4 ‘

$     2,137 00

DioMedical

TCP.32100414

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 14 , 4’

$     2,137.00

DioMedical

TCP.32100415

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 15 . 4’

$     2,137 00

DioMedical

TCP.32100416

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 16 . 4’

$     2,137.00

DioMedical

TCP.32100807

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 7 , 8’

$     2,137.00

DioMedical

TCP.32100808

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 8 , 8’

$     2,137.00

DioMedical

TCP.32100809

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 9 , 8’

$     2,137.00

DioMedical

TCP.32100810

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 10 , 8’

$     2,137.00

DioMedical

TCP.32100811

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 11 , 8’

$     2,137.00

DioMedical

TCP.32100812

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 12 , 8’

$     2,137.00

DioMedical

TCP.321001313

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 13 , 8’

$     2,137 00

DioMedical

TCP.32100814

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 14 , 8’

$     2,137.00

DioMedical

TCP 32100815

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 15 . 8’

$     2,137.00

DioMedical

TCP.32100816

Transforaminal Lumbar Interbody Fusion Curved Cage 32 X 10 X 16 , 8’

$     2,137.00

DioMedical

TCP.36100007

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 7

$     2,137.00

- 34 -

 

--------------------------------------------------------------------------------

 

DioMedical

TCP.36100008

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 8

$     2,137.00

DioMedical

TCP.36100009

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 9

$     2,137_00

DioMedical

TCP.36100010

Transforaminal Lumbar interbody Fusion Curved Cage 36 X 10 X 10

$     2,137 00

DioMedical

TCP.36100011

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 11

$     2,137.00

DioMedical

TCP.36100012

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 12

$     2,137.00

DioMedical

TCP.36100013

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 13

$     2,137.00

DioMedical

TCP.36100014

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 14

$     2,137.00

DioMedical

TCP.36100015

Transforaminal Lumbar Interbody Fusion Curved Cage 36 )( 10 X 15

$     2,137.00

DioMedical

TCP.36100016

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 16

$     2,137.00

DioMedical

TCP.36100407

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 7 . 4’

$     2,137.00

DioMedical

TCP.36100408

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 8 , 4’

$     2.137.00

DioMedical

TCP.36100409

Transforaminal Lumbar interbody Fusion Curved Cage 36 X 10 X 9 . 4 ‘

$     2,137.00

DioMedical

TCP.36100410

Transforaminal Lumbar interbody Fusion Curved Cage 36 X 10 X 10 . 4 ‘

$     2.137.00

DioMedical

TCP.36100411

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 11 .4 ‘

$     2 137.00

DioMedical

TCP.36100412

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 12 , 4 •

$     2,137.00

DioMedical

TCP.36100413

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 13 , 4’

$     2.137.00

DioMedical

TCP.36100414

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 14 , 4’

$     2,137.00

DioMedical

TCP.36100415

Transforamlnal Lumbar Interbody Fusion Curved Cage 36 X 10 X 15 , 4’

$     2.137.00

DioMedical

TCP.36100416

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X is . 4 ‘

$     2.137.00

DioMedical

TCP.36100807

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 7. 8 •

$     2,137.00

DioMedical

TCP.36100808

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 8 , 8’

$     2.137.00

DioMedical

TCP.36100809

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 9 , 8’

$     2,137.00

DioMedical

TCP.36100810

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 10 , 8’

$     2.137 00

DioMedical

TCP.36100811

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 11, 8’

$     2,137.00

DioMedical

TCP.36100812

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 12 , 8’

$     2,137.00

DioMedical

TCP.36100813

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 13 , 8’

$     2,137.00

DioMedical

TCP.36100814

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 14 , 8’

$     2,137.00

DioMedical

TCP.36100815

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 15 , 8’

$     2,137.00

DioMedical

TCP.36100816

Transforaminal Lumbar Interbody Fusion Curved Cage 36 X 10 X 16 , 8 ‘

$     2.137 00

DioMedical

TCP.11120005

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 5

$     769.00

DioMedical

TCP.11120006

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 6

$     769.00

DioMedical

TCP.11120007

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 7

$     769.00

DioMedical

TCP.11120008

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 8

$     769.00

DioMedical

TCP.11120009

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 9

$     769.00

DioMedical

TCP.11120010

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 10

$     769.00

DioMedical

TCP.11120011

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 11

$     769.00

DioMedical

TCP.11120012

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 12

$     769.00

DioMedical

TCP.11120705

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 5 , 7’

$     769.00

DioMedical

TCP.11120705

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 6 , 7’

$     769.00

DioMedical

TCP.11120707

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 7 , 7’

$     769.00

DioMedical

TCP.11120708

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 8 , 7’

$     769.00

DioMedical

TCP.11120709

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 9 , 7 ‘

$     769.00

DioMedical

TCP.11120710

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 10 , 7 ‘

$     769 00

DioMedical

TCP.11120711

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 11 , 7’

$     769.00

- 35 -

 

--------------------------------------------------------------------------------

 

DioMedical

TCP.11120712

Anterior Cervical Discectomy Fusion Titanium Cage 11 X 12 X 12, 7’

$     769 DO

DioMedical

TCP.12140005

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 X 5

$     769.00

DioMedical

TCP.12140006

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 X 6

$     769.00

DioMedical

TCP.12140007

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 X 7

$     769.00

DioMedical

TCP.12140008

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 X 8

$     769.00

DioMedical

TCP,12140009

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 X 9

$     769.00

DioMedical

TCP.12140010

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 X 10

$     769.00

DioMedical

TCP.12140011

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 X 11

$     769.00

DioMedical

TCP.12140012

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 X 12

$     769.00

DioMedical

TCP.12140705

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 X 5 , 7 •

$     769.00

DioMedical

TCP,12140706

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 X 6 , 7’

$     769.00

DioMedical

TCP.12140707

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 X 7 , 7’

$     769.00

DioMedical

TCP.12140708

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 X 8 , 7’

$     769.00

DioMedical

TCP.12140709

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 X 9 , 7’

$     769.00

DioMedical

TCP.12140710

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 X 10 , 7’

$     769 DO

DioMedical

TCP.12140711

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 )( 11, 7’

$     769.00

DioMedical

TCP.12140712

Anterior Cervical Discectomy Fusion Titanium Cage 12 X 14 X 12 , 7’

$     769,00

DioMedical

TCP.14160005

Anterior Cervical Discectamy Fusion Titanium Cage 14 X 16 X 5

$     769.00

DioMedical

TCP.14160006

Anterior Cervical Discectamy Fusion Titanium Cage 14 X 16 X 6

$     769.00

DioMedical

TCP.14160007

Anterior Cervical Discectomy Fusion Titanium Cage 14 X 16 X 7

$     769.00

DioMedical

TCP.14160008

Anterior Cervical Discectomy Fusion Titanium Cage 14 X 16 X 8

$     769.00

DioMedical

TCP.14160009

Anterior Cervical Discectomy Fusion Titanium Cage 14 X 16 X 9

$     769.00

DioMedical

TCP.14160010

Anterior Cervical Discectomy Fusion Titanium Cage 14 X 16 X 10

$     769.00

DioMedical

TCP.14160011

Anterior Cervical Discectomy Fusion Titanium Cage 14 X 16 X 11

$     769.00

DioMedical

TCP.14160012

Anterior Cervical Discectomy Fusion Titanium Cage 14 X 16 X 12

$     769.00

DioMedical

TCP.14160705

Anterior Cervical Discectomy Fusion Titanium Cage 14 X 16 X 5 , 7’

$     769.00

DioMedical

TCP.14160706

Anterior Cervical Discectomy Fusion Titanium Cage 14 X 16 X 6 , 7’

$     769.00

DioMedical

TCP.14160707

Anterior Cervical Discectomy Fusion Titanium Cage 14 X 16 X 7 , 7’

$     769.00

DioMedical

TCP.14160708

Anterior Cervical Discectomy Fusion Titanium Cage 14 X 16 X 8 , 7’

$     769.00

DioMedical

TCP.14160709

Anterior Cervical Discectomy Fusion Titanium Cage 14 X 16 X 9 , 7’

$     769.00

DioMedical

TCP.14160710

Anterior Cervical Discectomy Fusion Titanium Cage 14 X 16 X 10 , 7’

$     769.00

DioMedical

TCP.14160711

Anterior Cervical Discectomy Fusion Titanium Cage 14 X 16 X 11 , 7 •

$     769.00

DioMedical

TCP.14160712

Anterior Cervical Discectomy Fusion Titanium Cage 14 X 16 X 12 , 7’

$     769.00

DioMedical

TCP.16180005

Anterior Cervical Discectomy Fusion Titanium Cage 15 X 18 X 5

$     769.00

DioMedical

TCP.15180006

Anterior Cervical Discectomy Fusion Titanium Cage 15 X 18 X 6

$     769.00

DioMedical

TCP.15180007

Anterior Cervical Discectomy Fusion Titanium Cage 15 X 18 )( 7

$     769.00

DioMedical

TCP.15180008

Anterior Cervical Discectomy Fusion Titanium Cage 15 X 18 X 8

$     769.00

DioMedical

TCP.15180009

Anterior Cervical Discectomy Fusion Titanium Cage 15 X 18 X 9

$     769.00

DioMedical

TCP.15180010

Anterior Cervical Discectomy Fusion Titanium Cage 15 X 18 X 10

$     769.00

DioMedical

TCP.15180011

Anterior Cervical Discectomy Fusion Titanium Cage 15 X 18 X 11

$     769.00

DioMedical

TCP.15180012

Anterior Cervical Discectomy Fusion Titanium Cage 15 X 18 X 12

$     769.00

DioMedical

TCP.15180705

Anterior Cervical Discectomy Fusion Titanium Cage 15 X 18 X 5 , 7’

$     769.00

DioMedical

TCP.15180706

Anterior Cervical Discectomy Fusion Titanium Cage 15 X 18 X 6 , 7’

$     769.00

DioMedical

TCP 15180707

Anterior Cervical Discectomy Fusion T tanlum Cage 15 X 18 X 7 , 7’

$     769.00

DioMedical

TCP.15180708

Anterior Cervical Discectomy Fusion Titanium Cage 15 X 18 X 8 , 7’

$     769.00

DioMedical

TCP.15180709

Anterior Cervical Discectomy Fusion Titanium Cage 15 X 18 X 9 , 7’

$     769.00

DioMedical

TCP.15180710

Anterior Cervical Discectomy Fusion Titanium Cage 15 X 18 X 10, 7 ‘

$     769.00

DioMedical

TCP.15180711

Anterior Cervical Discectomy Fusion Titanium Cage 15 X 18 X 11, 7’

$     769.00

DioMedical

TCP,15180712

Antenor Cervical Discectomy Fusion Titanium Cage 15 X 18 X 12., 7’

$     769.00

DioMedical

TAL20250009

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 9

$     2437.00

DioMedical

TAL20250010

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 10

$     2,137.00

DioMedical

TAL.20250011

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 11

$     7,137.00

DioMedical

TAL.20250012

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 12

$     2,137.00

DioMedical

TAL20250013

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 13

$     2,137.00

DioMedical

TAL20250014

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 14

$     2,137.00

DioMedical

TAL.20250015

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 15

$     2,137.00

DioMedical

TAL20250016

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 16

$     2,137.00

DioMedical

TAL20250017

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 17

$     2,137.00

DioMedical

TAL20250018

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 18

$     2,137.00

- 36 -

 

--------------------------------------------------------------------------------

 

DioMedical

TA L.20250019

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 19

$     2,137.00

DioMedical

TAL20250020

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 20

$     2,137.00

DioMedical

TAL20250021

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 21

$     2,137.00

DioMedical

TAL.20250809

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 9 , 8’

$     2,137.00

DioMedical

TAL20250810

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 10 , 8’

$     2,137.00

DioMedical

TAL.20250811

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 11, 8’

$     2,137.00

DioMedical

TAL.20250812

Anterior Lumbar Interbody Fusion Titanium Cage 70 X 25 X 12 , 8’

$     2,137.00

DioMedical

TAL.20250813

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 13 , 8 ‘

$     2,137.00

DioMedical

TAL.20250814

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 14 , 8’

$     2,137.00

DioMedical

TAL20250815

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 15 , 8’

$     2,137.00

DioMedical

TAL20250816

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 16 , 8’

$     2,137.00

DioMedical

TAL.20250817

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 17 , 8’

$     2,137.00

DioMedical

TAL20250818

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 18 , 8’

$     2,137.00

DioMedical

TAL.20250819

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 19 , 8’

$     2,137.00

DioMedical

TAL.20250820

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 20 , 8’

$     2,137.00

DioMedical

TAL.20250821

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 21, 8’

$     2,137.00

DioMedical

TAL.20251509

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 9 , 15’

$     2,137.00

DioMedical

TAL.20251510

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 10, 15 ‘

$     2,137.00

DioMedical

TAL.20251511

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 11, 15 ‘

$     2,137.00

DioMedical

TAL20251512

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 12 , 15 ‘

$     2,137.00

DioMedical

TAL20251513

Anterior Lumbar Interbody Fusion Titanium Cage 20 X M X 13 , 15 •

$     2,137.00

DioMedical

TAL20251514

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 14 , 15 •

$     2,137.00

DioMedical

TAL20251515

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 15 , 15 ‘

$     2,137.00

DioMedical

TAL20251516

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 16 , 15’

$     2,137.00

DioMedical

TAL20251517

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 17 , 15 ‘

$     2,137.00

DioMedical

TAL.202515I8

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 18 , 15 ‘

$     2,137.00

DioMedical

TAL.20251519

Anterior Lumbar Interbody Fusion Titanium Cage 20 )( 25 X 19 , 15 ‘

$     2,137.00

DioMedical

TAL20251520

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 20 , 15 ‘

$     2,137 00

DioMedical

TAL.20251521

Anterior Lumbar Interbody Fusion Titanium Cage 20 X 25 X 21 , 15 •

$     2,137 00

DioMedical

TAL.22290009

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 9

$     2,137.00

DioMedical

TAL.22290010

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 10

$     2,137 00

DioMedical

IA1.22290011

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 11

$     2,137.00

DioMedical

TAL22290012

Anterior Lumbar Interbody Fusion Titanium Cage 22 % 29 X 12

$     2,137.00

DioMedical

TAL.22290013

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 13

$     2,137 00

DioMedical

TAL22290014

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 14

$     2,137.00

DioMedical

TAL22290015

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 15

$     2,137.00

DioMedical

TAL22290016

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 16

$     2,137.00

DioMedical

TAL.22290017

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 17

$     2,137.00

DioMedical

IA1.22290018

Anterior Lumbar interbody Fusion Titanium Cage 22 X 29 X 18

$     2,137.00

DioMedical

TAL.22290019

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 19

$     2,137.00

DioMedical

TAL.22290020

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 20

$     2,137.00

DioMedical

TAL.22290021

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 21

$     2,137.00

DioMedical

TAL.22290809

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 9 , 8 •

$     2,137.00

DioMedical

TAL.22290810

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 10 . 8 ‘

$     2,137.00

DioMedical

TAL22290811

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 11 . 8 ‘

$     2,137.00

DioMedical

TAL.22290812

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 12 , 8’

$     2,137.00

DioMedical

TAL22290813

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 13 , 8’

$     2,137.00

DioMedical

TAL.22290814

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 14 . 8 ‘

$     2,137.00

DioMedical

TAL22290815

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 15 .8-

$     2,137.00

DioMedical

TAL22290816

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 16 . 8 ‘

$     2,137.00

DioMedical

TAL.22290817

Anterior Lumbar interbody Fusion Titanium Cage 22 X 29 X 17 , 8’

$     2,137.00

DioMedical

TAL22290818

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 18 , 8’

$     2,137.00

DioMedical

TAL 22290819

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 19 , 8 •

$     2437.00

DioMedical

TAL 22290820

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 20 . 8 ‘

$     2,137.00

DioMedical

TAL.22290821

Anterior Lumbar interbody Fusion Titanium Cage 22 X 29 X 21 . 8 ‘

$     2,137.00

DioMedical

TAL.22291509

Anterior Lumbar interbody Fusion Titanium Cage 22 X 29 X 9 , 15 ‘

$     2,137.00

DioMedical

TAL.22291510

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 10 , 15 ‘

$     2,137.00

DioMedical

TAL.22291511

Anterior Lumbar interbody Fusion Titanium Cage 22 X 29 X 11 , 15 •

$     2,137.00

DioMedical

TAL.22291512

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 12. 15’

$     2,137.00

- 37 -

 

--------------------------------------------------------------------------------

 

DioMedical

TAL.22291513

Anterior Lumbar interbody Fusion Titanium Cage 22 X 29 )( 13 , 15 •

$     2,137.00

DioMedical

TAL.22291514

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 14 , 15’

$     2,137.00

DioMedical

TAL22291515

Anterior Lumbar Interbody fusion Titanium Cage 22 X 29 X 15 , 15’

$     2,137.00

DioMedical

TAL22291516

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 16 , 15’

$     2,137.00

DioMedical

TAL22291517

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 17 , 15 ‘

$     2,137.00

DioMedical

TAL22291518

Anterior Lumbar interbody Fusion Titanium Cage 22 X 29 X 18 , 15’

$     2,137.00

DioMedical

TAL.22291519

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 19 , 15 ‘

$     2,137.00

DioMedical

TAL22291520

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 20 , 15 ‘

$     2,137.00

DioMedical

TAL22291521

Anterior Lumbar Interbody Fusion Titanium Cage 22 X 29 X 21 , 15 ‘

$     2,137.00

DioMedical

TAL24350009

Anterior Lumbar interbody Fusion Titanium Cage 24 X 35 X 9

$     2,137.00

DioMedical

TAL24350010

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 10

$     2,137.00

DioMedical

TAL24350011

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 11

$     2,137 00

DioMedical

TAL24350012

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 12

$     2,137.00

DioMedical

TAL24350013

Anterior Lumbar interbody Fusion Titanium Cage 24 X 35 X 13

$     2,13700

DioMedical

TAL24350014

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 14

$     2,137.00

DioMedical

TAL24350015

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 15

$     2,137.00

DioMedical

TAL24350016

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 16

$     2,137.00

DioMedical

TAL24350017

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 17

$     2,137.00

DioMedical

TAL24350018

Anterior Lumbar •nterbody Fusion Titanium Cage 24 X 35 X 18

$     2,137.00

DioMedical

TAL24350019

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 19

$     2.137 00

DioMedical

TAL24350020

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 20

$     2,137 00

DioMedical

TAL 24350021

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 21

$     2.137 00

DioMedical

TAL.24350809

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 9 , 8’

$     2,137.00

DioMedical

TAL.24350810

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 10 , 8’

$     2,137 DO

DioMedical

TAL.24350811

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 11 , 8’

$     2,13700

DioMedical

TAL24350812

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 12 , 8’

$     2,137.00

DioMedical

TAL.24350813

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 13 , 8’

$     2,137 OD

DioMedical

TAL24350814

Anterior Lumbar interbody Fusion Titanium Cage 24 X 35 X 14 ,8 •

$     2,137.00

DioMedical

TAL.24350815

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 15 . 8’

$     2,137.00

DioMedical

TAL.24350816

Anterior Lumbar nterbody Fusion Titanium Cage 24 X 35 X 16 , 8’

$     2,137.00

DioMedical

TAL24350817

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 17 , 8’

$     2,137.00

DioMedical

TAL24350818

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 18 , 8 ‘

$     2,137.00

DioMedical

TAL.24350819

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 19. 8 ‘

$     2,137.00

DioMedical

TAL24350820

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 20 , 84

$     2,137.00

DioMedical

TAL24350821

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 21 , 8 •

$     2,137.00

DioMedical

TAL24351509

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 9 , 15 ‘

$     2:137.00

DioMedical

TAL24351510

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 10 , 15’

$     2,137.00

DioMedical

TAL24351511

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 11 , 15’

$     2,137.00

DioMedical

TAL.24351512

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 12 ,15 ‘

$     2,137.00

DioMedical

TAL.24351513

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 13 , 15’

$     2,137.00

DioMedical

TAL24351514

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 14 , 15’

$     2,137.00

DioMedical

TAL24351515

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 15 , 15’

$     2,137.00

DioMedical

TAL24351516

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 16 , 15 ‘

$     2,137.00

DioMedical

TAL.24351517

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 17 , 15 ‘

$     2,137.00

DioMedical

TAL24351518

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 18 , 15’

$     2,137.00

DioMedical

TAL24351519

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 19 , 15’

$     2,137 00

DioMedical

TAL.24351520

Anterior Lumbar interbody Fusion Titanium Cage 24 X 35 X 20 , 15’

$     2,137.00

DioMedical

TAL.24351521

Anterior Lumbar Interbody Fusion Titanium Cage 24 X 35 X 21 , 15’

$     2,137.00

DioMedical

TAL28390009

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 9

$     2,137.00

DioMedical

TAL28390010

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 10

$     2,13700

DioMedical

TAL28390011

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 11

$     2,137.00

DioMedical

TAL28390012

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 12

$     2,137.00

DioMedical

TAL28390013

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 13

$     2,137.00

DioMedical

TAL28390014

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 14

.$     2,137.00

DioMedical

TAL2B390015

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 15

$     2,137.00

DioMedical

TAL28390016

Anterior Lumbar interbody Fusion Titanium Cage 28 X 39 X 16

$     2,137.00

DioMedical

TAL28390017

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 17

$     2,137,00

DioMedical

TAL.28390018

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 18

$     2,137.00

DioMedical

TAL28390019

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 19

$     2,137 00

- 38 -

 

--------------------------------------------------------------------------------

 

DioMedical

TAL28390020

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 20

$     2,137.00

DioMedical

TAL28390021

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 21

$     2,137.00

DioMedical

TAL28390809

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 9 , 8’

$     2,137.00

DioMedical

TAL28390810

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 10 , 8’

$     2,137 00

DioMedical

TAL28390811

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 11, 8’

$     2,137.00

DioMedical

TAL28390812

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 12 , 8’

$     2,137.00

DioMedical

TAL28390813

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 13 , 8’

$     2,137.00

DioMedical

TAL28390814

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 14 , 8’

$     2,137,00

DioMedical

TAL.28390815

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 15 , 8’

$     2,137.00

DioMedical

TAL283901316

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 16 , 8’

$     2,137.00

DioMedical

TAL.28390817

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 17 , 8’

$     2,137.00

DioMedical

TAL.28390818

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 18 , 8’

$     2,137.00

DioMedical

TAL28390819

Anterior Lumbar interbody Fusion Titanium Cage 28 X 39 X 19 , 8’

$     2,137.00

DioMedical

TAL,28390820

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 20 , 8’

$     2,137.00

DioMedical

TAL28390821

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 21 , 8’

$     2,137.00

DioMedical

TAL.28391509

Anterior Lumbar interbody Fusion Titanium Cage 28 X 39 X 9 , 15’

$     2.137.00

DioMedical

TAL.28391510

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 10 , 15’

$     2,137.00

DioMedical

TAL28391511

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 11 , 15 •

$     2,137.00

DioMedical

TAL28391512

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 12 ,15 ‘

$     2,137.00

DioMedical

TAL28391513

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 13 , 15’

$     2,137.00

DioMedical

TAL28391514

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 14 , 15’

$     2,137 00

DioMedical

TAL.28391515

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 15 , 15’

$     2,137 00

DioMedical

TAL.28391516

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 16 , 15’

$     2,13700

DioMedical

TAL.28391517

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 17 , 15 ‘

$     2,137.00

DioMedical

TAL.28391518

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 18 , 15’

$     2,1.37.00

DioMedical

TAL28391519

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 19 , 15 •

$     2,137.00

DioMedical

TAL28391520

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 20 , 15 ‘

$     2,137 00

DioMedical

TAL28391521

Anterior Lumbar Interbody Fusion Titanium Cage 28 X 39 X 21 , 15’

$     2,137 00

DioMedical

TDI.30180007

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 7

$     3,087 00

DioMedical

701.30180008

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 8

$     3,087.00

DioMedical

70130180009

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 9

$     3,087.00

DioMedical

TDI.30180010

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 10

$     3,087.00

DioMedical

T0130180011

Lateral Lumbar interbody Fusion Titanium Cage 30 X 18 X 11

$     3.087.00

DioMedical

7000180012

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 12

$     3,087.00

DioMedical

T01.30180013

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 13

$     3,087.00

DioMedical

T01.30180014

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 14

$     3,087.00

DioMedical

701.30180015

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 x 15

$     3,087.00

DioMedical

101,30180016

Lateral Lumbar interbody Fusion Titanium Cage 30 X 18 X 16

$     3,087 00

DioMedical

70130180017

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 17

$     3,087.00

DioMedical

TDI.30180018

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 18

$     3,087.00

DioMedical

TDI.30180019

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 19

$     3,087.00

DioMedical

101,313180020

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 20

$     3,087.00

DioMedical

701.30180607

Lateral Lumbar Interbody Fusion Titanium Cage 30 x 18 X 7 , 6 ‘

$     3,087.00

DioMedical

TD1,30180608

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 8 . 6 ‘

$     3,087.00

DioMedical

T01.30180609

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 9 , 6’

$     3,087.00

DioMedical

701.30180610

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 10 , 6 •

$     3,087.00

DioMedical

701.30180611

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 11, 6’

$     3,087.00

DioMedical

T01.30180612

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 12 , 6’

$     3,087.00

DioMedical

T61.301130613

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 13 , 6’

$     3,087.00

DioMedical

TDI.30180614

Lateral Lumbar Interbody Fusion Titanium Cage 30 X lii X 14 , 6 •

$     3,087.00

DioMedical

701.30180615

Lateral Lumbar interbody Fusion Titanium Cage 30 X 18 X 15 , 6’

$     3,087.00

DioMedical

TDI.30180616

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 16 , 6’

$     3,087.00

DioMedical

T01.30180617

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 17 , 6’

$     3,087.00

DioMedical

TDI.30180618

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 18 , 6’

$     3,087.00

DioMedical

TDI.30180619

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 19 , 6 •

$     3,087.00

DioMedical

TDI.30180620

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 20 , 6’

$     3,087.00

DioMedical

701.30181007

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 7 , 10’

$     3,087.00

DioMedical

70I.30181008

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 8 , 10’

$     3,087.00

DioMedical

TDL30181009

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 9 , 10’

$     3,087.00

- 39 -

 

--------------------------------------------------------------------------------

 

DioMedical

TDI.30181010

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 10 , 10’

$     3,087.00

DioMedical

101.30181011

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 11 , 10 •

$     3,087.00

DioMedical

TDI.30181012

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 12 , 10’

$     3,087.00

DioMedical

701.30181013

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 13 , 10’

$     3,087.00

DioMedical

101.30181014

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 14 , 10’

$     3,087.00

DioMedical

701.30181015

Lateral Lumbar interbody Fusion Titanium Cage 30 X 18 X 15 , 10”

$     3,087.00

DioMedical

TDI.30181016

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 16 , 10’

$     3,087.00

DioMedical

T01,30181017

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 17 , 10’

$     3,087.00

DioMedical

101.30181018

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 18 , 10’

$     3,087.00

DioMedical

701.30181019

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 18 X 19 , 10 •

$     3,087.00

DioMedical

701.30181020

Lateral Lumbar interbody Fusion Titanium Cage 30 X 18 X 20 , 10 •

$     3,087.00

DioMedical

TD1.35180007

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 7

$     3,087.00

DioMedical

70135180008

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 8

$     3,087.00

DioMedical

701,35180009

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 9

$     3,087.00

DioMedical

701.35180010

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 10

$     3,087.00

DioMedical

TDI.35180011

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 11

$     3,087.00

DioMedical

T01.351.80012

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 12

$     3,087.00

DioMedical

TDI.35180013

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 13

 

DioMedical

$     3,087.00

 

 

DioMedical

10I.35180014

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 14

$     3,087.00

DioMedical

701.35180015

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 15

$     3,087.00

DioMedical

TDI.35180016

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 16

$     3,087.00

DioMedical

TDI.35180017

Lateral Lumbar interbody Fusion Titanium Cage 35 X 18 X 17

$     3,087.00

DioMedical

701.35180018

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 18

$     3,087.00

DioMedical

701,35180019

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 19

$     3,087.00

DioMedical

TDI.35180020

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 20

$     3,087.00

DioMedical

TD1.35180607

Lateral Lumbar interbody Fusion Titanium Cage 35 X 18 X 7 , 6’

$     3,087.00

DioMedical

TD1.35180608

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 8 , 6’

$     3,087.00

DioMedical

TD1.35180609

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 9 , 6’

$     3,087.00

DioMedical

701.35180610

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 10 , 6’

$     3,087.00

DioMedical

TDI.35180611

Lateral Lumbar interbody Fusion Titanium Cage 35 X 18 X 11 , 6’

$     3,087.00

DioMedical

7131.35180612

Lateral Lumbar interbody Fusion Titanium Cage 35 X 18 X 12 , 6’

$     3,087.00

DioMedical

TDI.35180613

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 13 , 6’

$     3,087.00

DioMedical

T01.35180614

Lateral Lumbar interbody Fusion Titanium Cage 35 X 18 X 14 , 6’

$     3,087.00

DioMedical

TD1.35180615

Lateral Lumbar interbody Fusion Titanium Cage 35 X 18 X 15 , 6’

$     3,087.00

DioMedical

70I.35180616

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 16. 6’

$     3,087.00

DioMedical

701.35180617

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 17 , 6 ‘

$     3,087.00

DioMedical

TD1.35180618

Lateral Lumbar interbody Fusion Titanium Cage 35 X 18 X 18 , 6 ‘

$     3,087.00

DioMedical

701.35180619

Lateral Lumbar interbody Fusion Titanium Cage 35 X 18 X 19 , 6 ‘

$     3,087.00

DioMedical

701 .35180620

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 20 , 6’

$     3,0137.00

DioMedical

TDI 35181007

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 1.8 X 7 , 10’

$     3,087.00

DioMedical

TD1.35181008

Lateral Lumbar interbody Fusion Titanium Cage 35 X 18 X 8 , 10’

$     3,087.00

DioMedical

T01.35181009

Lateral Lumbar interbody Fusion Titanium Cage 35 X 18 X 9 , 10’

$     3,087.00

DioMedical

TD1.35181010

Lateral Lumbar interbody Fusion Titanium Cage 35 X 18 X 10 ,10’

$     3,087.00

DioMedical

101.35181011

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 11, 10’

$     3,087.00

DioMedical

701.35181012

Lateral Lumbar interbody Fusion Titanium Cage 35 X 18 X 12 , 10’

$     3,087.00

DioMedical

T01.35181013

Lateral Lumbar interbody Fusion Titanium Cage 35 X 18 X 13 , 10’

$     3,087.00

DioMedical

70I.35181014

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 14 , 10 ‘

$     3,087.00

DioMedical

T01.35181015

lateral Lumbar interbody Fusion Titanium Cage 35 X 18 X 15 , 10’

$     3,087.00

DioMedical

701.35181016

Lateral Lumbar interbody Fusion Titanium Cage 35 X 18 X 16 , 10’

$     3,087.00

DioMedical

T0I.35181017

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 17 , 10’

$     3,087.00

DioMedical

TDI.35181018

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 18 , 10’

$     3,087.00

DioMedical

TD1.35181019

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 19 , 10’

$     3,087.00

DioMedical

TD1.351131020

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 18 X 20 , 10’

$     3,087.00

DioMedical

701.40180007

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 7

$     3,087.00

DioMedical

TD1.40180008

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 8

$     3,087.00

DioMedical

TDI.40180009

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 9

$     3,087.00

DioMedical

TDI.40180000

Lateral Lumbar interbody Fusion Titanium Cage 40 X 18 X 10

$     3,087.00

DioMedical

TDI.40180011

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 11

$     3,087.00

- 40 -

 

--------------------------------------------------------------------------------

 

DioMedical

TDI.40180012

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 12

$     3,087.00

DioMedical

TDI.40180013

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 13

$     3,087.00

DioMedical

701.40180014

Lateral Lumbar interbody Fusion Titanium Cage 40 X 18 X 14

$     3,087.00

DioMedical

T01.40180015

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 15

$     3,087.00

DioMedical

701.40180016

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 113X 16

$     3,087.00

DioMedical

70I.40180017

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 17

$     3,087.00

DioMedical

T01.40180018

Lateral Lumbar interbody Fusion Titanium Cage 40 X 18 X 18

$     3,087.00

DioMedical

701.40180019

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 19

$     3,087.00

DioMedical

701.40180020

Lateral Lumbar interbody Fusion Titanium Cage 40 X 18 X 20

$     3,087.00

DioMedical

TD1.40180607

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 7 , 6 ‘

$     3,087.00

DioMedical

T01.40180608

Lateral Lumbar interbody Fusion Titanium Cage 40 X 18x8,6’

$     3,087.00

DioMedical

TD1.40180609

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 9 , 6’

$     3,087.00

DioMedical

TD1.40180606

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 10 , 6’

$     3,087.00

DioMedical

TDI.40180611

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 11 , 6’

$     3,087.00

DioMedical

70I,40180612

Lateral Lumbar interbody Fusion Titanium Cage 40 X 18 X 12 , 6’

$     3,087.00

DioMedical

T01.40180613

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 13 , 6’

$     3,087.00

DioMedical

TD1.40180614

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 14 , 6’

$     3,087.00

DioMedical

TD1.40180615

Lateral Lumbar Interbady Fusion Titanium Cage 40 X 18 )( 1$     6’

$     3,087.00

DioMedical

701,40180616

Lateral Lumbar Interbody Fusion Titanium Cage 40 )( 18 X 16 , 6 ‘

$     3,087.00

DioMedical

T1)1.40184617

Lateral Lumbar interbody Fusion Titanium Cage 40 X 18 X 17 , 6’

$     3,087.00

DioMedical

701.40180618

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 18 , 6’

$     3,087.00

DioMedical

701.40180619

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 19 , 6’

$     3,087.00

DioMedical

TDI.40180620

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 20 , 6’

$     3,087.00

DioMedical

T01.40181007

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 7 , 10’

$     3,087.00

DioMedical

T01,40181008

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 8 , 10’

$     3,087.00

DioMedical

101,40181009

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 9 , 10’

$     3,087.00

DioMedical

T01.40181010

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 10 , 10’

$     3,087.00

DioMedical

T01.40181011

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 11 , 10 ‘

$     3,087.00

DioMedical

T131.40181012

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 12 , 10 ‘

$     3,087.00

DioMedical

TD1A0181013

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 13 , 10 ‘

$     3,087.00

DioMedical

TDI.40181014

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 14 , 10 ‘

$     3,087.00

DioMedical

101,40181015

Lateral Lumbar interbody Fusion Titanium Cage 40 X 18 X 15 , 10 ‘

$     3,087.00

DioMedical

T01.40181016

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 16 , 10’

$     3,087.00

DioMedical

TDI.40181017

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 17 , 10’

$     3,087.00

DioMedical

TDI.40181018

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 18 , 10 ‘

$     3,087.00

DioMedical

TDI.40181019

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 19 , 10 ‘

$     3,087.00

DioMedical

TDI.40181020

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 18 X 20 , 10 ‘

$     3,087.00

DioMedical

T01.45180007

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 7

$     3,087.00

DioMedical

T01.45180008

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 8

$     3,087.00

DioMedical

TDI.45180009

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 9

$     3,087.00

DioMedical

T01.45180010

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 10

$     3,087.00

DioMedical

TDI.45180011

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 11

$     3,087.00

DioMedical

TDI.45180012

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 12

$     3,087.00

DioMedical

TDI.45180013

Lateral Lumbar interbody Fusion Titanium Cage 45 X 18 X 13

$     3,087.00

DioMedical

1131.45180014

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 14

$     3,087.00

DioMedical

TD1,45180015

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 15

$     3,087.00

DioMedical

TDI,45180016

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 16

$     3,087.00

DioMedical

T01.45180017

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 17

$     3,087.00

DioMedical

101.45180018

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 18

$     3,087.00

DioMedical

TDI.45180019

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 19

$     3,087.00

DioMedical

TDI.45180020

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 20

$     3,087.00

DioMedical

TDI.45180607

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 7 , 6’

$     3,087.00

DioMedical

T01.45180608

Lateral Lumbar Interbody Fusion Titan urn Cage 45 X 18 X 8 , 6’

$     3,087.00

DioMedical

101.45180609

Lateral Lumbar Interbody Fusion Titan um Cage 45 X 18 X 9 , 6’

$     3,087.00

DioMedical

101,45180610

Lateral Lumbar Interbody Fusion Titan urn Cage 45 X 18 X 10 , 6’

$     3,087.00

DioMedical

TDI.45180611

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 11 , 6’

$     3,087.00

DioMedical

7131,45180612

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 12 , 6’

$     3,087.00

DioMedical

10145180613

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 13 , 6’

$     3,087.00

DioMedical

T01.45180614

Lateral Lumbar interbody Fusion Titanium Cage 45 X 18 X 14 , 6’

$     3,087.00

- 41 -

 

--------------------------------------------------------------------------------

 

DioMedical

T01.45180615

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 15 , 6’

$     3,087.00

DioMedical

101,45180616

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 16 , 6’

$     3,087.00

DioMedical

TDI.45180617

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 17 , 6’

$     3,087.00

DioMedical

701.45180618

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 18 , 6’

$     3,087.00

DioMedical

TDI.45180619

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 19 , 6’

$     3,087.00

DioMedical

TDI.45180620

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 20 , 6’

$     3,087.00

DioMedical

T01.45181007

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 7 , 10’

$     3,087.00

DioMedical

TDI.45181008

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 8 , 10’

$     3,087.00

DioMedical

TDI.451811309

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 9 , 10’

$     3,087.00

DioMedical

TDI.45181010

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 10 , 10’

$     3,087.00

DioMedical

TDI.45181011

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 11 , 10’

$     3,087.00

DioMedical

TDI,45181012

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 12 , 10’

$     3,087.00

DioMedical

TDI.45181013

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 13 , 10’

$     3,087.00

DioMedical

TDI.45181014

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 14 , 10’

$     3,087.00

DioMedical

701.45181015

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 15 , 10’

$     3,087.00

DioMedical

701.45181016

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 16 , 10’

$     3,087.00

DioMedical

TDI.45181017

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 17 , 10’

$     3,087.00

DioMedical

T01,45181018

Lateral Lumbar interbody Fusion Titanium Cage 45 X 18 X 18, 10’

$     3,087.00

DioMedical

TD1,45181019

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 19 , 10 •

$     3,087,00

DioMedical

TDI,45181020

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 18 X 20 . 10’

$     3,087.00

DioMedical

T01.50180007

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 7

$     3,087.00

DioMedical

101.50180008

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 8

$     3,087.00

DioMedical

101.50180009

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 9

$     3,087 00

DioMedical

101.50180010

Lateral Lumbar Interbody Fusion Titanium Cage 50 X lax 10

$     3,087.00

DioMedical

131.50180011

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 11

$     3.087.00

DioMedical

101.50180012

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 12

$     3,087.00

DioMedical

701.50180013

Lateral Lumbar Interbody fusion Titanium Cage 50 X 18 X 13

$     3,087.00

DioMedical

TD1.50180014

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 14

$     3,087.00

DioMedical

701.50180015

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 15

$     3,087.00

DioMedical

TD1.50180016

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 16

$     3.087.00

DioMedical

T01,50180017

Lateral Lumbar interbody Fusion Titanium Cage 50 X 18 X 17

$     3,087.00

DioMedical

101.50180018

Lateral Lumbar Interbody Fusion Titanium Cage SO X 18 X 18

$     3,087.00

DioMedical

T01,50180019

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 19

$     3,087.00

DioMedical

TDI.50180020

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 20

$     3,087 00

DioMedical

T01.50180607

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 7 , 6’

$     3,087 00

DioMedical

T01,50180608

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 8 , 6’

$     3,087 00

DioMedical

TD1,50180609

Lateral Lumbar interbody Fusion Titanium Cage SO X 18 X 9 , 6’

$     3,087.00

DioMedical

TDI.50180610

Lateral Lumbar Interbody Fusion Titanium Cage SO X 18 X 10 , 6’

$     3,087 00

DioMedical

701.50180611

Lateral Lumbar Interbody Fusion Titanium Cage 50 x 18 X 11, 6’

$     3,087 00

DioMedical

701.50180612

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 12 , 6 ‘

$     3,087 00

DioMedical

701.50180613

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 13 , 6 ‘

$     3,087.00

DioMedical

101.50180614

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 14 , 6’

$     3,087 00

DioMedical

701.50180615

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 15 , 6*

$     3,087.00

DioMedical

TDI.50180616

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 16 , 6’

$     3,087,00

DioMedical

T01.50180617

Lateral Lumbar Interbody Fusion Titanium Cage SO X 18 X 17 , 5’

$     3,087 00

DioMedical

701.50180618

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 18 , 6’

$     3,087.00

DioMedical

101.50180619

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 19 , 6’

$     3,087.00

DioMedical

101,50180620

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 20, 6’

$     3,087.00

DioMedical

101.50181007

Lateral Lumbar Interbody Fusion Titanium Cage SO X 18 X 7 , 10’

$     3,087.00

DioMedical

701.50181008

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 8 , 10’

$     3,087.00

DioMedical

T01.50181009

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 9 , 10’

$     3,087.00

DioMedical

TDI,50181010

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 10 , 10’

$     3,087_00

DioMedical

TD1.50181011

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 11, 10’

$     3..087.00

DioMedical

TD1,50181012

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 12 , 10 ‘

$     3,087.00

DioMedical

T01.50181013

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 13 , 10 ‘

$     3,087.00

DioMedical

TDI.50181014

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 14 , 10 ‘

$     3.087.00

DioMedical

T01.50181015

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 15 , 10’

$     3,087.00

DioMedical

101.50181016

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 16 , 10 ‘

$     3.087.00

DioMedical

TDI.50181017

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 17 , 10 ‘

$     3,087.00

- 42 -

 

--------------------------------------------------------------------------------

 

DioMedical

TDI.50181018

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 18 . 10 ‘

$     3,087 00

DioMedical

101.50181019

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 19 , 10 •

$     3,087.00

DioMedical

TD1.50181020

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 18 X 20 , 10’

$     3.087.00

DioMedical

101.55180007

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 7

$     3.087 00

DioMedical

701.55180008

Lateral Lumbar Interbody Fusion Titanium Cage 55 )( 18 X 8

$     3,087.00

DioMedical

101.55180009

Lateral Lumbar Interbody Fusion Titanium Cage SS X 18 X 9

$     3,087.00

DioMedical

T01.5518-0010

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 10

$     3.087.00

DioMedical

701.55180011

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 11

$     3,087.00

DioMedical

TDI,55180012

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 12

$     3,087.00

DioMedical

TD1.55180013

Lateral Lumbar Interbody Fusion Titanium Cage 55 )( 18 X 13

$     3,087.00

DioMedical

T01.55180014

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 14

$     3,087 00

DioMedical

T0155180015

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 15

$     3,087 DO

DioMedical

T01.55180016

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 16

$     3.087 00

DioMedical

701,55180017

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 17

$     3,087.00

DioMedical

T0155180018

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 18

$     3,087-00

DioMedical

TDI.55180019

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 19

$     3,087.00

DioMedical

TDI.55180020

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 20

$     3,087.00

DioMedical

TDI.55180607

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 7 . 6’

$     3,087,00

DioMedical

TDI.55180608

Lateral Lumbar interbody Fusion Titanium Cage 55 X 18X 8, 6 •

$     3,087.00

DioMedical

TDI.55180609

Lateral Lumbar lnterbody Fusion Titanium Cage 55 X 18 X 9, 6’

$     3,087.00

DioMedical

TD1.55180610

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 1.8 X 10 , 6’

$     3,087.00

DioMedical

TD1.55180611

Lateral Lumbar lnterbody Fusion Titanium Cage 55 X 18 X 11, 6’

$     3,087.013

DioMedical

TDI.55180612

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 12 , 6’

$     3,087.00

DioMedical

TDI.55180613

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 13 , 6’

$     3.087.00

DioMedical

TDI.55180614

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 14 , 6’

$     3,087.00

DioMedical

T01.55180615

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 15 , 6’

$     3,087.00

DioMedical

TD1.55180616

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 16 , 6’

$     3,087.00

DioMedical

TDI.55180627

Lateral Lumbar Interbody Fusion Titanium Cage SS X 18 X 17 , 6’

$     3,087.00

DioMedical

TDI.55180618

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 18 , 6’

$     3,087.00

DioMedical

TDI.55180619

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 19 , 6’

$     3,087.00

DioMedical

TDI.55180620

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 20 , 6’

$     3,087.00

DioMedical

T01.55181007

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 7 , 10 ‘

$     3,087.00

DioMedical

701.55181008

Lateral Lumbar lnterbody Fusion Titanium Cage 55 X 18 X 8 , 10’

$     3,087.00

DioMedical

701.55181009

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 9 , 10’

$     3,087.00

DioMedical

TDI.55181010

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 10 , 10 ‘

$     3,087.00

DioMedical

7131.55181011

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 11 , 10’

$     3,087,00

DioMedical

70I.55181012

Lateral Lumbar interbody Fusion Titanium Cage 55 X 18 X 12 ,10’

$     3.087.00

DioMedical

101.55181013

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 13 . 10 ‘

$     3,087.00

DioMedical

TDI.55181014

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 14 , 10 ‘

$     3,087.00

DioMedical

TDI.55181015

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 15 , 10 ‘

$     3,087.00

DioMedical

701.55181016

Lateral Lumbar lnterbody Fusion Titanium Cage 55 X 18 X 16 , 10 ‘

$     3,087.00

DioMedical

T01.55181017

Lateral Lumbar interbody Fusion Titanium Cage 55 X 18 X 17 , 10’

$     3,087.00

DioMedical

TDI.55181018

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 18 , 10 ‘

$     3,087.00

DioMedical

TDI.55181019

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 19 . 10 ‘

$     3,087.00

DioMedical

MS5131020

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 18 X 20 ,10’

$     3,087.00

DioMedical

T01.60180007

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 7

$     3,087.00

DioMedical

T0160180008

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 8

$     3,087.00

DioMedical

TDI.60180009

Lateral Lumbar lnterbody Fusion Titanium Cage 60 X 18 X 9

$     3,087.00

DioMedical

10160180010

Lateral Lumbar Interbody Fusion Titanium Cage 60X 18 X 10

$     3,087.00

DioMedical

TDI.60180011

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 11

$     3,087.00

DioMedical

TDI.60180012

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 12

$     3,087.00

DioMedical

TDI.60180013

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 13

$     3,087.00

DioMedical

TDI.60180014

Lateral Lumbar interbody Fusion Titanium Cage 60X 18X 14

$     3,087.00

DioMedical

TDI.60180015

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X I$     $     3,087.00

 

DioMedical

TDI.60180016

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 16

$     3,087.00

DioMedical

701.60180017

Lateral Lumbar interbody Fusion Titanium Cage 60 X 18 X 17

$     3,087.00

DioMedical

TDI.60180018

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 18

$     3,087.00

DioMedical

7131.60180019

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 19

$     3,087.00

- 43 -

 

--------------------------------------------------------------------------------

 

DioMedical

701.60180020

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 20

$     3,087.00

DioMedical

TD1,60180607

Lateral Lumbar interbody Fusion Titanium Cage 60 X 18 X 7 . 6’

$     3,087.00

DioMedical

TDI.60180608

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 8 , 6’

$     3,087.00

DioMedical

T01.60180609

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 9 , 6’

$     3,087.00

DioMedical

TDI.60180610

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 10 , 6’

$     3,087.00

DioMedical

701.60180611

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 11, 6’

$     3.087,00

DioMedical

T01.60180612

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 12 , 6’

$     3,087,00

DioMedical

TDI.60180613

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 13 , 6’

$     3,087.00

DioMedical

TDI.60180614

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 14 , 6’

$     3,087.00

DioMedical

T01.60180615

Lateral Lumbar lnterbody Fusion Titanium Cage 60 X 18 X 15 . 6’

$     3,087.00

DioMedical

T01.60180616

Lateral Lumbar interbody Fusion Titanium Cage 60 X 18 X 16 , 6’

$     3,087.00

DioMedical

701.60180617

Latera’ Lumbar Interbody Fusion Titanium Cage 60 X 18 X 17 . 6’

$     3,087.00

DioMedical

T01.60180618

Latera Lumbar Interbody Fusion Titanium Cage 60 X 18 X 18 , 6’

6     3,087.00

DioMedical

T01.60180619

Latera Lumbar Interbody Fusion Titanium Cage 60 X 18 X 19 , 6’

$     3,087.00

DioMedical

101.60180620

Latera I Lumbar interbody Fusion Titanium Cage 60 X 18 X 20 , 6’

$     3,087.00

DioMedical

TDI 60181007

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 7 , 10’

$     3,087.00

DioMedical

T01.60181008

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 8 , 10’

$     3,087.00

DioMedical

TDI 60181009

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 9 . 10 ‘

$     3,087.00

DioMedical

TDI.60181010

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 10 , 10 ‘

$     3,087.00

DioMedical

TDI.60181011

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 11, 10’

$     3,087.00

DioMedical

T01.60181012

Lateral Lumbar interbody Fusion Titanium Cage 60 X 18 X 12 , 10’

$     3,087.00

DioMedical

70I.60181013

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 13 , 10 •

$     3,087.00

DioMedical

701.60181014

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 14 , 10 ‘

$     3,087.00

DioMedical

701.60181015

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 15 , 10’

$     3,087.00

DioMedical

T01.601131016

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 16 , 10’

$     3,087.00

DioMedical

101.60181017

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 17 , 10’

$     3,087.00

DioMedical

701.601E11018

Lateral Lumbar interbody Fusion Titanium Cage 60 X 18 X 18 , 10’

$     3,087.00

DioMedical

101.60181019

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 19 , 10’

$     3,087.00

DioMedical

T01.60181020

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 18 X 20 , 10’

$     3,087.00

DioMedical

T01.65180007

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 7

$     3,087.00

DioMedical

TDI.65180008

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 8

$     3,087.00

DioMedical

701.65180009

Lateral Lumbar Interbody Fus on Titanium Cage 65 X 18 X 9

$     3,087.00

DioMedical

T01.65180010

Lateral Lumbar interbody Fusion Titanium Cage 65 X 18 X 10

$     3,087.00

DioMedical

TDI.65180011

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 11

$     3,087.00

DioMedical

T01.65180012

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 12

$     3,087.00

DioMedical

TDI.65180013

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 13

$     3,087.00

DioMedical

70165180014

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 14

$     3,087.00

DioMedical

TDI.65180015

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 15

$     3,087.00

DioMedical

TDI.65180016

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 16

$     3,087.00

DioMedical

701.65180017

Lateral Lumbar Interbody Fusion Titanium Cage 65 X18 X 17

$     3,087.00

DioMedical

701.65180018

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 18

$     3,087.00

DioMedical

70I.65180019

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 19

$     3,087.00

DioMedical

T01.65180020

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 20

$     3,087.00

DioMedical

T0I.65180607

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 7 , 6’

$     3,087.00

DioMedical

701.65180608

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 8 , 6’

$     3,087.00

DioMedical

701.65180609

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 9 , 6’

$     3,087.00

DioMedical

TDI.65180610

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 10 , 6’

$     3,087.00

DioMedical

701.65180611

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 11 , 6’

$     3,087,00

DioMedical

TDI.65180612

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 16 X 12 , 6’

$     3,087.00

DioMedical

701.65180613

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 13 , 6’

$     3,087.00

DioMedical

TDI.65180614

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 14 , 6’

$     3,087.00

DioMedical

701.65180615

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 15 , 6’

$     3,087.00

DioMedical

TD1,65180616

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 16 , 6’

$     3,087.00

DioMedical

701.65180617

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 17 , 6’

$     3,087.00

DioMedical

7131.65180618

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 18 , 6’

$     3,087.00

DioMedical

701.65180619

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 19 , 6’

$     3,087.00

DioMedical

731.65180620

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 20 . 6’

$     3,087.00

DioMedical

701.65181007

Lateral Lumbar interbody Fusion Titanium Cage 65 X 18 X 7 , 10’

$     3,087 00

DioMedical

70I.65181008

Lateral Lumbar interbody Fusion Titanium Cage 65 X 18 X 8 , 10’

$     3,087.00

- 44 -

 

--------------------------------------------------------------------------------

 

DioMedical

T01.65181009

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 9 , 10’

$     3,087 00

DioMedical

T01.65181010

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 10 . 10’

$     3,087.00

DioMedical

TDI.65181011

Lateral lumbar Interbody Fusion Titanium Cage 65 X 18 X 11 , 10 ‘

$     3,087.00

DioMedical

TDI.65181012

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 12 , 10’

$     3,087.00

DioMedical

70I.65181013

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 13 , /0 •

$     3,087.00

DioMedical

701.65181014

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 14 , 10’

$     3,087 00

DioMedical

TDI.65181015

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 15 ,10’

$     3,087.00

DioMedical

701.65181016

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 16 , 10 ‘

$     3,087.00

DioMedical

TD1.65181017

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 17 , 10 ‘

$     3,087.00

DioMedical

TDI.65181018

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 18 , 10 ‘

$     3,087.00

DioMedical

TD1,65181019

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 19 , 10’

$     3,087.00

DioMedical

161,65181020

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 18 X 20 , 10’

$     3,087.00

DioMedical

T01.30220007

Lateral Lumbar interbody Fusion Titanium Cage 30 X 22 X 7

$     3,087.00

DioMedical

TDI.30220008

Lateral Lumbar Interbody Fusion ‘Titanium Cage 30 X 22 X 8

$     3,087.00

DioMedical

T01.30220009

Lateral Lumbar Interbody Fusion ‘Titanium Cage 30 X 22 X 9

 

DioMedical

$     3,087.00

 

 

DioMedical

T0130220010

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 10

$     3,087.00

DioMedical

TDI.30220011

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 11

$     3,087.00

DioMedical

T01.30220012

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 12

$     3,087.00

DioMedical

701.30220013

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 13

$     3,087.00

DioMedical

701.30220014

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 14

$     3,087.00

DioMedical

T0130220015

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 15

$     3,087,00

DioMedical

TDI.30220016

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 16

$     3,087.00

DioMedical

T0130220017

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 17

$     3,087.00

DioMedical

T01,30220018

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 18

$     3,087.00

DioMedical

TD1,30220019

Lateral Lumbar Interbody Fusion ‘Titanium Cage 3D X 22 X 19

$     3,087.00

DioMedical

TD1.30220020

Lateral Lumbar Interbody Fusion Titanium Cage 3D X 22 X 20

$     3,087.00

DioMedical

TD1.30220607

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 7 , 6’

$     3,087.00

DioMedical

1131,30220608

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X S , 6.

$     3,087.00

DioMedical

TDI.30220609

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 9 , 6’

$     3,087.00

DioMedical

TD1.30220610

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 10 , 6’

$     3,087.00

DioMedical

70I.30220611

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 % 11 , 6’

$     3,087.00

DioMedical

TDI.30220612

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 12 , 6’

$     3,087.00

DioMedical

TD1.30220613

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 13 , 6 ‘

$     3,087.00

DioMedical

T01.30720614

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 14 , 6’

$     3,087.00

DioMedical

TD1.30220615

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 15 , 6’

$     3,087.00

DioMedical

70I.30220616

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 16 , 6’

$     3,087.00

DioMedical

TDI.30220617

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 17 , 6’

$     3,087.00

DioMedical

70I.30220618

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 18 , 6’

$     3,087.00

DioMedical

T0I.30220619

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 19 , 6’

$     3,087.00

DioMedical

TD1,30220620

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 20 , 6’

$     3,087.00

DioMedical

T01.30221007

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 7 , 10’

$     3,087.00

DioMedical

TDI.30221008

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 8 , 10’

$     3,087.00

DioMedical

701.30221009

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 9 , 10’

$     3,087.00     _

DioMedical

TD1.30221010

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X II) , 10’

$     3,087.00

DioMedical

701.30221011

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 11 , 10 •

$     3,087.00     _

DioMedical

TDI,30221012

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 12 , 10’

$     3,087.00

DioMedical

T131,30221013

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 13 , 10’

$     3,08700

DioMedical

TDI.30221014

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 14 , 10 ‘

$     3,087.00

DioMedical

TD1.30221015

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 15 , 10 ‘

$     3,087.00

DioMedical

TDI.30221016

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 16 , 10 ‘

$     3,087.00

DioMedical

TD1.30221017

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 17 , 10’

$     3,087.00

DioMedical

TDI.30221018

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 18 , 10’

$     3,087,00

DioMedical

701,30221019

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 19 , 10 •

$     3,087.00

DioMedical

1131.30221020

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 22 X 20 , 10’

$     3,087.00     _

DioMedical

T01.35220007

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 7

$     3,087.00

- 45 -

 

--------------------------------------------------------------------------------

 

DioMedical

TDI.35220008

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 8

$     3,087.00

DioMedical

TDI.35220009

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 9

$     3,087.00

DioMedical

TDI.35220010

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 10

$     3,087.00

DioMedical

TD1.35220011

Lateral Lumbar interbody Fusion Titanium Cage 35 X 22 X 11

$     3,087.00

DioMedical

101.35220012

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 12

$     3,087.00

DioMedical

T01.35220013

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 13

$     3,087.00

DioMedical

T01.35220014

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 14

$     3,087.00

DioMedical

701.35220015

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 15

$     3,087.00

DioMedical

TDI.35220016

Lateral Lumbar interbody Fusion Titanium Cage 35 X 22 X 16

$     3,087.00

DioMedical

TDI.35220017

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 17

$     3,087.00

DioMedical

701.35220018

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 18

$     3,087.00

DioMedical

TDI.35220019

Lateral Lumbar interbody Fusion Titanium Cage 35 X 22X 19

$     3,087.00

DioMedical

701.35220020

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 20

$     3,087.00

DioMedical

TDI.35220607

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 7 , 6’

$     3,087,00

DioMedical

TDI.35220608

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 8 , 6’

$     3,087.00

DioMedical

Th1.35220609

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 9 , 6’

$     3,087.00

DioMedical

701.35220610

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 10 , 6’

$     1087,00

DioMedical

T01.35220611

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 11, 6’

$     3,087.00

DioMedical

701.35220612

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 12 , 6’

$     3,087.00

DioMedical

TD1.35220613

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 13 , 6’

$     3,087.00

DioMedical

101.35220614

Lateral Lumbar interbody Fusion Titanium Cage 35 X 22 X 14 , 6’

$     3,087.00

DioMedical

T01.35220615

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 15 . 6’

$     3,087.00

DioMedical

TDI.35220616

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 16 , 6’

$     3,087.00

DioMedical

T01.35220617

Lateral Lumbar interbody Fusion Titanium Cage 35 X 22 X 17 .6 ‘

$     3,087.00

DioMedical

70I.35220618

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 18 , 6’

$     3,087.00

DioMedical

TDI.35220619

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 19 , 6’

$     3,087.00

DioMedical

TDI.35220620

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 20 , 6’

$     3,087.00

DioMedical

T01.35221007

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 7 , 10’

$     3,087.00

DioMedical

701.35221008

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 8 , 10 ‘

$     3,087.00

DioMedical

TDI.35221009

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 9 , 10 ‘

$     3,087.00

DioMedical

701.35221010

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 10 , 10 ‘

$     3,087.00

DioMedical

TDI.35221011

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 11 , 10’

$     3,087.00

DioMedical

T01.35221012

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 12 ,10’

$     3,087.00

DioMedical

TDI.35221013

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 13 , 10 ‘

$     3,087,00

DioMedical

TDI.35221014

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 14 , 10 ‘

$     3,087.00

DioMedical

TD1,35221015

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 15 , 10 ‘

$     3,087.00

DioMedical

101.35221016

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 16 . 10 ‘

$     3,087.00

DioMedical

7171.35221017

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 17 ,10’

$     3,087.00

DioMedical

70I.35221018

Lateral Lumbar Interbady Fusion Titanium Cage 35 X 22 X 18 , 10 ‘

$     3,087.00

DioMedical

701.35221019

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 19 , 10 ‘

$     3,087.00

DioMedical

701.35221020

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 22 X 20 , 10 ‘

$     3,087.00

DioMedical

T01.40220007

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 7

$     3,087.00

DioMedical

T01.40220008

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 8

$     3,087.00

DioMedical

TDI.40220009

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 9

$     3,087.00

DioMedical

101.40220000

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 10

$     3,087.00

DioMedical

701.40220011

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 7.2 X 11

$     3,087.00

DioMedical

10140220012

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 12

$     3,087.00     _

DioMedical

TDI.40220013

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 13

$     3,087.00

DioMedical

701.40220014

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 14

$     3,087.00

DioMedical

701.40220015

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 15

$     3,087.00

DioMedical

701.40220016

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 16

$     3,087.00

DioMedical

701.40220017

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 17

$     3,087,00

DioMedical

701.40220018

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X.18

$     3,087.00

DioMedical

701,40220019

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 19

$     3,087.00

DioMedical

701,40220020

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 20

$     3,087 00

DioMedical

T01.40220607

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 7 , 6’

$     3,087.00

DioMedical

101.40220608

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 8 , 6’

$     3,087.00

DioMedical

T01.40220609

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 9 . 6’

$     3,087.00

- 46 -

 

--------------------------------------------------------------------------------

 

DioMedical

T01.40220606

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 10 , 6’

$     3.087.00

DioMedical

701.40220511

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 11, 6’

$     3,087-00

DioMedical

701.40220512

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 12 , 6’

$     3,087.00

DioMedical

TD1.40220613

Lateral Lumbar Interbody Fusion Titanium Cage 40 x 22 X 13 , 6’

$     3.087.00

DioMedical

TD1.40220614

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 14 , 6 •

$     3,087.00

DioMedical

701.40220615

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 15 , 6 •

$     3,087.00

DioMedical

TD1,40220616

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 16 , 6’

$     3,087.00

DioMedical

701.40220617

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 x 17 , 6’

$     3,087.00

DioMedical

701.40220618

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 18 , 6’

$     3,087.00

DioMedical

TDI,40220619

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 19 , 6 •

$     3,087.00

DioMedical

TD1,40220620

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 20 , 6’

$     3,087.00

DioMedical

TDI,40221007

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 7 ,10 •

$     3,087.00

DioMedical

TDI.40221008

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 8 , 10 ‘

$     3,087.00

DioMedical

TDI.40221009

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 9 ,10 •

$     3,087.00

DioMedical

T01,40221010

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 10 ,10 •

$     3,087.00

DioMedical

701,40221011

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 11 , 10 •

$     3,087.00

DioMedical

TDI.40221012

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 12 , 10’

$     3,087.00

DioMedical

TD1.40221013

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 13 ,10 •

$     3,087.00

DioMedical

TDL40221014

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 14 . 10 I

$     3,087.00

DioMedical

TDI.40221015

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 15 ,10’

$     3,087.00

DioMedical

704,40221016

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 16 , 10*

$     3,087 00

DioMedical

T01,40221017

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 17 . 10 ‘

$     3,087.00

DioMedical

T01.40221018

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 1.8 , 10 ‘

$     3,087,00

DioMedical

701.40221019

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 19 ,10’

$     3,087.00

DioMedical

701.40221020

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 22 X 20 ,10’

$     3,087.00

DioMedical

TI31.45220007

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 7

$     3,087.00

DioMedical

TDL45220008

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 8

$     3,087.00

DioMedical

TDI.45220009

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 9

$     3,087,00

DioMedical

T01.45220010

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X SO

$     3,087.00

DioMedical

701.45220011

lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 11

$     3,087.00

DioMedical

101.45220012

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 12

$     3,087.00

DioMedical

TD1.45220013

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 13

$     3,087.00

DioMedical

101.45220014

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 14

$     3,087.00

DioMedical

TD1,45220015

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 15

$     3,087.00

DioMedical

TDI.45220016

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 16

$     3,087.00

DioMedical

70145220017

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 17

$     3,087.00

DioMedical

701.45220018

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 18

$     3,087.00

DioMedical

T01,45220019

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 19

$     3,087.00

DioMedical

TD1,45220020

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 20

$     3,087.00

DioMedical

70I.45220607

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 7 , 6 •

$     3,087.00

DioMedical

TD1.45220608

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 8 . 6 ‘

$     3,087.00

DioMedical

T01.45220609

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 9 , 6 •

$     3,087.00

DioMedical

TDI.45220610

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 10 . 6’

$     3,087.00

DioMedical

T01,45220611

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 11, 6’

$     3,087.00

DioMedical

T01,45220612

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 12 , 6’

$     3,087.00

DioMedical

701.45220613

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 13 , 6 •

$     3,087.00

DioMedical

TDI,45220614

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 14 , 6’

$     3,087.00

DioMedical

TDI.45220615

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 15 , 6’

$     3,087.00

DioMedical

70I.45220616

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 16 , 6’

$     3,087.00

DioMedical

T01,45220517

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 17 , 6 •

$     3,087.00

DioMedical

701.45220618

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 18 , 6’

$     3,087.00

DioMedical

701.45220619

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 19 , 6’

$     3,087.00

DioMedical

T01.45220620

Lateral Lumbar interbady Fusion Titanium Cage 45 X 22 X 20 , 6 •

$     3,087.00

DioMedical

TDI.45221007

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 7 , 10*

$     3,087.00

DioMedical

T01.45221008

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 8 , 10’

$     3,087.00

DioMedical

TDI.45221009

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 9 , 10’

$     3,087.00

DioMedical

TD1.45221010

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 10 ,10’

$     3,087.0D

DioMedical

101.45221011

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 11 ,10 •

$     3,087.00

DioMedical

70I,45221012

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 12 , 10 •

$     3,087.00

- 47 -

 

--------------------------------------------------------------------------------

 

DioMedical

TD1.45221013

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 13 , 10 ‘

$     3,087.00

DioMedical

7131.45221014

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 14 , 10 ‘

$     3,087.00

DioMedical

TD1.45221015

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 15 , 10 ‘

$     3,087.00

DioMedical

70145221016

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22X 16 „, 10 ‘

$     3,087.00

DioMedical

701.45221017

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 17 , 10 ‘

$     3,087.00

DioMedical

TD1.45221018

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 18 , 10 ‘

$     3,087.00

DioMedical

TDI.45221019

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 )( 19 , 10 ‘

$     3,087.00

DioMedical

TD1.45221020

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 22 X 20 , 10 ‘

$     3,087.00

DioMedical

701.50220007

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 7

$     3,087.00

DioMedical

TD1.502213008

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 8

$     3,087.00

DioMedical

701.50220009

Lateral Lumbar Interbody Fusion Titanium Cage 50X 22 X 9

$     3,087.00

DioMedical

TDI.50220010

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 10

$     3,087.00

DioMedical

TDI.50220011

Lateral Lumbar interbody Fusion Titanium Cage 50 X 22 X 11

$     3,087.00

DioMedical

TD1,50220012

Lateral Lumbar Interbody Fusion Titanium Cage SO X 22 X 12

$     3,087.00

DioMedical

101.50220013

Lateral Lumbar Interbody Fusion Titanium Cage SO X 22 X 13

$     3,087.00

DioMedical

70I.50220014

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 14

$     3,087.00

DioMedical

701.50220015

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 15

$     3,087.00

DioMedical

TD1,50220016

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 16

$     3,087.00

DioMedical

TDI.50220017

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 17

$     3,087.00

DioMedical

1111.50220018

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 18

$     3,087.00

DioMedical

701.50220019

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 19

$     3,087.00

DioMedical

TDI.50220020

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 20

$     3,087.00

DioMedical

T131.50220607

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 7 , 6’

$     3,087 00

DioMedical

TDI.50220608

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 8 , 6’

$     3,087.00

DioMedical

TDI.50220609

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 9 , 6’

$     3,087,00

DioMedical

M.50220610

Lateral Lumbar Interbody Fusion Titanium Cage SOX 22 X 10 , 6 •

$     3,087.00

DioMedical

701.50220611

Lateral Lumbar Interbody Fusion Titanium Cage SO X 22 X 11, 6’

$     3,087.00

DioMedical

TD1.50220612

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 12 . 6 •

$     3,087.00

DioMedical

T01.50220613

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 13 , 6’

$     3,087.00

DioMedical

TDI.50220614

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 14 , 6’

$     3,087.00

DioMedical

701.50220615

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 15 , 6’

$     3,087.00

DioMedical

TDI.50220616

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 16 , 6’

$     3,087.00

DioMedical

TDI.50220617

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 17 , 6’

$     3,087.00

DioMedical

TDI.50220618

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 18 , 6’

$     3,087.00

DioMedical

TDI.50220619

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 19 , 6’

$     3,087.00

DioMedical

TD1,50220620

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 20 , 6’

$     3,087.00

DioMedical

TDI.50221007

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 7 , 10’

$     3,087.00

DioMedical

TD1.50221008

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 8 , 10’

$     3,087.00

DioMedical

101.50221009

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 9 . 10 ‘

$     3,087.00

DioMedical

701.50221010

Lateral Lumbar Interbody Fusion Titanium Cage 50X 22X 10 , 10 ‘

$     3,087.00

DioMedical

701.50221011

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 11 , 10’

$     3,087.00

DioMedical

TDI.50221012

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 12 , 10 ‘

$     3,087.00

DioMedical

TDI.50221013

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 13 , 10 ‘

$     3,087.00

DioMedical

701.50221014

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 14 , 10 ‘

$     3,087.00

DioMedical

TDI.50221015

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 15 , 10’

$     3,087.00

DioMedical

T01.50221016

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 16 ,10’

$     3,087.00

DioMedical

701.50221017

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 17 ,10’

$     3,087.00

DioMedical

T01.50221018

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 18 ,10’

$     3,087.00

DioMedical

10150221019

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 19 , 10’

$     3,087.00

DioMedical

TDI50221020

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 22 X 20 , 10’

$     3,087.00

DioMedical

T01.55220007

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 7

$     3,087.00

DioMedical

701,55220008

Lateral Lumbar interbody Fusion Titanium Cage 55 X 22 X 8

$     3,087.00

DioMedical

TDI.55220009

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 9

$     3,087.00

DioMedical

TDI.55220010

Lateral Lumbar Interbody Fusion Titanium Cage SS X 22 X 10

$     3,087.00

DioMedical

1131.55220011

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 11

$     3,087.00

DioMedical

TD1.55220012

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 12

$     3,087.00

DioMedical

TD1.55220013

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 13

$     3,087.00

DioMedical

101.55220014

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 14

$     3,087.00

DioMedical

TDI.55220015

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X15

$     3,087.00

- 48 -

 

--------------------------------------------------------------------------------

 

DioMedical

101.55220016

Lateral Lumbar interbody Fusion Titanium Cage 55 X 22 X 16

$     3,087.00

DioMedical

TDI.55220017

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 17

$     3,087 00

DioMedical

101.55220018

Lateral Lumbar Interbody Fusion Titanium Cage 55 )( 22 X 18

$     3,087.00

DioMedical

101.55220019

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 19

$     3,087.00

DioMedical

101.55220020

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 20

$     3,087.00

DioMedical

TD1.55220607

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 7 , 6’

$     3,087.00

DioMedical

T0155220608

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 8 , 6 ‘

$     3,087.00

DioMedical

T131.55220609

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 9 , 6’

$     3,087.00

DioMedical

TDI.55220610

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 10 , 6’

$     3,087.00

DioMedical

701.55220611

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 11 , 6’

$     3,087,00

DioMedical

T01.55220612

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 12 , 6’

$     3,087.00

DioMedical

TD1.55220613

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 13 , 6’

$     3.087.00

DioMedical

T01,55220614

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 14 , 6*

$     3,087.00

DioMedical

701.55220615

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 15 , 6’

$     3,087.00

DioMedical

T01.55220616

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 16 , 6’

$     3,087.00

DioMedical

101.55220617

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 17 , 6’

$     3,087.00

DioMedical

TDI.55220618

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 18 , 6’

$     3,087.00

DioMedical

TDI.55220619

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 19 . 6 ‘

$     3,087.00

DioMedical

TDI.55220620

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 20 . 6’

$     3,087.00

DioMedical

TDI.55221007

Lateral Lumbar Interbody Fusion Titanium Cage 55 )( 22 X 7 , 10’

$     3,087.00

DioMedical

TDI.55221008

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 8 , 10’

$     3,087.00

DioMedical

T0155221609

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 9 , 10’

$     3,087.00

DioMedical

701.55221010

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X10 , 10 ‘

$     3,087 00

DioMedical

7131.55221011

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 11 , 10’

$     3,087 00

DioMedical

101.55221012

Lateral Lumbar interbody Fusion Titanium Cage 55 X 22 X 12 , 10’

$     3,087.00

DioMedical

701.55221013

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 13 , 10’

$     3,087,00

DioMedical

101,55221014

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 14 , 10’

$     3,087.00

DioMedical

TD1.55221015

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 15 , 10’

$     3,087 00

DioMedical

TDI55221016

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22)( 16 , 10’

$     3,087.00

DioMedical

TD155221017

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 17 , 10’

$     3,087.00

DioMedical

TDI.55221018

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 18 , 10’

$     3,087.00

DioMedical

TDI.55221019

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 19 , 10’

$     3,087.00

DioMedical

101.55221020

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 22 X 20 , 10’

$     3,087.00

DioMedical

101.60220007

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 7

$     3,087 00

DioMedical

TDI.60220008

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 8

$     3,087.00

DioMedical

TDI.60220009

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 9

$     3,087 00

DioMedical

101.60220010

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 10

$     3,087.00

DioMedical

701.60220011

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 11

$     3,087 00

DioMedical

101.60220012

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 12

$     3,087.00

DioMedical

701.60220013

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 13

$     3,087 00

DioMedical

TDI.60220014

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 14

$     3,087.00

DioMedical

TDI.60220015

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 15

$     3,087.00

DioMedical

TD1.60220016

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 16

$     3,087.00

DioMedical

701.60220017

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 17

$     3,087 00

DioMedical

701.60220018

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 18

$     3,087.00

DioMedical

701.60220019

Lateral Lumbar Interbody Fusion ‘Titanium Cage 60 X 22 X 19

$     3,087.00

DioMedical

TDI.60220020

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 20

$     3,087.00

DioMedical

70I.60220607

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 7 , 6’

$     3,087 00

DioMedical

TDI.60220608

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 8 , 6’

$     3,0137.00

DioMedical

701.60220609

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 9 , 6’

$     3,087.00

DioMedical

T01.60220610

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 10 , 6’

$     3,087.00

DioMedical

T01.60220611

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 11, 6’

$     3,087.00

DioMedical

T01.60220612

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 12 , 6’

$     3,087.00

DioMedical

T01.60220613

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 13 , 6’

$     3,087.00

DioMedical

T01.60220614

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 14 , 6’

$     3,087.00

DioMedical

TDI.60220615

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 15 , 6’

$     3,087.00

DioMedical

701.60220616

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 16 , 6’

$     3,087.00

DioMedical

701.60220617

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 17 , 6’

$     3,087.00

DioMedical

TDI.60220618

Lateral Lumbar Interbody Fusion ‘titanium Cage 60 X 22 X 18 , 6’

$     3,087.00

- 49 -

 

--------------------------------------------------------------------------------

 

DioMedical

TDI.60220619

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 19 , 6’

$     3,087.00

DioMedical

701.60220620

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 20 , 6’

$     3,087.00

DioMedical

T01.60221007

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 7 , 10’

$     3,087.00

DioMedical

TD1.60221008

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 8 , 10’

$     3,087.00

DioMedical

TDI.60221009

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 9 , 10’

$     3,087.00

DioMedical

701.60221010

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 10 , 10’

$     3,087.00

DioMedical

101.60221011

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22X 11, 10’

$     3,087.00

DioMedical

T01.60221012

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 12 , 10’

$     3,087.00

DioMedical

TDI.60221013

Lateral Lumbar lnterbody Fusion Titanium Cage 60 X 22 X 13 , 10’

$     3,087.00

DioMedical

TDI,60221014

Lateral Lumbar lnterbody Fusion Titanium Cage 60 X 22 X 14 , 10’

$     3,087.00

DioMedical

TD1,60221015

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 15 , 10’

$     3,087.00

DioMedical

TDI.60221016

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 16 , 10’

$     3,087.00

DioMedical

TDI.60221017

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 17 , 10 ‘

$     3,087.00

DioMedical

TDI.60221018

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 18 , 10’

$     3,087.00

DioMedical

T01.60221019

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 19 , 10 ‘

$     3,087.00

DioMedical

701.60221020

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 22 X 20 . 10’

$     3,087.00

DioMedical

701.65220007

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 7

$     3,087.00

DioMedical

TDI.65220008

Lateral Lumbar interbody Fusion Titanium Cage 65 X 22 X 8

$     3,087.00

DioMedical

T01.65220009

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 9

$     3,087.00

DioMedical

101.65220010

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 10

$     3,087.00

DioMedical

T01.65220011

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 11

$     3,087.00

DioMedical

701.65220012

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 12

$     3,087.00

DioMedical

701.65220013

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 13

$     3,087.00

DioMedical

101.65220014

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 14

$     3,087.00

DioMedical

TDI 65220015

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 15

$     3,087.00

DioMedical

TDI.65220016

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 16

$     3,087.00

DioMedical

T01.65220017

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 17

$     3,087.00

DioMedical

101.65220018

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 18

$     3,087.00

DioMedical

701.65220019

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 19

$     3,087.00

DioMedical

101.65220020

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 20

$     3,087.00

DioMedical

TDI 65220657

Lateral Lumbar lnterbody Fusion Titanium Cage 65 X 22 X 7 , 6’

$     3,087.00

DioMedical

T01.65220658

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 8 , 6’

$     3,087.00

DioMedical

701 .65220659

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 9 , 6’

$     3,087.00

DioMedical

TOI 65220610

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 10 , 6’

$     3,087.00

DioMedical

101.65220611

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 11 , 6’

$     3,087.00

DioMedical

TDI 65220612

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 12 , 6’

$     3,087.00

DioMedical

TDI.65220613

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 13 , 6’

$     3,087.00

DioMedical

TDI.65220614

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 14 , 6’

$     3,087.00

DioMedical

TDI.65220615

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 15 , 6 ‘

$     3,087.00

DioMedical

TDI.65220616

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 16 , 6’

$     3,087.00

DioMedical

TDI 65220617

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 17 , 6’

6     3,087.00

DioMedical

701.65220618

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 18 , 6’

$     3,087.00

DioMedical

TD1.65220619

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 19 , 6’

$     3,087.00

DioMedical

TDt.65220620

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 20 , 6’

$     3,087.00

DioMedical

TDI.65221007

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 7 , 10’

$     3,087.00

DioMedical

70I.65221008

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 8 , 10’

$     3,087.00

DioMedical

T01055221009

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 9 , 10’

$     3,087 00

DioMedical

T01.65221010

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 10 , 10’

$     3,087.00

DioMedical

101.65221011

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 11 , 10 ‘

$     3,087.00

DioMedical

TDI.65221012

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 12 . 10’

$     3,087.00

DioMedical

701.65221013

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 13 , 10’

$     3,087.00

DioMedical

10I.65221014

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 14 , 10’

$     3,087.00

DioMedical

T0165221015

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 15 , 10 ‘

$     3,087.00

DioMedical

T0165221016

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 16, 10 ‘

$     3,087.00

DioMedical

TD1.65221017

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 17 . 10 ‘

$     3,087.00

DioMedical

TDI.65221018

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 18 ,10 ‘

$     3,087.00

DioMedical

TDI.65221019

Lateral Lumbar interbody Fusion Titanium Cage 65 X 22 X 19 , 10’

$     3,087.00

DioMedical

TDI.65221020

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 22 X 20 , 10’

$     3,087.00

DioMedical

TDI.30260007

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 7

$     3,087.00

- 50 -

 

--------------------------------------------------------------------------------

 

DioMedical

TD1.302601308

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 8

$     3,087.00

DioMedical

TD1.30250009

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 9

$     3,087.00

DioMedical

TDI.30260010

Lateral Lumbar interbody Fusion Titanium Cage 30 X 26 X 10

$     3,087.00

DioMedical

T01.30260011

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 11

$     3,087.00

DioMedical

TDI.30260012

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 12

$     3,087.00

DioMedical

TDI.30260013

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 13

$     3,087.00

DioMedical

TDI.30260014

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 14

$     3,087.00

DioMedical

701.30260015

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 15

$     3,087.00

DioMedical

TDI.30260015

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 16

$     3,087.00

DioMedical

T01.30260017

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 17

$     3,087.00

DioMedical

TD1.30260018

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 18

$     3,087.00

DioMedical

T01.30260019

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 19

$     3,087.00

DioMedical

TDI.30260020

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 20

$     3,087.00

DioMedical

TDI.30260607

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 7 , 6 ‘

$     3,087.00

DioMedical

TDI.30260608

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 8, 5’

$     3,087.00

DioMedical

TDI.30260609

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 9 . 6 •

$     3,087.00

DioMedical

TD1.302613610

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 10 . 6’

$     3,087.00

DioMedical

TDI.30260611

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 11, 6’

$     3,087.00

DioMedical

TDI.30260612

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 12 . 6’

$     3,087.00

DioMedical

701.30260513

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 13 , 6 ‘

$     3,087.00

DioMedical

101.30260614

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 14 , 6’

$     3,087.00

DioMedical

TD1.30260515

Lateral Lumbar interbody Fusion Titanium Cage 30 X 26 X 15 , 6’

$     3,087.00

DioMedical

701.30260616

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 16 , 6’

$     3,087.00

DioMedical

TDI.30260617

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 17 , 6’

$     3,087.00

DioMedical

701.30264618

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 18 , 6’

$     3,087.00

DioMedical

701.30260619

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 19 , 6’

$     3,087.00

DioMedical

TDI.30260620

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 20 , 6’

$     3,087.00

DioMedical

T01.30261007

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 7 , 10’

$     3,087.00

DioMedical

TDI.30261008

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 8 , 10’

$     3,087.00

DioMedical

T01.30261009

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 9 , 10’

$     3,087.00

DioMedical

70I.30261010

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 10 , 10’

$     3,087.00

DioMedical

1131.30261011

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 11, 10’

$     3,087.00

DioMedical

T01.30261012

Lateral Lumbar interbody Fusion Titanium Cage 30 X 26 X 12 , 10 ‘

$     3,087.00

DioMedical

701.30261013

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 13 , 10’

$     3,087.00

DioMedical

101.30261014

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 14 , 10’

$     3,087.00

DioMedical

101.30251015

Lateral lumbar Interbody Fusion Titanium Cage 30 X 26 X 15 , 10’

$     3,087.00

DioMedical

701.30261016

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 16 , 10’

$     3,087.00

DioMedical

TDI.30261017

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 17 , I0’

$     3,087.00

DioMedical

701.30261018

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 18 . 10’

$     3,087.00

DioMedical

TDI.30261019

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 19 , 10’

$     3,087.00

DioMedical

10I.30221020

Lateral Lumbar Interbody Fusion Titanium Cage 30 X 26 X 20 , 10’

$     3,087,00

DioMedical

T01.35260007

Lateral Lumbar interbody Fusion Titanium Cage 35 X 26 X 7

$     3,087.00

DioMedical

TD1.35260008

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 8

$     3,087.00     _

DioMedical

T01.35260009

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 9

$     3,087.00

DioMedical

TDI.35260010

Lateral Lumbar interbody Fusion Titanium Cage 35 X 26 X 10

$     3,087.00

DioMedical

TDI.35260011

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 11

$     3,087.00

DioMedical

101.35260012

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 12

$     3,087.00

DioMedical

TDI.35260013

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 13

$     3,087.00

DioMedical

T01,35260014

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 14

$     3,087.00

DioMedical

T01.35260015

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26X 15

$     3,087.00

DioMedical

TD1.35260016

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 16

$     3,087,00

DioMedical

T01.35260017

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26X 17

$     3,087.00

DioMedical

T01.35260018

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 18

$     3,087.00

DioMedical

T01.35260019

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 19

$     3,087.00

DioMedical

T131_35260020

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 20

$     3,087.00

DioMedical

T01.35260607

Lateral Lumbar interbody Fusion Titanium Cage 35 X 26 X 7 , 6 •

$     3,087.00

DioMedical

701.35260608

Lateral Lumbar interbody Fusion Titanium Cage 35 X 26 X 13, 6’

$     3,087.00

DioMedical

701.35260609

Lateral Lumbar lnterbody Fusion Titanium Cage 35 X 26 X 9 , 6’

$     3,087.00

- 51 -

 

--------------------------------------------------------------------------------

 

DioMedical

701.35260610

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 10 , 6’

$     3,087.00

DioMedical

T01.35260611

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 11, 6 •

$     3,087.00

DioMedical

701.35260612

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 12 , 6’

$     3,087.00

DioMedical

TDI.35260613

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 13 , 6 •

$     3,087.00

DioMedical

701.35260614

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 14 , 6 •

$     3,087.00

DioMedical

TDI.35260615

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 15 , 6 •

$     3,087.00

DioMedical

TD1.35260616

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 16 , 6 •

$     3,087.00

DioMedical

101.35260617

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 17 , 6’

$     3,087.00

DioMedical

701.35260618

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 18 , 6’

$     3,087.00

DioMedical

101.35260619

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 19, 6’

$     3,087.00

DioMedical

101.35260620

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 20 , 6 •

$     3,087.00

DioMedical

701.35261007

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 7 , 10•

$     3,087.00

DioMedical

701.35261008

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 8 , 10 •

$     3,087.00

DioMedical

701.35261009

Lateral Lumbar lnterbody Fusion Titanium Cage 35 X 26 X 9 , 10’

$     3,087.00

DioMedical

T01.35261010

Lateral Lumbar interbody Fusion Titanium Cage 35 X 26 X 10, 10 ‘

$     3,087.00

DioMedical

TDI.35261011

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 11 , 10 ‘

$     3,087.00

DioMedical

101.35261012

Lateral Lumbar lnterbody Fusion Titanium Cage 35 X 26 X 12 , 10 •

$     3,087.00

DioMedical

7171,35261013

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 13 , 10 ‘

$     3,087.00

DioMedical

T01,35261014

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 14 , 10 “

$     3,087.00

DioMedical

T01.35261015

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 15 , 10 •

$     3,087,00

DioMedical

T01,35261016

Lateral Lumbar lnterbody Fusion Titanium Cage 35 X 26 X 16 , 10 ‘

$     3,087.00

DioMedical

TDI.35261017

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 17 , 10’

$     3,087.00

DioMedical

701,35261018

Lateral Lumbar Interbody Fusion Titanium Cage 35 X 26 X 18 ,10’

$     3,087.00

DioMedical

1131.35261019

Lateral Lumbar interbody Fusion Titanium Cage 35 X 26 X 19 ,10’

$     3,087.00

DioMedical

TDI.35221020

Lateral Lumbar interbody Fusion Titanium Cage 35 X 26 X 20 ,10’

$     3,087,00

DioMedical

101.40260007

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 7

$     3,087.00

DioMedical

701.40260008

Lateral Lumbar interbody Fusion Titanium Cage 40 X 26 X 8

$     3,087.00

DioMedical

701_40260009

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 9

$     3,087.00

DioMedical

701.40260000

Lateral Lumbar interbody fusion Titanium Cage 40 X 26 X 10

$     3,087.00

DioMedical

761.40260011

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 11

$     3,087.00

DioMedical

701.40260012

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 12

$     3,087.00

DioMedical

701.40260013

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 13

$     3,087.00

DioMedical

T01.40260014

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 14

$     3,087.00

DioMedical

701,40260015

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 15

$     3,087.00

DioMedical

T01.40260016

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 16

$     3,087.00     _

DioMedical

TDI.40260017

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 17

$     3,087.00

DioMedical

T01.402601318

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 18

$     3,087.00

DioMedical

T01.40260019

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 19

$     3,087.00

DioMedical

TD1,40260020

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 20

$     3,087.00

DioMedical

T01.40260607

Lateral Lumbar interbody Fusion Titanium Cage 40 X 26 X 7 , 6’

$     3,087.00

DioMedical

TD1,40260608

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 8 . 6’

$     3,087.00

DioMedical

701.40260609

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 9 , 6*

$     3,087.00

DioMedical

T01.40260606

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 10 . 6’

$     3,087.00

DioMedical

701.40260611

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 11 , 6’

$     3,087.00

DioMedical

701.40260612

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 12 , 6’

$     3,087.00

DioMedical

101.40260613

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 13 , 6 ‘

$     3,087.00

DioMedical

101.40260614

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 14 , 6’

$     3,087.00

DioMedical

TDI.40260615

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 15 , 6’

$     3,087.00

DioMedical

101,40260616

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 16 , 6 ‘

$     3,087.00

DioMedical

TD1.40260617

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 17, 5’

$     3,087.00

DioMedical

TD1.40260618

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 18 , 6’

$     3,087.00

DioMedical

TDI.40260619

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 19 , 6’

$     3,087.00

DioMedical

TDI.40260620

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 20 , 6’

$     3,087.00

DioMedical

TDI.40261007

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 7 , 10’

$     3,087.00

DioMedical

701.40261008

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 8. 10’

$     3,087.00

DioMedical

TD1.40261009

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 9. 10’

$     3,087.00

DioMedical

TDI.40261010

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 10 , 10’

$     3,087.00

DioMedical

T01.40261011

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 11, 10’

$     3,087.00

- 52 -

 

--------------------------------------------------------------------------------

 

DioMedical

TDI.40261012

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 12 , 10’

$     3,087.00

DioMedical

TI)1.40261013

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 1.3 . 10 ‘

$     3,087.00

DioMedical

TDI.40261014

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 14 , 10 ‘

$     3,087.00

DioMedical

T0I.40261015

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 15 , 10’

$     3,087.00

DioMedical

70I.40261016

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 16 , 10’

$     3,087.00

DioMedical

TDI.40261017

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 17 , 10’

$     3,087.00

DioMedical

11)1.40261018

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 18 , 10 ‘

$     3,087.00

DioMedical

TDI,40261019

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 19 , 10’

$     3,087.00

DioMedical

701.40221020

Lateral Lumbar Interbody Fusion Titanium Cage 40 X 26 X 20 , 10 ‘

$     3,087.00

DioMedical

TDI.45260007

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 7

$     3,087.00

DioMedical

TDI.45260008

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 8

$     3,087.00

DioMedical

701,45260009

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 9

$     3,087.00

DioMedical

701,45260010

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 10

$     3,087.00

DioMedical

T01.45260011

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 11

$     3,087.00

DioMedical

701.45260012

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 12

$     3,087.00

DioMedical

701.45260013

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 13

$     3,087.00

DioMedical

101.45260014

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 14

$     3,087.00

DioMedical

70I.45260015

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 15

$     3,087.00

DioMedical

T01.45260016

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 16

$     3,087.00

DioMedical

701.45260017

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 17

$     3,087.00

DioMedical

TDI.45260018

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 18

$     3,087.00

DioMedical

TD1.45260019

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 19

$     3,087.00

DioMedical

TDI.45260020

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 20

$     3,087.00

DioMedical

TDI.45260607

Lateral Lumbar tnterbody Fusion Titanium Cage 45 X 26 X 7 , 6’

$     3,087.00

DioMedical

701.45260608

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 8 , 6’

$     3,087.00

DioMedical

T01.45260609

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 9 , 6’

$     3,087.00

DioMedical

101.45260610

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 10 , 6’

$     3,087.00

DioMedical

T01.45260611

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 11 , 6’

$     3,087.00

DioMedical

101.45260612

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 12 , 6’

$     3,087.00

DioMedical

T01.45260613

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 13 . 6’

$     3,087.00

DioMedical

TDI.45260614

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 14 , 6’

$     3,087.00

DioMedical

TD1.45260615

Lateral lumbar Interbody Fusion Titanium Cage 45 X 26 x 15 . 6’

$     3,087.00

DioMedical

701.45260616

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 16 , 6’

$     3,087.00

DioMedical

T01.45260617

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 17 , 6’

$     3,087.00

DioMedical

101.45260618

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 8 18 , 6’

$     3,087.00

DioMedical

TDI.45260619

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 19 , 6’

$     3,087.00

DioMedical

701.45260620

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 20 , 6’

$     3,087.00

DioMedical

TDI.45261007

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 7 , 10’

$     3,087.00

DioMedical

TDI.45261008

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 8 ., 10’

$     3,087.00

DioMedical

701.45261009

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 9 , 10’

$     3,087.00

DioMedical

TDI.45261010

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 10 , 10’

$     3,087.00

DioMedical

T01.45261011

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 11 , 10’

$     3,087.00

DioMedical

TDI.45261012

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 12 , 10’

$     3,087.00

DioMedical

TDI.45261013

Lateral Lumbar interbody Fusion Titanium Cage 45 X 26 X 13 , 10 •

$     3,087.00

DioMedical

TDI.45261014

Lateral Lumbar interbody Fusion Titanium Cage 45 X 26 X 14 , 10’

$     3,087.00

DioMedical

TD1.45261015

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 15 , 10 ‘

$     3,087.00

DioMedical

T01.45261016

Lateral Lumbar interbody Fusion Titanium Cage 45 X 26 X 16 , 10’

$     3,087.00

DioMedical

TDI.45261017

Lateral Lumbar interbody Fusion Titanium Cage 45 X 26 X 17 , 10 ‘

$     3,087.00

DioMedical

TDI.45261018

Lateral Lumbar interbody Fusion Titanium Cage 45 X 26 X 18 , 10 ‘

$     3,087.00

DioMedical

T01.45261019

Lateral Lumbar Interbody Fusion Titanium Cage 45 X 26 X 19 , 10 ‘

$     3,087.00

DioMedical

TDI.45221020

Lateral Lumbar interbody Fusion Titanium Cage 45 X 26 X 20 , 10’

$     3,087.00

DioMedical

TDI.50260007

Lateral Lumbar interbody Fusion Titanium Cage 50 X 26 X 7

$     3,087,00

DioMedical

TDI.50260008

Lateral Lumbar interbody Fusion Titanium Cage 50 X 26 X 8

$     3,087.00

DioMedical

TDI.50260009

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 9

$     3,087.00

DioMedical

701.50260010

lateral Lumbar lnterbody Fusion Titanium Cage 50 X 26 X 10

$     3,087.00

DioMedical

TDI.50260011

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 11

$     3,087.00

DioMedical

T01,50260012

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 12

$     3,087.00

DioMedical

701.50260013

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 13

$     3,087.00

DioMedical

701.50260014

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 14

$     3,087.00

- 53 -

 

--------------------------------------------------------------------------------

 

DioMedical

TDI.50260015

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 15

$     3,087.00

DioMedical

T01.50260016

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 16

$     3,087.00

DioMedical

TD1.50260017

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 17

$     3,087.00

DioMedical

TD1.50260018

Lateral lumbar Interbody Fusion Titanium Cage 50 X 26 X 18

$     3,087.00

DioMedical

701.50260019

Lateral Lumbar interbody Fusion Titanium Cage 50 X 26 X 19

$     3,087.00

DioMedical

TDI.50260020

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 20

$     3,087.00

DioMedical

701.50260607

Lateral Lumbar interbody Fusion Titanium Cage 50 X 26 X 7 , 6’

$     3,087.00

DioMedical

TDI.50260608

Lateral Lumbar interbody Fusion Titanium Cage 50 X 26 X 8 , 6’

$     3,087.00

DioMedical

TDI.50260609

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 9 , 6 •

$     3,087.00

DioMedical

701.50260610

Lateral Lumbar interbody Fusion Titanium Cage 50 X 26 X 10 , 6’

$     3,087.00

DioMedical

701.50260611

Lateral Lumbar interbody Fusion Titanium Cage 50 X 26 X 11, 6’

$     3,087.00

DioMedical

701.50260612

Lateral Lumbar interbody Fusion Titanium Cage 50 X 26 X 12 , 6’

$     3,087.00

DioMedical

701.5026061.3

Lateral Lumbar interbody Fusion Titanium Cage 50 X 26 X 13 , 6’,

$     3,087.00

DioMedical

T01.50260614

Lateral Lumbar lnterbody Fusion Titanium Cage 50 X 26 X 14 , 6’

$     3,087.00

DioMedical

701.50260615

Lateral Lumbar interbody Fusion Titanium Cage 50 X 26 X 15 , 6’

$     3,087.00

DioMedical

101.50260616

Lateral Lumbar interbody Fusion Titanium Cage 50 X 26 X 16 , 6’

$     3,087.00

DioMedical

TDI.50260617

Lateral Lumbar lnterbody Fusion Titanium Cage 50 X 26 X 17 , 5’

$     3,087.00

DioMedical

701.5026061.8

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 18 , 6’

$     3,087.00

DioMedical

T01.50260619

Lateral lumbar interbody Fusion Titanium Cage 50 X 26 X 19 , 6’

$     3,087.00

DioMedical

T01.50260620

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 20 , 6’

$     3,087.00

DioMedical

101.50261007

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 7 , 10’

$     3,087.00

DioMedical

TDI.50261008

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 8 , 10’

$     3,087.00

DioMedical

T01.50261009

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 9 , 10’

$     3,087.00

DioMedical

TD1.50261010

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 10 , 10 ‘

$     3,087.00

DioMedical

101.50261011

Lateral Lumbar lnterbody Fusion Titanium Cage 50 X 26 X 11, 10 •

$     3,087.00

DioMedical

701.50261012

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26X 12 , 10’

$     3,087.00

DioMedical

701.50261013

Lateral Lumbar lnterbody Fusion Titanium Cage 50 X 26 X 13 , 10’

$     3,087.00

DioMedical

TD1.50261014

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 14 , 10’

$     3,087 DO

DioMedical

T01.50261015

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 15 , 10 ‘

$     3,087 00

DioMedical

T01.50261016

Lateral Lumbar Interbady Fusion Titanium Cage 50 X 26 X 16 , 10’

$     3,087 00

DioMedical

TDI.50261017

Lateral Lumbar Interbody fusion Titanium Cage 50 X 26 X 17 , 10’

$     3,087.00

DioMedical

TDI.50261018

Lateral Lumbar Interbody fusion Titanium Cage 50 X 26 X 18 , 10’

$     3,087.00

DioMedical

TD1.50261019

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 19 , 10’

$     3,087.00

DioMedical

701.50221020

Lateral Lumbar Interbody Fusion Titanium Cage 50 X 26 X 20 , 10’

$     3,087.00

DioMedical

701.55260007

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 7

$     3,087.00

DioMedical

101.55260008

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 8

$     3,087.00

DioMedical

701.55260009

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 9

$     3,087.00

DioMedical

TDI.55260010

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 10

$     3,087.00

DioMedical

T01.55260011

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 11

$     3,087.00

DioMedical

101.55260012

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 12

$     3,087.00

DioMedical

TDI.55260013

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 13

$     3,087.00

DioMedical

11)1.55260014

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 14

$     3,087.00

DioMedical

T01.55260015

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 15

$     3,087.00

DioMedical

TDI.55260016

Lateral Lumbar Interbody Fusion Titanium Cage 5$ X 26 X 16

$     3,087.00

DioMedical

T01.55260017

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 17

$     3,087.00

DioMedical

T0L55260018

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 18

$     3,087.00

DioMedical

T01.55260019

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 19

$     3,087.00

DioMedical

701.55260020

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 20

$     3,087.00

DioMedical

701.55260607

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 7, 6’

$     3,087.00

DioMedical

701.55260608

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 8 . 6’

$     3,087.00

DioMedical

TD1.55260609

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 9 . 6’

$     3,087.00

DioMedical

TD1.55260610

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 10 , 6’

$     3,087.00

DioMedical

TDI.55260611

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 11 , 6’

$     3,087.00

DioMedical

TDI.55260612

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 12 , 6 ‘

$     3,087.00

DioMedical

TDI.55260613

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 13 , 6’

$     3,087.00

DioMedical

TDI.55250614

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 14 , 6 “

$     3,087.00

DioMedical

TD1.55260615

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 15 , 6’

$     3,087.00

DioMedical

TDI.55260616

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 16 , 6’

$     3,087.00

DioMedical

TD1.55260617

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 17     6’

$     3,087.00

- 54 -

 

--------------------------------------------------------------------------------

 

DioMedical

701.55260618

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 18 , 6 ‘

$     3,087.00

DioMedical

101.55260619

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 19 , 6’

$     3,087.00

DioMedical

T01.55260620

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 20 , 6 “

$     3,087.00

DioMedical

TD1.55261007

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 7 , 10’

$     3,087.00

DioMedical

TDI.55261008

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 8 , 10’

$     3,087.00

DioMedical

TDI.55261009

Latera’ Lumbar Interbody Fusion Titanium Cage 55 X 26 X 9 , 10’

$     3,087.00

DioMedical

TDI.55261010

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 10 , 10’

$     3,087.00

DioMedical

701.55261011

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 11, 10’

$     3,087.00

DioMedical

TDI.55261012

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 12 , 10’

$     3,087.00

DioMedical

TD1.55261013

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 13 , 10’

$     3,087.00

DioMedical

TDI.55261014

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 14 , 10’

$     3,087.00

DioMedical

701.55261015

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 15 , 10’

$     3,087.00

DioMedical

701.55261016

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 16 , 10’

$     3,087.00

DioMedical

T01.55261017

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 17 , 10’

$     3,087.00

DioMedical

701.55261018

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 18 , 10’

$     3,087.00

DioMedical

101.55261019

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 19 , 10’

$     3,087.00

DioMedical

701,55221020

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 20 , 10’

$     3,087.00

DioMedical

101.60260007

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 7

$     3,087.00

DioMedical

701.60260008

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 8

$     3,087.00

DioMedical

T01.60260009

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 9

$     3,087.00

DioMedical

TDI.60260010

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 10

$     3,087.00

DioMedical

T01.60260011

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 11

$     3,087.00

DioMedical

TD1.60260012

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 12

$     3,087.00

DioMedical

TDI.60260013

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 13

$     3,087.00

DioMedical

TDI 60260014

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 14

$     3,087.00

DioMedical

TDI.60260015

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 15

$     3,087.00

DioMedical

TDI 60260016

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 16

$     3,087.00

DioMedical

101 60260017

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 17

$     3,087.00

DioMedical

TDI 60260018

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 18

$     3,087.00

DioMedical

701.60260019

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 19

$     3,087.00

DioMedical

TDI.60260020

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 20

$     3,087.00

DioMedical

TD1.60260607

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 7 , 6’

$     3,087.00

DioMedical

70I,60260608

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 8 , 6’

$     3,087.00

DioMedical

TDI.60260609

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 9 , 6’

$     3,087.00

DioMedical

TD1.60260610

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 10 , 6’

$     3,087.00

DioMedical

TDI.60260611

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 11, 6’

$     3,087.00

DioMedical

TD1.60260612

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 25 X 12 , 6’

$     3,087.00

DioMedical

TD1.60260613

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 13 , 6’

$     3,087.00

DioMedical

TDI.60260614

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 14 , 6’

$     3,087.00

DioMedical

101.60260615

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 15 , 6’

$     3,087,00

DioMedical

701.60260616

Lateral Lumbar interbody Fusion Titanium Cage 60 X 26 X 16 , 6’

$     3,087.00

DioMedical

TDI.60260617

Lateral Lumbar Interbody Fusion Titanium Cage 60X 26 X 17 , 6’

$     3,087,00

DioMedical

TDI.60260618

Lateral Lumbar Interbody Fusion Titanium Cage 60X 26 X 18 , 6’

$     3,087.00

DioMedical

TD1.60260619

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 19 , 6’

$     3,087.00

DioMedical

101.60260620

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 20 , 6’

$     3,087.00

DioMedical

T1)1.60261007

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 7 , 10’

$     3,087.00

DioMedical

TD1.60261008

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 8 , 10’

$     3,087.00

DioMedical

TDI.60261009

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 9 , 10’

$     3,087.00

DioMedical

TDI.60261010

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 10 , 10 ‘

$     3,087_00

DioMedical

TDI.60261011

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 11 , 10 ‘

$     3,087.00

DioMedical

T01.60261012

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 25 X 12 , 10 ‘

$     3,087 00

DioMedical

TDI.60261013

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 13 , 10’

$     3,087.00

DioMedical

TDI.60261014

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 14 , 10 ‘

$     3,087,00

DioMedical

TDI.60261015

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 15 , 10 ‘

$     3,087.00

DioMedical

TDI.60261016

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 16 , 10’

$     3,087.00

DioMedical

101.60261017

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 17 , 10 ‘

$     3,087.00

DioMedical

TDI.60261018

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 18 , 10’

$     3,087.00

DioMedical

TDI.60261019

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 19 , 10’

$     3,087.00

DioMedical

TDI.60221020

Lateral Lumbar Interbody Fusion Titanium Cage 60 X 26 X 20 , 10 ‘

$     3,087.00

- 55 -

 

--------------------------------------------------------------------------------

 

DioMedical

701.65260007

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 7

$     3,087.00

DioMedical

701.65260008

Lateral Lumbar Interbody Fusion Titanium Cage 55 X 26 X 8

$     3,08700

DioMedical

701.65250009

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 9

$     3,087.00

DioMedical

701.65260010

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 10

$     3,087.00

DioMedical

701.65250011

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 11

$     3,087.00

DioMedical

TDI.65260012

Lateral Lumbar interbody Fusion Titanium Cage 65 X 26 X 12

$     3,087,013

DioMedical

TDI.65260013

Lateral Lumbar interbody Fusion Titanium Cage 65 X 26 X 13

$     3,087,00

DioMedical

TDI.65260014

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 14

$     3,087.00

DioMedical

T01.65260015

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 15

$     3,087.00

DioMedical

TDI.65260016

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 16

$     3.087.00

DioMedical

TDI.65260017

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 17

$     3,087.00

DioMedical

TDI.65260018

Lateral Lumbar interbody Fusion Titanium Cage 65 X 25 X 18

$     3,087.00

DioMedical

701.65260019

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 19

$     3,087.00

DioMedical

TDI.65260020

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 20

$     3,087.00

DioMedical

7131.65260657

Lateral Lumbar Interbady Fusion Titanium Cage 65 X 26 X 7 , 6’

$     3,087.00

DioMedical

TDI.65260658

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 8 , 5’

$     3,087.00

DioMedical

701.65260659

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 9 , 6’

$     3,087.00

DioMedical

761.65260610

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 10 , 6’

$     3,087.00

DioMedical

701.65260611

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 11, 6*

$     3,087_00

DioMedical

TDI.65260612

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 12 , 6’

$     3,087,00

DioMedical

101.65260613

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 13 , 6’

$     3,087.00

DioMedical

10I.65260614

Lateral Lumbar tnterbody Fusion Titanium Cage 65 X 26 X 14 , 6’

$     3,087,00

DioMedical

701.65260515

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 15 , 6’

$     3,087.00

DioMedical

TDI.65260616

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 16 , 6’

$     3,087.00

DioMedical

TD1.65260617

Lateral Lumbar interbody Fusion Titanium Cage 65 X 26 X 17 , 6’

$     3,087.00

DioMedical

T131.65260618

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 18 , 6’

$     3,087.00

DioMedical

7131.65260619

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 19 . 6’

$     3,087.00

DioMedical

TD1,65260620

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 20 , 6’

$     3,087.00

DioMedical

T01.65261007

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 7 , 10 •

$     3,087.00

DioMedical

T01.65261008

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 8 , 10’

$     3,087.00

DioMedical

701,65261009

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 9 , 10’

$     3,087.00

DioMedical

701.65261010

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 )( 10 ,10’

$     3,087.00

DioMedical

TDI.65261011

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 11 , 10’

$     3,087.00

DioMedical

TD1.65261012

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 12 , 10’

$     3,087.00

DioMedical

TDI.65261013

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 13 . 10’

$     3,087.00

DioMedical

TDI.65261014

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 14 . 10 ‘

$     3,087.00

DioMedical

7131.65261015

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 15 . 10’

$     3,087.00

DioMedical

TDI.65261016

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 x 16 ,10’

$     3,087.00

DioMedical

TDI.65261017

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 17 , 10 ‘

$     3,087.00

DioMedical

TDI,65261018

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 18 , 10’

$     3,087.00

DioMedical

T01.65261019

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 19 , 10 ‘

$     3,087.00

DioMedical

T01.65261020

Lateral Lumbar Interbody Fusion Titanium Cage 65 X 26 X 20 , 10’

$     3,087.00

DioMedical

TPI,22080007

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 7

$     1,068,00

DioMedical

TPI.22080008

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 8

$     1,068.00

DioMedical

TPI.22080009

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 9

$     1,068.00

DioMedical

TP1.22080010

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 10

$     1,068.00

DioMedical

TPI.22080011

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 11

$     1,068.00

DioMedical

TP1,22080012

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 12

$     1,068.00

DioMedical

TP1,22080013

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 13

$     1,068.00

DioMedical

TP1.22080014

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 14

$     1,068.00

DioMedical

TPI.22080015

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 15

$     1,068.00

DioMedical

TPI.22080016

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 16

$     1,068.00

DioMedical

TP1.22080017

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 17

$     1,068.00

DioMedical

TPI.22080407

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 7 , 4 ‘

$     1,068.00

DioMedical

TPI.220130408

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 8 . 4 •

$     1,068.00

DioMedical

TPI.22080409

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 9 , 4 ‘

$     1,068.00

DioMedical

TP1,22080410

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 10 , 4’

$     1,068.00

DioMedical

TP1.22080411

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 11 , 4 •

$     1,068.00

DioMedical

TP1.220130412

Posterior Lumbar Interbody Fusion Titanium Cage 22 X S X 12 , 4’

$     1,068.00

- 56 -

 

--------------------------------------------------------------------------------

 

DioMedical

TPI.22080413

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 13 . 4’

$     1,068.00

DioMedical

TPI.22080414

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 14 , 4 ‘

$     1,068.00

DioMedical

TPI.22080415

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 15 , 4 ‘

$     1,068.00

DioMedical

TPI.22080416

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 16 , 4’

$     1,068.00

DioMedical

TPI.22080417

Posterior Lumbar Interbody Fusion Titanium Cage 22 X E X 17 , 4’

$     1,068.00

DioMedical

TP1.220801507

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 7 , 8’

$     1,068.00

DioMedical

TP1.22080808

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 8 , 8’

$     1,068.00

DioMedical

TPI.22080809

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 9 , 8’

$     1,068.00

DioMedical

TP1.22080810

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 10 , 8’

$     1,068.00

DioMedical

TPI.220130811

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 )( 11 , 8’

$     1,068.00

DioMedical

TP1,22080812

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 12 , 8 ‘

$     1,068,00

DioMedical

TP1,22080813

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 13 , 8’

$     1,068.00

DioMedical

TPI.22080814

Posterior Lumbar Interbody Fusion Titanium Cage 22 X B X 14 . 8’

$     1,068.00

DioMedical

TPI.22080815

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 15 . 8 ‘

$     1,068 00

DioMedical

TPI.22080816

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 16 , 8 •

$     1,068.00

DioMedical

TPI.22080817

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 8 X 17 , 8’

$     1,068.00

DioMedical

TPI.22100007

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 7

$     1,068.00

DioMedical

TP1,22100008

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 8

$     1,068.00

DioMedical

TPI.22100009

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 9

$     1,068 00

DioMedical

TPI.22100010

Posterior Lumbar Interbody Fusion Titanium Cage 22 X If) X 10

$     1,068.00

DioMedical

TPI.22100011

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 11

$     1,068.00

DioMedical

TPI.22100012

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 12

$     1,068.00

DioMedical

TP1.22100013

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 13

$     1,068.00

DioMedical

TPI.22100014

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 14

$     1,068.00

DioMedical

TPI.22100015

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 15

$     1,068.00

DioMedical

TPI.22100016

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 16

$     1,068.00

DioMedical

TP1.22100017

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 17

$     1,068 00

DioMedical

TP1.22100407

Posterior Lumbar Interbody Fus on Titanium Cage 22 X 10 X 7 , 4’

$     1,068.00

DioMedical

TPI 22100408

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 8 , 4’

$     1,068-00

DioMedical

TPI.22100409

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 9 , 4’

$     1,068.00

DioMedical

TP1.22100410

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 10 , 4’

$     1,068.00

DioMedical

TP1.22100411

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 11 , 4 •

$     1,068.00

DioMedical

TPI.22100412

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 12 , 4’

$     1,068.00

DioMedical

TPI.22100413

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 1.3 , 4’

$     1,068.00

DioMedical

TPI.22100414

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 14 , 4’

$     1,068.00

DioMedical

TPI.22100415

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 15 , 4’

$     1,068.00

DioMedical

TPI.22100416

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 16 , 4 •

$     1,068.00

DioMedical

TPI.22100417

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 17, 4’

$     1,068.00

DioMedical

TPI.22100807

Posterior Lumbar interbody Fusion Titanium Cage 22 X 10 X 7 , 8’

$     1,068.00

DioMedical

TP1.22100808

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 8 , 8’

$     1,068.00

DioMedical

TPI.22100809

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 9 , 8’

$     1,068.00

DioMedical

TPI.22100810

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 10 , 8’

$     1,068.00

DioMedical

TPI.22100811

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 11, 8’

$     1,068.00

DioMedical

TPI.22100812

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 12 , 8’

$     1,068.00

DioMedical

TPI.22100813

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 13 , 8 ‘

$     1,068 00

DioMedical

TPI.22100814

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10X 14 , 8’

$     1.068 00

DioMedical

TPI.22100815

Posterior Lumbar interbody Fusion Titanium Cage 22 X 10 X 15 , 8’

$     1,068 00

DioMedical

TPI.22100816

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 16 , 8’

$     1,068 00

DioMedical

TPI.22100817

Posterior Lumbar Interbody Fusion Titanium Cage 22 X 10 X 17 , 8’

$     1,068.00

DioMedical

TPI.26100007

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 7

$     1,068 00

DioMedical

TPL26100008

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 8

$     1,068.00

DioMedical

TP1.26100009

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 9

$     1,068.00

DioMedical

TP1.26100010

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 It 10

$     1,068.00

DioMedical

TPI.26100011

Posterior Lumbar Interbody Fusion Titanium Cage 26X 10 X 11

$     1,068.00

DioMedical

TPI.26100012

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 12

$     1,068.00

DioMedical

TP126100013

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 13

$     1,068.00

DioMedical

TPI.26100014

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 14

$     1,068.00

DioMedical

TPI.26100015

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 15

$     1,068.00

DioMedical

TPI.26100016

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 16

$     1,068.00

- 57 -

 

--------------------------------------------------------------------------------

 

DioMedical

TPI.26100017

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 17

$     1,068.00

DioMedical

TP1.26100407

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 7 , 4 ‘

$     1,068.00

DioMedical

TPI.26100408

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 8 , 4’

$     1,068.00

DioMedical

TPI.26100409

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 9 , 4 ‘

$     1,068.00

DioMedical

TPI.26100410

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 10 , 4’

$     1,068.00

DioMedical

TPI.26100411

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 11, 4’

$     1,068.00

DioMedical

TPI.26100412

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 12 , 4’

$     1,068 00

DioMedical

TPI.26100413

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 13 , 4’

$     1,068 00

DioMedical

TPI.26100414

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 14 , 4’

$     1,068 00

DioMedical

TPI.26100415

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 15 , 4’

$     1,068 00

DioMedical

TPI.26100416

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 16 , 4’

$     1,068 OD     .

DioMedical

TPI.26100417

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 17 , 4’

$     1,068.00

DioMedical

TPI.26100807

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 7 , 8’

$     1,068.00

DioMedical

TP1.26100808

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 8 , 8’

$     1,068.00

DioMedical

TPI.26100809

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 9 , 6’

$     1,068.00

DioMedical

TPI.26100810

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 10 , 8’

$     1,068.00

DioMedical

TPI.26100811

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 11 , 8’

$     1,068.00

DioMedical

TP1.26100812

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 12 , 8 ‘

$     1,068.00

DioMedical

TP1.26100813

Posterior Lumbar interbody Fusion Titanium Cage 26 X 10 X 13 , 8’

$     1,068.00

DioMedical

TP1.26100814

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 14 , 8’

$     1,068.00

DioMedical

TP1.26100815

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 15 , 8’

$     1,068.00

DioMedical

TP1.26100816

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 16 , 8’

$     1,068.00

DioMedical

7P1.26100817

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 10 X 17 , 8’

$     1,068-00

DioMedical

TP1.26120007

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 7

$     1,068.00

DioMedical

TPI.26120008

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 8

$     1,068.00

DioMedical

W126120009

Posterior Lumbar interbody Fusion Titanium Cage 26 X 12 X 9

$     1,068.00

DioMedical

TP1.26120010

Posterior Lumbar interbody Fusion Titanium Cage 26 X 12 X 10

$     1,068.00

DioMedical

TP126120011

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 11

$     1,068.00

DioMedical

TP1.26120012

Posterior Lumbar interbody Fusion Titanium Cage 26 X 12 X 12

$     1,068.00

DioMedical

TPI.26120013

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 13

$     1,068 00

DioMedical

TP126120014

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 14

$     1,068.00

DioMedical

TP1.26120015

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X I$     $     1,068.00

 

DioMedical

TP1.26120016

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 16

$     1,068.00

DioMedical

TPI.26120017

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 17

$     1,068.00

DioMedical

TPI.26120407

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 7 , 4’

$     1,068.00

DioMedical

TPI.26120408

Posterior Lumbar interbody Fusion Titanium Cage 26 X 12 X 8 , 4’

$     1,068.00

DioMedical

TPI.26120409

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 9 , 4’

$     1,068.00

DioMedical

TPI.26120410

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 10 , 4’

$     1,068.00

DioMedical

TPI.26120411

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 11 , 4 •

$     1,C68.00

DioMedical

TPI.26120412

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 12 , 4’

$     1,068.00

DioMedical

TPI.26120413

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 13 , 4 ‘

$     1,068.00

DioMedical

TPI.26120414

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 14 , 4’

$     1,068.00

DioMedical

TPI.26120415

Posterior Lumbar interbody Fusion Titanium Cage 26 X 12 X 15 , 4’

$     1,068.00

DioMedical

TPI.26120416

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 16 , 4’

$     1,068.00

DioMedical

TP126120417

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 17 , 4’

$     1,068.00

DioMedical

TPI.26120807

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 7 , 8’

$     1,068.00

DioMedical

TPI.26120808

Posterior Lumbar interbody Fusion Titanium Cage 26 X 12 X 8 , 8’

$     1,068.00

DioMedical

TPI.26120809

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 9 , 8’

$     1,068.00

DioMedical

TPI.26120810

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 10 , 8’

$     1.068.00

DioMedical

TP1.26120811

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 11, 8’

$     1,068.00

DioMedical

TPI.26120812

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 12 , 8’

$     1,068.00

DioMedical

TP1.26120813

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 13 , 8’

$     1,068.00

DioMedical

TP126120814

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 14 , 8’

$     1,068.00

DioMedical

TP1.26120815

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 15 , 8’

$     1,068.00

DioMedical

TPI.26120816

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 16 , 8’

$     1,068.00

DioMedical

TP1.26120817

Posterior Lumbar Interbody Fusion Titanium Cage 26 X 12 X 17 , 8’

$     1,068.00

DioMedical

TPI.30100007

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 7

$     1,068.00

- 58 -

 

--------------------------------------------------------------------------------

 

DioMedical

TPI.30100008

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 8

$     1,068.00

DioMedical

TP130100009

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 9

$     1,068.00

DioMedical

TPI.30100010

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 10

$     1,068.00

DioMedical

TPI.30100011

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 11

$     1,068.00

DioMedical

TPI.30100012

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 12

$     1,068.00

DioMedical

TPI.30100013

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 13

$     1,068.00

DioMedical

TPI.30100014

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 14

$     1,068,00

DioMedical

TPI.30100015

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 15

$     1,068.00

DioMedical

TPI.30100016

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 16

$     1,068.00

DioMedical

TPI.30100017

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 17

$     1,068.00

DioMedical

TP1.30100407

Posterior Lumbar Interbady Fusion Titanium Cage 30 X 10 X 7 , 4’

$     1,068.00

DioMedical

TP130100408

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 8 , 4 •

$     1,068.00

DioMedical

TP130100409

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 9 , 4’

$     1,068.00

DioMedical

TPI.30100410

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 10 , 4’

$     1,068.00

DioMedical

TPI.30100411

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 11, 4’

$     1,068.00

DioMedical

TPI.30100412

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 12 , 4’

$     1,068.00

DioMedical

TPI.30100413

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 13 , 4’

$     1,068.00

DioMedical

TPI.30100414

Posterior Lumbar Interbody Fusion Titan urn Cage 30 X 10 X 14 , 4’

$     1,068.00

DioMedical

TPI.30100415

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 15 , 4’

$     1,068.00

DioMedical

TPI.30100416

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 16 , 4’

$     1,068.00

DioMedical

TPI.30100417

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 17 , 4 ‘

$     1,068.00

DioMedical

TPI.30100807

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 7 , 8’

$     1,068.00

DioMedical

TP1.30100808

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 8 , 8’

$     1,068.00

DioMedical

TP136100809

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 9 , 8’

$     1,068.00

DioMedical

TPI.30100810

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 10 , 8’

$     1,068.00

DioMedical

TPI.30100811

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 11 , 8 ‘

$     1,068.00

DioMedical

TPI.30100812

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 12 , 8’

$     1,068.00

DioMedical

TP1.301011813

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 13 , 8’

$     1,068.00

DioMedical

TPI.30100814

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 14.8 ‘

$     1,068.00

DioMedical

TPI.30100815

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 15 , 8 ‘

$     1,068.00

DioMedical

TPI.30100816

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 16 , 8’

$     1,068.00

DioMedical

TPI.30100817

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 10 X 17     8’

$     1,068.00

DioMedical

TPI.30120007

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 7

$     1,068.00

DioMedical

TPI.30120008

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 8

$     1,068.00

DioMedical

TPI.30120009

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 9

$     1,068.00

DioMedical

TPI.30120010

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 10

$     1,068.00

DioMedical

TPI.30120011

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 11

$     1,068.00

DioMedical

TPI.30120012

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 12

$     1,068.00

DioMedical

TP1.30120013

Posterior Lumbar Interbody Fusion Titanium Cage 30X 12 X 13

$     1,068.00

DioMedical

TPI.30120014

Posterior Lumbar Interbody Fusion Titanium Cage 30X 12 X 14

$     1,068.00

DioMedical

TPI.30120015

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 15

$     1,068.00

DioMedical

TPI.30120016

Posterior Lumbar Interbody Fusion Titanium Cage 10 X 12 X 16

$     1,068.00

DioMedical

TPI.30120017

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 17

$     1,068.00

DioMedical

TPI.30120407

Posterior Lumbar Interbody Fuson Titanium Cage 30 X 12 X 7 , 4’

$     1,068.00

DioMedical

TPI 30120408

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 8 , 4 ‘

$     1,068.00

DioMedical

TPI.30120409

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 1.2 X 9 , 4 ‘

$     1,068.00

DioMedical

TPI.30120410

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 10 , 4’

$     1,068.00

DioMedical

TP1.30120411

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 11 . 4’

$     1,068.00

DioMedical

TPI.30120412

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 12 , 4’

$     1,068.00

DioMedical

TPI.30120413

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 13 . 4’

$     1,068.00

DioMedical

TPI.30120414

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 14 , 4 ‘

$     1,068.00

DioMedical

TP1.30120415

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 1S , 4 ‘

$     1,068.00

DioMedical

TP1.30120416

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 16 , 4 ‘

$     1,068.00

DioMedical

TPI.30120417

Poster or Lumbar Interbody Fusion Titanium Cage 30 X 12 X 17 , 4’

$     1,068.00

DioMedical

TPI.30120807

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 7 . 8 ‘

$     1,068.00

DioMedical

TPI.30120808

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 8 , 8’

$     1,068.00

DioMedical

TPI 30120809

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 9 , 8’

$     1,068.00

DioMedical

TPI.30120810

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 10 , 8’

$     1,068.00

DioMedical

TPI 30120811

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 11 , 8’

$     1,068.00

- 59 -

 

--------------------------------------------------------------------------------

 

DioMedical

TPI.30120812

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 12 , 8’

$     1,068.00

DioMedical

TP1.30120813

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 13 , 8’

$     1,068.00

DioMedical

TPI.30120814

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 14 , 8’

$     1,068.00

DioMedical

TPI.30120815

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 1.5 , 8’

$     1,068.00

DioMedical

TPI.30120816

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 16 . 8 ‘

$     1,068.00

DioMedical

TPL30120817

Posterior Lumbar Interbody Fusion Titanium Cage 30 X 12 X 17 , 8’

$     1,068.00

DioMedical

TT5.28090007

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 9 X 7

$     2,137.00

DioMedical

TTS.28090008

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 9 X 8

$     2,137.00

DioMedical

TTS.28090009

Transforaminal Lumbar interbody Fusion Straight Titanium Cage 28 X 9 X 9

$     2,137.00

DioMedical

TTS.28090010

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 9 X 10

$     2,137,00

DioMedical

TT5.28090011

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 9 X 11

$     2,137.00

DioMedical

115.28090012

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 9 X 12

$     2,137.00

DioMedical

75.28090013

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 9 X 13

$     2,137.00

DioMedical

175.28090014

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 9 X 14

$     2,137.00

DioMedical

75.28090015

Transforaminal Lumbar interbody Fusion Straight Titanium Cage 28 X 9 X 15

$     2,137.00

DioMedical

TT5.28090016

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 9 X 16

$     2,137.00

DioMedical

75.28100007

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 10 X 7

$     2,137.00

DioMedical

TT5.28100008

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 10 X 8

$     2,137.00

DioMedical

75.28100009

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 10 X 9

$     2,137.00

DioMedical

175.28100010

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 10 X 10

$     2,137.00

DioMedical

75.28100011

Transforaminal Lumbar interbody Fusion Straight Titanium Cage 28 X 10 X 11

$     2,137.00

DioMedical

775.28100012

Transforaminal Lumbar interbody Fusion Straight Titanium Cage 28 X 10 X 12

$     2,137.00

DioMedical

TTS.28100013

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 10 X 13

$     2,137.00

DioMedical

715.28100014

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 10 X 14

$     2,137.00

DioMedical

775.28100015

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 10 X 15

$     2,137.00

DioMedical

75.28100016

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 10 X 16

$     2,137.00

DioMedical

TT5.28110007

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 11 X 7

$     2,137.00

DioMedical

175.28110008

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 11 X 8

$     2,137.00

DioMedical

TT5.28110009

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 11 X 9

$     2,137.00

DioMedical

TT5.28110010

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 11 X 10

$     2,137.00

DioMedical

775.28110011

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 11 X 11

$     2,137.00

DioMedical

75.28110012

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 11 X 12

$     2,137.00

DioMedical

TT5.28110013

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 11 X 13

$     2,137.00

- 60 -

 

--------------------------------------------------------------------------------

 

DioMedical

775.28110014

Transforaminal Lumbar interbody Fusion Straight Titanium Cage 28 X 11 X 14

$     2,137.00

DioMedical

TTS.28110015

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 11 X 15

$     2,137.00

DioMedical

75.28110016

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 28 X 11 X 16

$     2,137.00

DioMedical

75.32090007

Transforaminal Lumbar interbody Fusion Straight Titanium Cage 32 X 9 X 7

$     2,137.00

DioMedical

TT5.32090008

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 9 X 8

$     2,137.00

DioMedical

TTS .32090009

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 9 X 9

$     2,137.00

DioMedical

75,32090010

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 9 X 10

$     2,137.00

DioMedical

75.32090011

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 9 X 11

$     2,137.00

DioMedical

TTS 32090012

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 9 X 12

$     2,137.00

DioMedical

75.32090013

Transforaminal Lumbar interbody Fusion Straight Titanium Cage 32 X 9 X 13

$     2,137.00

DioMedical

TTS 32090014

Transforaminal Lumbar interbody Fusion Straight Titanium Cage 32 X 9 X 14

$     2,137.00

DioMedical

TTS 32090015

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 9 X 15

$     2,137.00

DioMedical

TTS 32090016

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 31 X 9 X 16

$     2,137.00

DioMedical

75.32100007

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 10 X 7

$     2,137.00

DioMedical

TTS 32100008

Transforamina1Lumbar Interbody Fusion Straight Titanium Cage 32 X 10 X 8

$     2,137.00

DioMedical

75.32100009

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 x 10 X 9

$     2,137.00

DioMedical

7S 32100010

Transforam nal Lumbar interbody Fusion Straight Titanium Cage 32 X 10 X 10

$     2,137 00

DioMedical

75.32100011

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 10 X 11

$     2,137,00

DioMedical

TTS 32100012

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 10 X 12

$     2,137.00

DioMedical

TB 32100013

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 10 X 1.3

$     2,137.00

DioMedical

75.32100014

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 10 X 14

$     2,137.00

DioMedical

TT5,32100015

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 10 X 15

$     2,137.00

DioMedical

75.32100016

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 10 X 16

$     2,137.00

DioMedical

TT5,32110007

Transforaminal Lumbar interbody Fusion Straight Titanium Cage 32 X 11 X 7

$     2,137.00

DioMedical

TT5.32110008

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 11 X 8

$     2,137.00

DioMedical

75.32110009

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 11 X 9

$     2,137.00

DioMedical

TTS,32110010

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 11 X 10

$     2,137.00

DioMedical

175.32110011

Transforaminal Lumbar Interbody Fusion Straight Titan um Cage 32 X 11 X 11

$     2,137.00

DioMedical

75.32110012

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 11 X 12

$     2,137.00

DioMedical

175.32110013

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 11 X 13

$     2,137.00

- 61 -

 

--------------------------------------------------------------------------------

 

DioMedical

775.321.10014

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 11 X 14

$     2,137.00

DioMedical

173.32110015

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 11 X 15

$     2,137.00

DioMedical

T75.32110016

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 32 X 11 X 16

$     2,137.00

DioMedical

775.36090007

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 9 X 7

$     2,137.00

DioMedical

TTS.36090008

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 9 X 8

$     2,137.00

DioMedical

TTS.36090009

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 9 X 9

$     2,137.00

DioMedical

175,36090010

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 9 X 10

$     2,137.00

DioMedical

TTS.36090011

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 9 X 11

$     2,137.00

DioMedical

TTS,36090012

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 9 X 12

$     2,137.00

DioMedical

TTS.36090013

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 9 X 13

$     2,137.00

DioMedical

77S,36090014

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 9 X 14

$     2,137.00

DioMedical

TTS,36090015

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 9 X 15

$     2,137.00

DioMedical

TT5,36090016

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 9 if 16

$     2,137.00

DioMedical

TT5.36100007

Transforaminal Lumbar interbody Fusion Straight Titanium Cage 36 X 10 X 7

$     2,137.00

DioMedical

T15,36100008

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 10 X 8

$     2,137.00

DioMedical

775.36100009

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 10 X 9

$     2,137,00

DioMedical

TT5.36100010

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 10 X 10

$     2,137.00

DioMedical

n5,36100011

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 10 X 11

$     2,137.00

DioMedical

TT5.36100012

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 10 X 12

$     2,137.00

DioMedical

115.36100013

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 10 X 13

$     2,137.00

DioMedical

T15.36100014

Transforaminal Lumbar interbody Fusion Straight Titanium Cage 36 X 10 X 14

$     2,137.00

DioMedical

115.36/00015

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 10 X 15

$     2,137.00

DioMedical

775.36100016

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 10 X 16

$     2,137.00

DioMedical

TTS.36110007

Transforamtnal Lumbar Interbody Fusion Straight Titanium Cage 36 X 11 X 7

$     2,137.00

DioMedical

TTS.36110008

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 11 X 8

$     2,137.00

DioMedical

TTS.36110009

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 11 X 9

$     2,137.00

DioMedical

775.36110010

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 11 X 10

$     2,137,00

DioMedical

75.36110011

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 11 X 11

$     2,137.00

DioMedical

175.36110012

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 11 X 12

$     2,137.00

DioMedical

TT5.36110013

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 11 X 13

$     2,137.00

- 62 -

 

--------------------------------------------------------------------------------

 

DioMedical

TTS 36110014

Transforaminal Lumbar interbody Fusion Straight Titanium Cage 36 X 11 X 14

$     2,137.00

DioMedical

175.36110015

Transforaminal Lumbar Interbody Fusion Straight Titanium Cage 36 X 11 X 15

$     2,137.00

DioMedical

T15.36110016

Transforaminal lumbar Interbody Fusion Straight Titanium Cage 36 X 11 X 16

$     2,137.00

DioMedical

TTC.28100007

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 7

$     2,137.00

DioMedical

ITC.28100008

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 8

$     2,137.00

DioMedical

TTC.28100009

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 9

$     2,137.00

DioMedical

TTC.28100010

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 10

$     2,137.00

DioMedical

TTC.28100011

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 11

$     2,137.00

DioMedical

TTC.28100012

Transforaminal lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 12

$     2,137,00

DioMedical

1TC.28100013

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 13

$     2,137.00

DioMedical

TTC.28100014

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 14

$     2,137.00

DioMedical

TTC28100015

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 15

$     2,137,00

DioMedical

TTC.28100016

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 16

$     2,137.00

DioMedical

TTC.28100407

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 7 , 4’

$     2,137.00

DioMedical

TTC 28100408

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 8 , 4’

$     2,137.00

DioMedical

TTC.28100409

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 9 , 4’

$     2,137.00

DioMedical

TTC 28100410

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 10 , 4’

$     2,137.00

DioMedical

TTC.28100411

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 11 , 4’

$     2,137.00

DioMedical

TTC.28100412

Transforaminal Lumbar Interbody Fus an Curved Titanium Cage 28 X 10 X 12 , 4 ‘

$     2,1.37,00

DioMedical

TTC.28100413

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 13 , 4 ‘

$     2,137.00

DioMedical

TTC.28100414

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 14 , 4’

$     2,137.00

DioMedical

TTC.28100415

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 15 , 4 ‘

$     2,137.00

DioMedical

TTC.28100416

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 16 , 4’

$     2,137.00

DioMedical

TTC.28100807

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 7 , 8’

$     2,137.00

DioMedical

TTC.28100808

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 8 , 8’

$     2,137.00

DioMedical

1TC.28100809

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10X9,8’

$     2,137.00

DioMedical

TTC28100810

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 10 , 8’

$     2,137.00     .

DioMedical

TTC 28100811

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 11 , 8’

$     2,137.00

DioMedical

TTC.28100812

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 12 , 8’

$     2,137.00

DioMedical

TTC.28100813

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 13 .84

$     2,137.00

- 63 -

 

--------------------------------------------------------------------------------

 

DioMedical

TTC.28100814

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 14 , 8’

$     2,137.00

DioMedical

TTC.28100815

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 13 , 8 •

$     2,137.00

DioMedical

TTC.28100816

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 28 X 10 X 16 , 8’

$     2,137.00

DioMedical

TTC,32100007

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 7

$     2,137.00

DioMedical

TTC.32100008

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 8

$     2,137.00

DioMedical

TTC.32100009

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 9

$     2,137.00

DioMedical

TTC.32100010

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 10

$     2,137.00

DioMedical

TTC.32100011

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 11

$     2,137.00

DioMedical

TTC,32100012

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 12

$     2,137.00

DioMedical

TTC.32100013

Transf era mina! Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 13

$     2,137.00

DioMedical

TTC.32100014

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 14

$     2,137.00

DioMedical

TTC.32100015

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 )( 15

$     2,137.00

DioMedical

TTC.32100016

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 16

$     2,137.00

DioMedical

TTC.32100407

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 7 , 4’

$     2,137 00

DioMedical

TTC.32100408

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 8 , 4 ‘

$     2,137.00

DioMedical

TTC.32100409

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 9 , 4 •

$     2,137.00

DioMedical

TTC.32100410

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X II), 4 ‘

$     2,137.00

DioMedical

TTC.32100411

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 11 ,4 ‘

$     2,13700

DioMedical

TTC.32100412

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 12 , 4 ‘

$     2,137 00

DioMedical

TTC.32100413

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 13 . 4 •

$     2,137.00

DioMedical

TTC.32100414

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 14 , 4’

$     2,137.00

DioMedical

TTC.32100415

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 15 , 4’

$     2,137.00

DioMedical

TTC.32100416

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 16 , 4 •

$     2,137.00

DioMedical

TTC.32100807

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 7 , 8’

$     2,137.00

DioMedical

TTC.32100808

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 8 , 8 •

$     2,137,00

DioMedical

TTC.32100809

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 9 , B’

$     2,137.00

DioMedical

TTC.32100810

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 10 , 8’

$     2,137.00

DioMedical

TTC.32100811

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 11 , 8’

$     2,137.00

DioMedical

TTC.32100812

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 12 , 8’

$     2,137.00

DioMedical

TTC.321001313

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 13 , 8 •

$     2,137.00

- 64 -

 

--------------------------------------------------------------------------------

 

DioMedical

TTC.32100814

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 14 , 8’

$     2,1.37.00

DioMedical

TTC.32100815

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 15 , 8’

$     2,137.00

DioMedical

TTC.32100816

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 32 X 10 X 16 , 8’

$     2,137.00

DioMedical

TTC.36100007

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X SOX 7

$     2,137.00

DioMedical

TTC.36100008

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 8

$     2,137.00

DioMedical

TTC.36100009

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 9

$     2,137.00

DioMedical

TTC.36100010

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 10

$     2,137.00

DioMedical

TTC.36100011

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 11

$     2,137.00

DioMedical

TTC.36100012

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 12

$     2,137.00

DioMedical

TTC.36100013

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 13

$     2,137.00

DioMedical

TTC.36100014

Transfaraminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 14

$     2,137.00

DioMedical

TTC.36100015

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 15

$     2,137.00

DioMedical

TTC.36100016

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 )( 10 X 16

$     2,137.00

DioMedical

TTC.36100407

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 7 , 4 ‘

$     2,137.00

DioMedical

TTC.36100408

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 8 , 4 ‘

$     2,137.00

DioMedical

TTC.36100409

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 9 , 4 ‘

$     2,1.37.00

DioMedical

TTC.36100410

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 10 , 4 •

$     2,137.00

DioMedical

TTC.36100411

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 11 , 4’

$     2,137.00     _

DioMedical

TTC.36100412

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 12 , 4’

$     2,137.00

DioMedical

TTC.36100413

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 13 , 4’

$     2,137.00

DioMedical

TTC.36100414

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 14 , 4 ‘

$     2,137.00

DioMedical

TTC.36100415

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 15 , 4 ‘

$     2,137.00

DioMedical

TTC.36100416

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 16 , 4 ‘

$     2,137.00

DioMedical

TIC.36100807

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 7 , 8’

$     2,137.00

DioMedical

TTC.36100808

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 8 , 8’

$     2,137.00

DioMedical

TTC.36100809

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 9 , 8 •

$     2,137.00

DioMedical

TTC.36100810

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 10 , 8’

$     2,137.00

DioMedical

TTC.36100811

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 11 , 8’

$     2,137.00     .

DioMedical

TTC36100812

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 12 , 8’

$     2,137.00

DioMedical

TTC.36100813

Transforaminal Lumbar interbody Fusion Curved Titanium Cage 36 X 10 X 13 , 8’

$     2,137.00     _

- 65 -

 

--------------------------------------------------------------------------------

 

DioMedical

TTC36103814

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 14 , 8’

$     2,137.00

DioMedical

TTC.36100815

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 15 , 8’

$     2,137.00

DioMedical

TTC36100816

Transforaminal Lumbar Interbody Fusion Curved Titanium Cage 36 X 10 X 16 , 8’

$     2,137.00

 

 

- 66 -

 

--------------------------------------------------------------------------------

EXHIBIT 10.15

[ggg0uj1lfbjt000001.jpg]

 